Exhibit 10.2

 

NOTE: A request for confidential treatment has been made with respect to the
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.

 

EXECUTION VERSION

 

FIRST AMENDMENT AGREEMENT

 

FIRST AMENDMENT AGREEMENT (this “Agreement”) dated as of April 29, 2016, by and
among United Natural Foods, Inc. (“UNFI”), Albert’s Organics, Inc. (“Albert’s”
and together with UNFI, collectively, the “Borrowers”), Bank of America, N.A.
(“Bank of America”) and the other lenders party to the Loan Agreement (as
defined below) (collectively, the “Lenders”), and Bank of America as
administrative agent for the Lenders (in such capacity, the “Administrative
Agent”).

 

W I T N E S S E T H:

 

WHEREAS, the Borrowers, the Lenders and the Administrative Agent entered into a
certain Term Loan Agreement dated as of August 14, 2014 (the “Loan Agreement”);

 

WHEREAS, the Borrowers have requested that the Required Lenders amend certain
provisions of the Loan Agreement; and

 

WHEREAS, the Required Lenders have agreed to amend the Loan Agreement on the
terms and conditions set forth herein.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto agree as follows:

 

§1.                               Definitions.  Capitalized terms used herein
without definition that are defined in the Loan Agreement shall have the
meanings given to such terms in the Loan Agreement, as amended hereby.

 

§2.                               Representations and Warranties;
Acknowledgment.  The Borrowers hereby represent and warrant to the Lenders as
follows:

 

(a)                                 Each of the Borrowers has adequate power to
execute and deliver this Agreement and each other document to which it is a
party in connection herewith and to perform its obligations hereunder or
thereunder.  This Agreement and each other document executed in connection
herewith to which any of the Borrowers is a party have been duly executed and
delivered by each of the Borrowers and do not contravene any law, rule or
regulation applicable to any Borrower or any of the terms of the Organic
Documents of any Borrower or any Material Contract.  The obligations contained
in this Agreement and each other document executed in connection herewith to
which any of the Borrowers is a party, taken together with the obligations under
the Loan Documents, constitute the legal, valid and binding obligations
enforceable against any such Borrower in accordance with their respective terms.

 

(b)                                 All the representations and warranties of
the Borrowers in the Loan Documents are true and correct in all material
respects on the date hereof (except for representations and warranties that are
subject to materiality or material adverse effect qualifications, which
representations and warranties shall be true and correct in all respects, and
except for representations and warranties that expressly relate to an earlier
date, which representations and warranties shall be true and correct as of such
earlier date).

 

(c)                                  No Event of Default under and as defined in
any of the Loan Documents has occurred and is continuing on the date hereof.

 

§3.                               Amendments to Loan Agreement. The Loan
Agreement is hereby amended as follows:

 

--------------------------------------------------------------------------------


 

NOTE: A request for confidential treatment has been made with respect to the
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.

 

3.1.                            Amended Loan Agreement.  The Loan Agreement is
hereby amended by (a) deleting the stricken text (indicated textually in the
same manner as the following example: stricken text), and (b) adding the
double-underlined text (indicated textually in the same manner as the following
example: double-underlined text) as set forth in the pages of the Loan Agreement
attached hereto as Annex I.

 

3.2.                            Amended Schedules. Schedules 9.1.4, 9.1.11,
9.1.14, 9.1.18, 9.1.20, 9.1.25, 10.2.1, 10.2.2, 10.2.5, and 10.2.17 to the Loan
Agreement are hereby amended and restated as set forth on Schedules 9.1.4,
9.1.11, 9.1.14, 9.1.18, 9.1.20, 9.1.25, 10.2.1, 10.2.2, 10.2.5, and 10.2.17,
respectively, to this Agreement.

 

§4.                               Ratification, etc.  All of the obligations and
liabilities to the Lenders and the Administrative Agent as evidenced by or
otherwise arising under the Loan Agreement, the Notes and the other Loan
Documents, are, by the Borrowers’ execution of this Agreement, ratified and
confirmed in all respects.  In addition, by each Borrower’s execution of this
Agreement, such Borrower represents and warrants that neither it nor any of its
Subsidiaries has any counterclaim, right of set-off or defense of any kind with
respect to such obligations and liabilities.  This Agreement and the Loan
Agreement shall hereafter be read and construed together as a single document,
and all references in the Loan Agreement or any related agreement or instrument
to the Loan Agreement shall hereafter refer to the Loan Agreement as amended by
this Agreement.

 

§5.                               Conditions to Effectiveness.  The
effectiveness of the amendments set forth in Section 3 of this Agreement are
subject to the prior satisfaction, on or before the date hereof, of the
following conditions precedent (the date of such satisfaction herein referred to
as the “First Amendment Effective Date”):

 

(a)                                 Representations and Warranties.  The
representations and warranties of the Borrowers contained herein shall be true
and correct.

 

(b)                                 No Event of Default.  There shall exist no
Event of Default or event or circumstance that, with the giving of notice and/or
the lapse of time would result in an Event of Default.

 

(c)                                  Corporate or Limited Liability Company
Action.  The Administrative Agent shall have received evidence reasonably
satisfactory to the Administrative Agent that all requisite corporate or limited
liability company, as applicable, action necessary for the valid execution,
delivery and performance by the Obligors of the transactions contemplated by of
this Agreement and all other instruments and documents delivered by the Obligors
in connection herewith has been taken.

 

(d)                                 Delivery of this Agreement.  The Borrowers,
the Administrative Agent and the Required Lenders shall have executed and
delivered this Agreement, and each Guarantor shall have acknowledged its
acceptance of or agreement to this Agreement and its ratification of the
continuing effectiveness of its Guaranty.

 

(e)                                  Amendment to Intercreditor Agreement.  The
Administrative Agent shall have received a fully executed amendment to the
Intercreditor Agreement in form and substance satisfactory to the Administrative
Agent.

 

(f)                                   Revolving Loan Agreement. The
Administrative Agent shall have received a certificate, in form and substance
satisfactory to it, from a knowledgeable Senior Officer of UNFI certifying that
attached thereto is a true, correct and complete copy of the Revolving Loan

 

2

--------------------------------------------------------------------------------


 

NOTE: A request for confidential treatment has been made with respect to the
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.

 

Agreement as amended and restated in the manner described in the preamble to
Annex I attached hereto.

 

(g)                                  Payment of Expenses.  The Borrowers shall
have paid to the Administrative Agent all amounts payable to the Administrative
Agent under Section 6 hereof that have been invoiced on or before the date
hereof.

 

§6.                               Expenses, Etc.  Without limitation of the
amounts payable by the Borrowers under the Loan Agreement and other Loan
Documents, the Borrowers shall pay to the Administrative Agent and its counsel
upon demand an amount equal to any and all out-of-pocket costs or expenses
(including reasonable legal fees and disbursements and appraisal expenses)
incurred by the Administrative Agent in connection with the preparation,
negotiation and execution of this Agreement and the matters related thereto.

 

§7.                               Time is of the Essence; No Waivers by
Lenders.  TIME IS OF THE ESSENCE WITH RESPECT TO ALL COVENANTS, CONDITIONS,
AGREEMENTS OR OTHER PROVISIONS HEREIN.  Except as otherwise expressly provided
for herein, nothing in this Agreement shall extend to or affect in any way the
Borrowers’ obligations or the Lenders’ and Administrative Agent’s rights and
remedies arising under the Loan Agreement or the other Loan Documents.

 

§8.                               Governing Law.  This Agreement shall be
governed by the laws of the State of New York, without giving effect to any
conflict of law principles (but giving effect to federal laws relating to
national banks).

 

§9.                               Effective Date.  The amendments set forth in
Section 3 hereof shall become effective among the parties hereto as of the First
Amendment Effective Date.  Until the First Amendment Effective Date, the terms
of the Loan Agreement prior to its amendment hereby shall remain in full force
and effect.  This Agreement is effective as to all provisions other than the
amendments set forth in Section 3 hereof at the time that the Borrowers, the
Administrative Agent and the Lenders have executed and delivered this Agreement.

 

§10.                        Entire Agreement; Counterparts.  This Agreement sets
forth the entire understanding and agreement of the parties with respect to the
matters set forth herein, including the amendments set forth herein, and this
Agreement supersedes any prior or contemporaneous understanding or agreement of
the parties as to any such amendment of the provisions of the Loan Agreement or
any Loan Document, except for any such contemporaneous agreement that has been
set forth in writing and executed by the Borrowers, the Administrative Agent and
the Required Lenders.  This Agreement may be executed in any number of
counterparts and by different parties hereto on separate counterparts, each of
which when so executed and delivered shall be an original, but all of which
counterparts taken together shall be deemed to constitute one and the same
instrument.  A facsimile or other electronic transmission of an executed
counterpart shall have the same effect as the original executed counterpart.

 

[Remainder of Page Intentionally Left Blank; Signature Pages Follow]

 

3

--------------------------------------------------------------------------------


 

NOTE: A request for confidential treatment has been made with respect to the
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.

 

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their duly authorized officers, as of the day and year first above written.

 

 

BORROWERS:

 

 

 

UNITED NATURAL FOODS, INC.

 

 

 

 

 

 

 

By:

/s/ Michael P. Zechmeister

 

Name:

Michael P. Zechmeister

 

Title:

Chief Financial Officer

 

 

 

 

 

 

 

ALBERT’S ORGANICS, INC.

 

 

 

 

 

 

By:

/s/ Michael P. Zechmeister

 

Name:

Michael P. Zechmeister

 

Title:

Chief Financial Officer

 

[Signature Page to UNFI Term Loan Agreement Amendment]

 

--------------------------------------------------------------------------------


 

NOTE: A request for confidential treatment has been made with respect to the
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.

 

 

ADMINISTRATIVE AGENT AND LENDERS:

 

 

 

 

 

BANK OF AMERICA, N.A., as Administrative Agent, and a Lender

 

 

 

 

 

 

 

By:

/s/ Edgar Ezerins

 

Name:

Edgar Ezerins

 

Title:

Senior Vice President

 

[Signature Page to UNFI Term Loan Agreement Amendment]

 

--------------------------------------------------------------------------------


 

NOTE: A request for confidential treatment has been made with respect to the
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.

 

 

BRANCH BANKING AND TRUST COMPANY, as a Lender

 

 

 

 

 

 

 

By:

/s/ Kenneth M. Blackwell

 

Name:

Kenneth M. Blackwell

 

Title:

Senior Vice President

 

[Signature Page to UNFI Term Loan Agreement Amendment]

 

--------------------------------------------------------------------------------


 

NOTE: A request for confidential treatment has been made with respect to the
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.

 

 

FARM CREDIT EAST, ACA, as a Lender

 

 

 

 

 

 

 

By:

/s/ Eric Pohlman

 

Name:

Eric Pohlman

 

Title:

Vice President

 

[Signature Page to UNFI Term Loan Agreement Amendment]

 

--------------------------------------------------------------------------------


 

NOTE: A request for confidential treatment has been made with respect to the
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.

 

 

U.S. BANK NATIONAL ASSOCIATION, as a Lender

 

 

 

 

 

 

 

By:

/s/ Lisa Freeman

 

Name:

Lisa Freeman

 

Title:

SVP

 

[Signature Page to UNFI Term Loan Agreement Amendment]

 

--------------------------------------------------------------------------------


 

NOTE: A request for confidential treatment has been made with respect to the
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.

 

Each of the undersigned Guarantors

acknowledges and agrees to the foregoing,

and ratifies and confirms in all respects

such Guarantor’s obligations under the

Guaranty:

 

NATURAL RETAIL GROUP, INC.

 

 

 

 

 

 

 

By:

/s/ Michael P. Zechmeister

 

Name:

Michael P. Zechmeister

 

Title:

Chief Financial Officer

 

 

 

 

UNITED NATURAL TRADING, LLC

 

 

 

 

 

 

 

By:

/s/ Michael P. Zechmeister

 

Name:

Michael P. Zechmeister

 

Title:

Chief Financial Officer

 

 

 

 

BLUE MARBLE BRANDS, LLC

 

 

 

 

 

 

 

By:

/s/ Michael P. Zechmeister

 

Name:

Michael P. Zechmeister

 

Title:

Chief Financial Officer

 

 

 

 

UNITED NATURAL FOODS WEST, INC.

 

 

 

 

 

 

 

By:

/s/ Michael P. Zechmeister

 

Name:

Michael P. Zechmeister

 

Title:

Chief Financial Officer

 

 

 

 

TONY’S FINE FOODS

 

 

 

 

 

 

 

By:

/s/ Michael P. Zechmeister

 

Name:

Michael P. Zechmeister

 

Title:

Treasurer

 

 

 

 

SELECT NUTRITION, LLC

 

 

 

 

 

 

 

By:

/s/ Michael P. Zechmeister

 

Name:

Michael P. Zechmeister

 

Title:

Chief Financial Officer

 

 

[Signature Page to UNFI Term Loan Agreement Amendment]

 

--------------------------------------------------------------------------------


 

NOTE: A request for confidential treatment has been made with respect to the
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.

 

Annex I

 

[Attach Amended Loan Agreement]

 

--------------------------------------------------------------------------------


 

NOTE: A request for confidential treatment has been made with respect to the
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.

 

[EXECUTION VERSION]CONFORMED COPY THROUGH FIRST AMENDMENT AGREEMENT

DATED AS OF APRIL 29, 2016

 

UNITED NATURAL FOODS, INC. and

ALBERT’S ORGANICS, INC.,

as Borrowers

 

 

TERM LOAN AGREEMENT

 

Dated as of August 14, 2014

 

U.S.$150,000,000.00

 

 

CERTAIN FINANCIAL INSTITUTIONS,

as Lenders

 

and

 

BANK OF AMERICA, N.A.,
as Administrative Agent,
Lead Arranger and Bookrunner

 

--------------------------------------------------------------------------------


 

NOTE: A request for confidential treatment has been made with respect to the
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.

 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

SECTION 1.

DEFINITIONS; RULES OF CONSTRUCTION

1

 

 

 

1.1.

Definitions

1

 

 

 

1.2.

Accounting Terms

23

 

 

 

1.3.

Certain Matters of Construction

23

 

 

 

SECTION 2.

CREDIT FACILITIES

24

 

 

 

2.1.

Commitments

24

 

 

 

SECTION 3.

INTEREST, FEES AND CHARGES

25

 

 

 

3.1.

Interest

25

 

 

 

3.2.

[Intentionally Omitted.]

[26]27

 

 

 

3.3.

Computation of Interest, Fees, Yield Protection

27

 

 

 

3.4.

Reimbursement Obligations

27

 

 

 

3.5.

Illegality

27

 

 

 

3.6.

Inability to Determine Rates

[27]28

 

 

 

3.7.

Increased Costs; Capital Adequacy

28

 

 

 

3.8.

Mitigation

29

 

 

 

3.9.

Funding Losses

29

 

 

 

3.10.

Maximum Interest

29

 

 

 

SECTION 4.

LOAN ADMINISTRATION

[29]30

 

 

 

4.1.

Manner of Borrowing and Funding Loans

[29]30

 

 

 

4.2.

Defaulting Lender

[30]31

 

 

 

4.3.

Number and Amount of LIBOR Loans; Determination of Rate

31

 

 

 

4.4.

Borrower Agent

31

 

 

 

4.5.

One Obligation

[31]32

 

 

 

4.6.

Effect of Termination

[31]32

 

 

 

SECTION 5.

PAYMENTS

32

 

 

 

5.1.

General Payment Provisions

32

 

 

 

5.2.

Repayment of Loans; Obligations

32

 

 

 

5.3.

[Intentionally Omitted.]

33

 

 

 

5.4.

Payment of Other Obligations

33

 

 

 

5.5.

Marshaling; Payments Set Aside

33

 

i

--------------------------------------------------------------------------------


 

NOTE: A request for confidential treatment has been made with respect to the
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.

 

TABLE OF CONTENTS

(continued)

 

 

 

Page

 

 

 

5.6.

Application and Allocation of Payments

[33]34

 

 

 

5.7.

[Intentionally Omitted.]

34

 

 

 

5.8.

Loan Account; Account Stated

34

 

 

 

5.9.

Taxes

[34]35

 

 

 

5.10.

Lender Tax Information

[36]36

 

 

 

5.11.

Nature and Extent of Each Borrower’s Liability

38

 

 

 

SECTION 6.

CONDITIONS PRECEDENT

40

 

 

 

6.1.

Conditions Precedent to Initial Loans

40

 

 

 

6.2.

Conditions Precedent to All Credit Extensions

41

 

 

 

SECTION 7.

COLLATERAL

[41]42

 

 

 

7.1.

Collateral

[41]42

 

 

 

7.2.

General Provisions

42

 

 

 

7.3.

Further Assurances

43

 

 

 

SECTION 8.

[INTENTIONALLY OMITTED]

43

 

 

 

SECTION 9.

REPRESENTATIONS AND WARRANTIES

43

 

 

 

9.1.

General Representations and Warranties

43

 

 

 

9.2.

Complete Disclosure

48

 

 

 

SECTION 10.

COVENANTS AND CONTINUING AGREEMENTS

[48]48

 

 

 

10.1.

Affirmative Covenants

[48]48

 

 

 

10.2.

Negative Covenants

52

 

 

 

10.3.

Financial Covenants

57

 

 

 

SECTION 11.

EVENTS OF DEFAULT; REMEDIES ON DEFAULT

[57]57

 

 

 

11.1.

Events of Default

[57]57

 

 

 

11.2.

Remedies upon Default

[59]59

 

 

 

11.3.

[Intentionally Omitted.]

[59]59

 

 

 

11.4.

Setoff

[59]59

 

 

 

11.5.

Remedies Cumulative; No Waiver

[59]60

 

 

 

SECTION 12.

ADMINISTRATIVE AGENT

[60]60

 

 

 

12.1.

Appointment, Authority and Duties of the Administrative Agent

[60]60

 

 

 

12.2.

Agreements Regarding Collateral and Borrower Materials

[61]61

 

ii

--------------------------------------------------------------------------------


 

NOTE: A request for confidential treatment has been made with respect to the
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.

 

TABLE OF CONTENTS

(continued)

 

 

 

Page

 

 

 

12.3.

Reliance By the Administrative Agent

[62]62

 

 

 

12.4.

Action Upon Default

[62]62

 

 

 

12.5.

Ratable Sharing

[62]63

 

 

 

12.6.

Indemnification

[63]63

 

 

 

12.7.

Limitation on Responsibilities of the Administrative Agent

[63]63

 

 

 

12.8.

Successor Administrative Agent

[63]64

 

 

 

12.9.

Due Diligence and Non-Reliance

[64]64

 

 

 

12.10.

Remittance of Payments and Collections

65

 

 

 

12.11.

Individual Capacities

[65]65

 

 

 

12.12.

[Intentionally Omitted.]

[65]65

 

 

 

12.13.

[Intentionally Omitted.]

[65]66

 

 

 

12.14.

No Third Party Beneficiaries

[65]66

 

 

 

SECTION 13.

BENEFIT OF AGREEMENT; ASSIGNMENTS

66

 

 

 

13.1.

Successors and Assigns

66

 

 

 

13.2.

Participations

[66]66

 

 

 

13.3.

Assignments

67

 

 

 

13.4.

Replacement of Certain Lenders

[67]68

 

 

 

SECTION 14.

MISCELLANEOUS

[68]68

 

 

 

14.1.

Consents, Amendments and Waivers

[68]68

 

 

 

14.2.

Indemnity

[69]69

 

 

 

14.3.

Notices and Communications

[69]69

 

 

 

14.4.

Performance of Borrowers’ Obligations

[70]70

 

 

 

14.5.

Credit Inquiries

71

 

 

 

14.6.

Severability

71

 

 

 

14.7.

Cumulative Effect; Conflict of Terms

[71]71

 

 

 

14.8.

Counterparts; Execution

[71]71

 

 

 

14.9.

Time is of the Essence

[71]71

 

 

 

14.10.

Relationship with Lenders

[71]71

 

 

 

14.11.

No Advisory or Fiduciary Responsibility

[71]71

 

 

 

14.12.

Confidentiality

[72]72

 

iii

--------------------------------------------------------------------------------


 

NOTE: A request for confidential treatment has been made with respect to the
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.

 

TABLE OF CONTENTS

(continued)

 

 

 

Page

 

 

 

14.13.

[Intentionally Omitted.]

[72]72

 

 

 

14.14.

GOVERNING LAW

[72]72

 

 

 

14.15.

Consent to Forum

[72]72

 

 

 

14.16.

Waivers by Borrowers

[73]73

 

 

 

14.17.

Patriot Act Notice

[73]73

 

 

 

14.18.

NO ORAL AGREEMENT

[73]73

 

iv

--------------------------------------------------------------------------------


 

NOTE: A request for confidential treatment has been made with respect to the
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.

 

LIST OF EXHIBITS AND SCHEDULES

 

Exhibit A

 

Note

Exhibit B

 

Assignment and Acceptance

Exhibit C

 

Assignment Notice

 

 

 

Schedule 1.1(a)

 

Commitments of Lenders

Schedule 1.1(b)

 

Fiscal Periods; Fiscal Quarters

Schedule 7.1

 

Mortgaged Real Estate

Schedule 9.1.4

 

Names and Capital Structure

Schedule 9.1.11

 

Royalties

Schedule 9.1.14

 

Environmental Matters

Schedule 9.1.15

 

Restrictive Agreements

Schedule 9.1.16

 

Litigation

Schedule 9.1.18

 

Pension Plans

Schedule 9.1.20

 

Labor Contracts

Schedule 9.1.25

 

Assets and Debt of the Excluded [Subsidiaries]Subsidiary

Schedule 10.2.1

 

Existing Debt

Schedule 10.2.2

 

Existing Liens

Schedule 10.2.5

 

Existing Investments

Schedule 10.2.17

 

Existing Affiliate Transactions

 

v

--------------------------------------------------------------------------------


 

NOTE: A request for confidential treatment has been made with respect to the
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.

 

TERM LOAN AGREEMENT

 

THIS TERM LOAN AGREEMENT is dated as of August 14, 2014, among UNITED NATURAL
FOODS, INC., a Delaware corporation (“UNFI”), ALBERT’S ORGANICS, INC., a
California corporation (“Albert’s” and, together with UNFI, collectively,
“Borrowers”), the financial institutions party to this Agreement from time to
time as lenders (collectively, “Lenders”), and BANK OF AMERICA, N.A., a national
banking association, as administrative agent for the Lenders (“Administrative
Agent”) and as Lead Arranger and Bookrunner.

 

R E C I T A L S:

 

WHEREAS, Borrowers [have]previously requested that Lenders provide a term loan
facility to Borrowers, the proceeds of which [shall be]were used for general
corporate purposes, including the repayment and refinancing of certain
indebtedness outstanding under that certain Second Amended and Restated Loan and
Security Agreement dated as of May 24, 2012 (as amended, restated or modified
from time to time[ (as so amended, restated or modified], the “Existing
Revolving Loan Agreement”), by and among the Borrowers, certain Subsidiaries of
the Borrowers, the lenders party thereto[ (the “Revolving Lenders”)], Bank of
America, N.A., as administrative agent thereunder[ (in such capacity, the
“Revolving Agent”)], and certain other parties thereto from time to time;

 

WHEREAS, the Existing Revolving Loan Agreement was amended and restated pursuant
to that certain Third Amended and Restated Loan and Security Agreement dated as
of April 29, 2016 (as amended, restated or modified from time to time, the
“Revolving Loan Agreement”), by and among UNFI, certain Subsidiaries of UNFI,
the lenders party thereto (the “Revolving Lenders”), Bank of America, N.A., as
administrative agent thereunder (in such capacity, the “Revolving Agent”), and
certain other parties thereto from time to time, in order to, among other
things, increase the U.S. Revolver Commitments (as defined in the Revolving Loan
Agreement); and

 

WHEREAS, Lenders are willing to [provide]continue the term loan facility on the
terms and conditions set forth in this Agreement.

 

NOW, THEREFORE, for valuable consideration hereby acknowledged, the parties
agree as follows:

 

SECTION 1.                         DEFINITIONS; RULES OF CONSTRUCTION

 

1.1.                            Definitions.  As used herein, the following
terms have the meanings set forth below:

 

Adjusted Aggregate Availability: as defined in the Revolving Loan Agreement.

 

Administrative Agent: as defined in the preamble to this Agreement.

 

Affiliate: with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.  “Control” means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of a Person, whether through the ability
to exercise voting power, by contract or otherwise.  “Controlling” and
“Controlled” have correlative meanings.

 

Agent Indemnitees: Administrative Agent and its officers, directors, employees,
Affiliates, agents and attorneys.

 

--------------------------------------------------------------------------------


 

NOTE: A request for confidential treatment has been made with respect to the
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.

 

Agent Professionals: attorneys, accountants, appraisers, auditors, business
valuation experts, environmental engineers or consultants, turnaround
consultants, and other professionals and experts retained by Administrative
Agent.

 

Aggregate Availability: as defined in the Revolving Loan Agreement.

 

Aggregate Borrowing Base: as defined in the Revolving Loan Agreement.

 

Aggregate Commitments: the aggregate amount of all Commitments.

 

Agreement:  this Term Loan Agreement.

 

Allocable Amount: as defined in Section 5.11.3.

 

Anti-Corruption Laws: all laws, rules, and regulations of any jurisdiction
applicable to the Borrowers or their Subsidiaries from time to time concerning
or relating to bribery or corruption.

 

Anti-Terrorism Laws: any laws relating to terrorism or money laundering,
including the Patriot Act and the Proceeds of Crime (Money Laundering) and
Terrorist Financing Act (Canada).

 

Applicable Law: all laws, rules, regulations and governmental guidelines
applicable to the Person, conduct, transaction, agreement or matter in question,
including all applicable statutory law, common law and equitable principles, and
all provisions of constitutions, treaties, statutes, rules, regulations, orders
and decrees of Governmental Authorities.

 

Applicable Margin: with respect to (a) a Base Rate Loan, one and one-half
percent (1.50%) per annum and (ii) a LIBOR Loan, two and one-half percent
(2.50%) per annum.

 

Approved Fund: any Person (other than a natural person) that is engaged in
making, purchasing, holding or otherwise investing in commercial loans and
similar extensions of credit in its ordinary course of activities, and is
administered or managed by a Lender, an entity that administers or manages a
Lender, or an Affiliate of either.

 

Arranger: Bank of America, in its capacity as sole lead arranger and sole
bookrunner.

 

Asset Disposition: a sale, lease, license, consignment, transfer or other
disposition of Property of an Obligor, including a disposition of Property in
connection with a sale-leaseback transaction or synthetic lease, but excluding
an issuance of Equity Interests by such Obligor.

 

Assignment and Acceptance: an assignment agreement between a Lender and Eligible
Assignee, in the form of Exhibit B or otherwise satisfactory to the
Administrative Agent.

 

Bank of America: Bank of America, N.A., a national banking association, and its
successors and assigns.

 

Bank of America Indemnitees: Bank of America and its officers, directors,
employees, Affiliates, branches, agents, and attorneys.

 

Bank Product: any of the following products, services or facilities extended to
any Borrower or Subsidiary by a Lender or any of its Affiliates: (a) Cash
Management Services; (b) products under Hedging

 

2

--------------------------------------------------------------------------------


 

NOTE: A request for confidential treatment has been made with respect to the
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.

 

Agreements; (c) commercial credit card and merchant card services; and (d) other
banking products or services as may be requested by any Borrower or Subsidiary.

 

Bankruptcy Code: Title 11 of the United States Code.

 

Base Rate: for any day, a per annum rate equal to the highest of (a) the Prime
Rate for such day; (b) the Federal Funds Rate for such day, plus 0.50%; and
(c) LIBOR for a one-month interest period as determined on such day, plus 1.0%.

 

Base Rate Loan: any Loan that bears interest based on the Base Rate.  All Base
Rate Loans shall be denominated in U.S. Dollars.

 

Board of Governors: the Board of Governors of the Federal Reserve System.

 

Borrowed Money: with respect to any Obligor, without duplication, its (a) Debt
that (i) arises from the lending of money by any Person to such Obligor, (ii) is
evidenced by notes, drafts, bonds, debentures, credit agreements or similar
instruments, (iii) accrues interest in the absence of default or is a type upon
which interest charges are customarily paid (excluding trade payables owing in
the Ordinary Course of Business), or (iv) was issued or assumed as full or
partial payment for Property (excluding trade payables owing in the Ordinary
Course of Business); (b) Capital Leases; (c) reimbursement obligations with
respect to standby letters of credit; and (d) guaranties of any Debt of the
foregoing types owing by another Person.

 

Borrowers: as defined in the preamble to this Agreement.

 

Borrower Agent: as defined in Section 4.4.

 

Borrower Materials: Compliance Certificates, reports, financial statements and
other written materials delivered by Borrowers hereunder, as well as other
Reports and written information provided by Administrative Agent to Lenders.

 

Borrowing: a group of Loans of one Type that are made on the same day or are
converted into Loans of one Type on the same day.

 

Business Day: any day other than (a) a Saturday, Sunday or other day on which
commercial banks are authorized to close under the laws of, or are in fact
closed in, North Carolina and New York and (b) if such day relates to a LIBOR
Loan, any such day on which dealings in U.S. Dollar deposits are conducted
between banks in the London interbank Eurodollar market.

 

California Producer’s Lien Law: §55631, et seq. of the California Food and
Agricultural Code.

 

Canadian Debtor Relief Laws: the Bankruptcy and Insolvency Act (Canada), the
Companies’ Creditors Arrangement Act (Canada), the Winding-up Act (Canada) and
all other liquidation, conservatorship, bankruptcy, assignment for the benefit
of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, dissolution or similar provincial, territorial, federal or other
applicable jurisdictional debtor relief laws of Canada.

 

Canadian MEPP: any Canadian Plan that constitutes a multi-employer pension plan
within the meaning of the Pension Benefits Act (Ontario) or under applicable
pension standards legislation of another Canadian jurisdiction.

 

3

--------------------------------------------------------------------------------


 

NOTE: A request for confidential treatment has been made with respect to the
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.

 

Canadian Pension Event: an event which gives rise to a Lien (other than a
Permitted Lien) in respect of a Canadian Plan that is a registered pension plan
or pension plan (within the meaning of the Pension Benefits Act (Ontario) or
under applicable pension standards legislation of another Canadian jurisdiction)
or an event which would entitle a Person (with or without the consent of any
Borrower or any of its Subsidiaries) to trigger or request a wind-up or
termination, in full or in part, of such a Canadian Plan, or the institution of
any procedure or other steps by any Person to trigger the termination of or
obtain an order to terminate or wind-up, in full or in part, any such plan, or
the receipt by any Borrower or any of its Subsidiaries of material
correspondence from a Governmental Authority or any other Person relating to any
circumstance or event that could lead to or trigger a potential or actual,
partial or full, termination or wind-up of any such plan, or any other event in
relation to any such plan which could otherwise reasonably be expected to
adversely affect the registered or tax status of any such plan maintained by,
sponsored by, or in which participates, any Borrower, or to which any of its
Subsidiaries makes contributions.

 

Canadian Plan: any pension or other employee benefit plan (other than any
provincial medical or drug program to which UNFI Canada or any of its
Subsidiaries is obliged to directly or indirectly contribute but which is
administered by a Governmental Authority) and which is: (a) a plan maintained by
UNFI Canada or any of its Subsidiaries; (b) a plan to which UNFI Canada or any
of its Subsidiaries contributes or is required to contribute; (c) a plan to UNFI
Canada or any of its Subsidiaries was required to make contributions at any time
during the five (5) calendar years preceding the date of this Agreement; or
(d) any other plan with respect to which UNFI Canada or any of its Subsidiaries
or Affiliates has incurred or may incur liability, including contingent
liability either to such plan or to any Person, administration or Governmental
Authority.  For purposes of this provision, “pension plan” means a plan that is
subject to registration under the Pension Benefits Act (Ontario) or applicable
pension standards legislation of another Canadian jurisdiction.

 

Canadian Subsidiary: a Subsidiary that is organized or formed under the laws of
Canada or any province thereof.

 

Capital Expenditures: all liabilities incurred or expenditures made by a
Borrower or Subsidiary for the acquisition of fixed assets, or any improvements,
replacements, substitutions or additions thereto with a useful life of more than
one year.

 

Capital Lease: any lease that is required to be capitalized for financial
reporting purposes in accordance with GAAP.

 

Cash Collateral: cash, and any interest or other income earned thereon, that is
delivered to the Administrative Agent to Cash Collateralize any Obligations.

 

Cash Collateralize: the delivery of cash to the Administrative Agent, as
security for the payment of the applicable Obligations, in an amount equal to
the Administrative Agent’s good faith estimate of the amount that is due or
could become due, including all fees and other amounts relating to such
Obligations.  “Cash Collateralization” has a correlative meaning.

 

Cash Equivalents: (a) marketable obligations issued or unconditionally
guaranteed by, and backed by the full faith and credit of, the United States
government, maturing within 12 months of the date of acquisition;
(b) certificates of deposit, time deposits and bankers’ acceptances maturing
within 12 months of the date of acquisition, and overnight bank deposits, in
each case which are issued by Bank of America or a commercial bank organized
under the laws of the United States or any state or district thereof, rated A-1
(or better) by S&P or P-1 (or better) by Moody’s at the time of acquisition, and
(unless issued by a Lender) not subject to offset rights; (c) repurchase
obligations with a term of not more than 30 days for underlying investments of
the types described in clauses (a) and (b) entered into with any bank described
in clause (b);

 

4

--------------------------------------------------------------------------------


 

NOTE: A request for confidential treatment has been made with respect to the
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.

 

(d) commercial paper issued by Bank of America or rated A-1 (or better) by S&P
or P-1 (or better) by Moody’s, and maturing within nine months of the date of
acquisition; and (e) shares of any money market fund that has substantially all
of its assets invested continuously in the types of investments referred to
above, has net assets of at least U.S.$500,000,000 and has the highest rating
obtainable from either Moody’s or S&P.

 

Cash Management Services: any services provided from time to time by Bank of
America or any of its Affiliates to any Borrower or Subsidiary in connection
with operating, collections, payroll, trust, or other depository or disbursement
accounts, including automated clearinghouse, e-payable, electronic funds
transfer, wire transfer, controlled disbursement, overdraft, depository,
information reporting, lockbox and stop payment services.

 

CERCLA: the Comprehensive Environmental Response Compensation and Liability Act
(42 U.S.C. § 9601 et seq.).

 

Change in Law: the occurrence, after the date hereof, of (a) the adoption,
taking effect or phasing in of any law, rule, regulation or treaty; (b) any
change in any law, rule, regulation or treaty or in the administration,
interpretation or application thereof by any Governmental Authority; or (c) the
making, issuance or application of any request, guideline, requirement or
directive (whether or not having the force of law) by any Governmental
Authority; provided, however, that “Change in Law” shall include, regardless of
the date enacted, adopted or issued, all requests, rules, guidelines,
requirements or directives (i) under or relating to the Dodd-Frank Wall Street
Reform and Consumer Protection Act, or (ii) promulgated pursuant to Basel III by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any similar authority) or any other Governmental Authority.

 

Change of Control: (a) a “person” or “group” (within the meaning of Sections
13(d) and 14(d)(2) of the Securities Exchange Act of 1934 (the “Exchange Act”)),
becoming the “beneficial owner” (as defined in Rule 13d-3 under the Exchange
Act) of Voting Stock of UNFI entitled to exercise more than 50% of the total
voting power of all outstanding Voting Stock of UNFI (including any right to
acquire Voting Stock that is not then outstanding of which such person or group
is deemed the beneficial owner); (b) during any period of 12 consecutive months,
a majority of the members of the board of directors of UNFI cease to be composed
of individuals (i) who were members of that board on the first day of such
period, (ii) whose election or nomination to that board was approved by
individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or (iii) whose election
or nomination to that board was approved by individuals referred to in clauses
(i) and (ii) above constituting at the time of such election or nomination at
least a majority of that board; (c) a change in control or any change in the
ownership of any Borrower other than UNFI or of any Subsidiary (other than
[an]the Excluded Subsidiary or an Immaterial Subsidiary) of any Borrower shall
occur such that UNFI shall cease to own and control directly or indirectly 100%
of the issued and outstanding Voting Stock thereof; or (d) all or substantially
all of a Borrower’s assets are sold or transferred, other than sale or transfer
to another Borrower.

 

Claims: all claims, liabilities, obligations, losses, damages, penalties,
judgments, proceedings, interest, costs and expenses of any kind (including
remedial response costs, reasonable attorneys’ fees and Extraordinary Expenses)
at any time (including after Full Payment of the Obligations or replacement of
the Administrative Agent or any Lender) incurred by any Indemnitee or asserted
against any Indemnitee by any Obligor or other Person, in any way relating to
(a) any Loans, Loan Documents, Borrower Materials, or the use thereof or
transactions relating thereto, (b) any action taken or omitted in connection
with any Loan Documents, (c) the existence or perfection of any Liens, or
realization upon any Collateral, (d) exercise of any rights or remedies under
any Loan Documents or Applicable Law, or (e) failure by any Obligor to perform
or observe any terms of any Loan Document, in each case including all costs and
expenses relating

 

5

--------------------------------------------------------------------------------


 

NOTE: A request for confidential treatment has been made with respect to the
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.

 

to any investigation, litigation, arbitration or other proceeding (including an
Insolvency Proceeding or appellate proceedings), whether or not the applicable
Indemnitee is a party thereto.

 

Closing Date: as defined in Section 6.1.

 

Code: the Internal Revenue Code of 1986.

 

Collateral: all Property described in Section 7.1, all Property described in any
Security Documents as security for any Obligations, and all other Property that
now or hereafter secures (or is intended to secure) any Obligations.

 

Commitments: the Initial Commitments and/or any Incremental Commitments, as the
case may be.

 

Compliance Certificate: a certificate, in form satisfactory to Administrative
Agent, by which the Borrower Agent certifies as to (a) the Fixed Charge Coverage
Ratio for the most recently ended period of four consecutive Fiscal Quarters,
(b) the Consolidated Leverage Ratio for the most recently ended period of four
consecutive Fiscal Quarters, and (c) the calculations attached thereto
demonstrating the Fixed Charge Coverage Ratio and the Consolidated Leverage
Ratio for such period.

 

Connection Income Taxes: Other Connection Taxes that are imposed on or measured
by net income (however denominated), or are franchise or branch profits Taxes.

 

Consolidated Funded Debt: as of any date of determination, determined on a
consolidated basis for Borrowers and Subsidiaries[ on a consolidated basis], the
sum of (a) the outstanding principal amount of all obligations, whether current
or long-term, for Borrowed Money (including Obligations hereunder)[, (b)] and
all obligations evidenced by bonds, debentures, notes, loan agreements or other
similar instruments, (b) all purchase money Debt, (c) all obligations in respect
of the deferred purchase price of property or services (other than trade
accounts payable in the Ordinary Course of Business)[, (c) all attributable
indebtedness in respect of Capital Leases and synthetic lease obligations],
(d) without duplication, all [guaranties]Contingent Obligations with respect to
outstanding Debt of the types specified in clauses (a) through (c) above of
Persons other than [any Borrower]the Borrowers or any [Subsidiary]of their
Subsidiaries, and (e) all Debt of the types referred to in clauses (a) through
(d) above of any partnership or joint venture (other than a joint venture that
is itself a corporation or limited liability company) in which [a]any Borrower
or [a]any Subsidiary is a general partner or joint venturer, unless such
[Indebtedness]Debt is expressly made non-recourse to such Borrower or such
Subsidiary.

 

Consolidated Leverage Ratio: the ratio, as of any date of determination, of
(a) Consolidated Funded Debt as of such date to (b) EBITDA for the four Fiscal
Quarters then most recently ended.

 

Contingent Obligation: any obligation of a Person arising from a guaranty,
indemnity or other assurance of payment or performance of any Debt or dividend
(“primary obligations”) of another obligor (“primary obligor”) in any manner,
whether directly or indirectly, including any obligation of such Person under
any (a) guaranty, endorsement, co-making or sale with recourse of an obligation
of a primary obligor; (b) obligation to make take-or-pay or similar payments
regardless of nonperformance by any other party to an agreement; and
(c) arrangement (i) to purchase any primary obligation or security therefor,
(ii) to supply funds for the purchase or payment of any primary obligation,
(iii) to maintain or assure working capital, equity capital, net worth or
solvency of the primary obligor, (iv) to purchase Property or services for the
purpose of assuring the ability of the primary obligor to perform a primary
obligation, or (v) otherwise to assure or hold harmless the holder of any
primary obligation against loss in respect thereof.  The amount of any
Contingent Obligation shall be deemed to be the stated or determinable amount of
the primary obligation (or, if less, the maximum amount for which such Person
may be liable under the instrument

 

6

--------------------------------------------------------------------------------


 

NOTE: A request for confidential treatment has been made with respect to the
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.

 

evidencing the Contingent Obligation) or, if not stated or determinable, the
maximum reasonably anticipated liability with respect thereto.

 

CWA: the Clean Water Act (33 U.S.C. §§ 1251 et seq.).

 

Debt: as applied to any Person, without duplication, (a) all items that would be
included as liabilities on a balance sheet in accordance with GAAP, including
Capital Leases, but excluding trade payables incurred and being paid in the
Ordinary Course of Business; (b) all Contingent Obligations; (c) all
reimbursement obligations in connection with letters of credit issued for the
account of such Person; and (d) the Obligations.  The Debt of a Person shall
include any recourse Debt of any partnership in which such Person is a general
partner or joint venturer.

 

Default: an event or condition that, with the lapse of time or giving of notice,
would constitute an Event of Default.

 

Default Rate: for any Obligation (including, to the extent permitted by law,
interest not paid when due), 2% plus the interest rate otherwise applicable
thereto.

 

Defaulting Lender: any Lender that (a) has failed to comply with its funding
obligations hereunder, and such failure is not cured within two Business Days;
(b) has notified Administrative Agent or any Borrower that such Lender does not
intend to comply with its funding obligations hereunder or has made a public
statement to that effect; (c) has failed, within three Business Days following
request by the Administrative Agent or any Borrower, to confirm in a manner
satisfactory to the Administrative Agent and Borrowers that such Lender will
comply with its funding obligations hereunder; or (d) has, or has a direct or
indirect parent company that has, become the subject of an Insolvency Proceeding
(including reorganization, liquidation, or appointment of a receiver, custodian,
administrator or similar Person by the Federal Deposit Insurance Corporation or
any other regulatory authority); provided, however, that a Lender shall not be a
Defaulting Lender solely by virtue of a Governmental Authority’s ownership of an
equity interest in such Lender or parent company unless the ownership provides
immunity for such Lender from jurisdiction of courts within the United States or
from enforcement of judgments or writs of attachment on its assets, or permits
such Lender or Governmental Authority to repudiate or otherwise to reject such
Lender’s agreements.

 

Designated Jurisdiction: any country or territory that is the subject of any
Sanction.

 

Distribution: any declaration or payment of a distribution, interest or dividend
on any Equity Interest (other than payment-in-kind); or any purchase,
redemption, or other acquisition or retirement for value of any Equity Interest;
or any payment or repurchase permitted under Section 10.2.4(b).

 

Domestic Subsidiary: any Subsidiary that is organized under the laws of any
political subdivision of the United States.

 

EBITDA: determined on a consolidated basis for Borrowers and Subsidiaries, net
income, calculated before interest expense, provision for income taxes,
depreciation and amortization expense, gains or losses arising from the sale of
capital assets, gains arising from the write-up of assets or losses arising from
the write-down of assets, and any extraordinary gains or losses (in each case,
to the extent included in determining net income), plus, for purposes of
calculating the Fixed Charge Coverage Ratio and the Consolidated Leverage Ratio
only, to the extent deducted in calculating consolidated net earnings, non-cash
share based compensation expense for the applicable period.

 

7

--------------------------------------------------------------------------------


 

NOTE: A request for confidential treatment has been made with respect to the
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.

 

Eligible Assignee: a Person that is (a) a Lender, Affiliate of a Lender or
Approved Fund; (b) any other financial institution approved by Borrower Agent
(which approval shall not be unreasonably withheld or delayed, and shall be
deemed given if no objection is made within five Business Days after Borrower
Agent’s receipt of notice of the proposed assignment) and the Administrative
Agent that extends revolving credit facilities of this type in its ordinary
course of business; or (c) during any Event of Default, any Person acceptable to
the Administrative Agent in its discretion.

 

Enforcement Action: any action to enforce any Obligations or Loan Documents or
to exercise any rights or remedies relating to any Collateral (whether by
judicial action, self-help, exercise of setoff or recoupment, exercise of any
right to act in an Obligor’s Insolvency Proceeding or to credit bid Obligations,
or otherwise).

 

Environmental Laws: all Applicable Laws (including all programs, permits and
guidance promulgated by regulatory agencies), relating to the protection or
pollution of the environment, including CERCLA, RCRA and CWA.

 

Environmental Notice: a written notice from any Governmental Authority or other
Person of any possible noncompliance with, investigation of a possible violation
of, litigation relating to, or potential fine or liability under any
Environmental Law, or with respect to any Environmental Release, environmental
pollution or hazardous materials, including any complaint, summons, citation,
order, claim, demand or request for correction, remediation or otherwise.

 

Environmental Release: a release as defined in CERCLA or under any other
Environmental Law.

 

Equipment: as defined in the UCC in effect in the State of New York from time to
time.

 

Equity Interest: the interest of any (a) shareholder in a corporation;
(b) partner in a partnership (whether general, limited, limited liability or
joint venture); (c) member in a limited liability company; or (d) other Person
having any other form of equity security or ownership interest.

 

ERISA: the Employee Retirement Income Security Act of 1974.

 

ERISA Affiliate: any trade or business (whether or not incorporated) under
common control with an Obligor within the meaning of Section 414(b) or (c) of
the Code (and Sections 414(m) and (o) of the Code for purposes of provisions
relating to Section 412 of the Code).

 

ERISA Event: (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by any Obligor or ERISA Affiliate from a Pension Plan subject to
Section 4063 of ERISA during a plan year in which it was a substantial employer
(as defined in Section 4001(a)(2) of ERISA) or a cessation of operations that is
treated as such a withdrawal under Section 4062(e) of ERISA; (c) a complete or
partial withdrawal by any Obligor or ERISA Affiliate from a Multiemployer Plan
or notification that a Multiemployer Plan is in reorganization or insolvent;
(d) the filing of a notice of intent to terminate, the treatment of a plan
amendment as a termination under Section 4041 or 4041A of ERISA, or the
commencement of proceedings by the PBGC to terminate a Pension Plan or
Multiemployer Plan; (e) the determination that any Pension Plan is considered an
at risk plan under the Code, ERISA or the Pension Protection Act of 2006; (f) an
event or condition which constitutes or could reasonably be expected to
constitute grounds under Section 4042 of ERISA for the termination of, or the
appointment of a trustee to administer, any Pension Plan; or (g) the imposition
of any material liability under Title IV of ERISA, other than for PBGC premiums
due but not delinquent under Section 4007 of ERISA, upon any Obligor or ERISA
Affiliate with respect to a Pension Plan.

 

8

--------------------------------------------------------------------------------


 

NOTE: A request for confidential treatment has been made with respect to the
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.

 

Event of Default: as defined in Section 11.

 

Excluded [Subsidiaries]Subsidiary: Springfield Development, LLC, a Delaware
limited liability company[, and United Natural Transportation Co., a Delaware
corporation].

 

Excluded Taxes: (a) Taxes imposed on or measured by a Recipient’s net income
(however denominated), franchise Taxes and branch profits Taxes (i) as a result
of such Recipient being organized under the laws of, or having its principal
office or applicable Lending Office located in, the jurisdiction imposing such
Tax, or (ii) constituting Other Connection Taxes; (b) U.S. federal withholding
Taxes imposed on amounts payable to or for the account of a Lender with respect
to its interest in a Loan or Commitment pursuant to a law in effect when the
Lender acquires such interest (except pursuant to an assignment request by
Borrower Agent under Section 13.4) or changes its Lending Office, unless the
Taxes were payable to its assignor immediately prior to such assignment or to
the Lender immediately prior to its change in Lending Office; (c) Taxes
attributable to a Recipient’s failure to comply with Section 5.10; and (d) U.S.
federal withholding Taxes imposed pursuant to FATCA.

 

Extraordinary Expenses: all costs, expenses or advances that (i) the
Administrative Agent may incur during a Default or Event of Default, or during
the pendency of an Insolvency Proceeding of an Obligor, or (ii) any Lender may
incur at any time after the acceleration of the Obligations hereunder or during
the pendency of an Insolvency Proceeding of an Obligor, including, in each case,
those relating to (a) any audit, inspection, repossession, repair, appraisal,
insurance, preparation or advertising for sale, sale, or other preservation of
or realization upon any Collateral; (b) any action, arbitration or other
proceeding (whether instituted by or against the Administrative Agent, any
Lender, any Obligor, any representative of creditors of an Obligor or any other
Person) in any way relating to any Collateral (including the validity,
perfection, priority or avoidability of the Administrative Agent’s Liens with
respect to any Collateral), Loan Documents or Obligations, including any lender
liability or other Claims; (c) the exercise, protection or enforcement of any
rights or remedies of the Administrative Agent in, or the monitoring of, any
Insolvency Proceeding; (d) settlement or satisfaction of any taxes, charges or
Liens with respect to any Collateral; (e) any Enforcement Action; and
(f) negotiation and documentation of any modification, waiver, workout,
restructuring or forbearance with respect to any Loan Documents or Obligations. 
Such costs, expenses and advances include transfer fees, Other Taxes, insurance
costs, permit fees, utility reservation and standby fees, legal fees, appraisal
fees, brokers’ fees and commissions, auctioneers’ fees and commissions,
accountants’ fees, environmental study fees, wages and salaries paid to
employees of any Obligor or independent contractors in liquidating any
Collateral, and travel expenses.

 

FATCA: Sections 1471 through 1474 of the Code (including any amended or
successor version if substantively comparable and not materially more onerous to
comply with), and any agreements entered into pursuant to Section 1471(b)(1) of
the Code.

 

Federal Funds Rate: (a) the weighted average of interest rates on overnight
federal funds transactions with members of the Federal Reserve System arranged
by federal funds brokers on the applicable Business Day (or on the preceding
Business Day, if the applicable day is not a Business Day), as published by the
Federal Reserve Bank of New York on the next Business Day; or (b) if no such
rate is published on the next Business Day, the average rate (rounded up, if
necessary, to the nearest 1/8 of 1%) charged to Bank of America on the
applicable day on such transactions, as determined by Administrative Agent;
provided, that in no event shall such rate be less than zero.

 

Fee Letter: the fee letter agreement dated May 15, 2014 among Bank of America
and Borrowers.

 

Fiscal Period: each of the twelve (12) periods of either four weeks or five
weeks (as applicable) in each Fiscal Year, as further described on Schedule
1.1(b) attached hereto.

 

9

--------------------------------------------------------------------------------


 

NOTE: A request for confidential treatment has been made with respect to the
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.

 

Fiscal Quarter: any fiscal quarter described on Schedule 1.1(b) attached hereto.

 

Fiscal Year: the fiscal year of Borrowers and Subsidiaries for accounting and
tax purposes, ending on the Saturday closest to July 31 of each year.

 

Fixed Charge Coverage Ratio: the ratio, determined on a consolidated basis for
Borrowers and Subsidiaries as of any date of determination for the four Fiscal
Quarters then most recently ended, of (a) EBITDA minus Capital Expenditures
(except those financed with Borrowed Money other than Loans) and cash taxes
paid, to (b) Fixed Charges.

 

Fixed Charges: the sum of the following, to the extent paid or required to be
paid in cash:  interest expense, scheduled principal payments made on Borrowed
Money and Distributions made.

 

FLSA: the Fair Labor Standards Act of 1938.

 

Foreign Lender: any Lender that is not a U.S. Person.

 

Foreign Plan: any employee benefit plan or arrangement (a) maintained or
contributed to by any Obligor or Subsidiary that is not subject to the laws of
the United States or any jurisdiction in Canada; or (b) mandated by a government
other than the United States or Canada (or any Canadian provincial government)
for employees of any Obligor or Subsidiary.

 

Foreign Subsidiary: a Subsidiary that is a “controlled foreign corporation”
under Section 957 of the Code, such that a guaranty by such Subsidiary of the
Obligations or a Lien on the assets of such Subsidiary to secure the Obligations
would result in material tax liability to Borrowers.

 

Full Payment: with respect to any Obligations, (a) the full and indefeasible
cash payment thereof, including any interest, fees and other charges accruing
during an Insolvency Proceeding (whether or not allowed in the proceeding); and
(b) if such Obligations are inchoate or contingent in nature, Cash
Collateralization thereof (or delivery of a standby letter of credit acceptable
to the Administrative Agent in its discretion, in the amount of required Cash
Collateral).  No Loans shall be deemed to have been paid in full until all
Commitments have expired or been terminated.

 

GAAP: generally accepted accounting principles in effect in the United States
from time to time.

 

Governmental Approvals: all authorizations, consents, approvals, licenses and
exemptions of, registrations and filings with, and required reports to, all
Governmental Authorities.

 

Governmental Authority: any federal, state, provincial, local, foreign or other
agency, authority, body, commission, court, instrumentality, political
subdivision, central bank, or other entity or officer exercising executive,
legislative, judicial, taxing, regulatory or administrative powers or functions
for any governmental, judicial, investigative, regulatory or self-regulatory
authority (including the Financial Conduct Authority, the Prudential Regulation
Authority and any supra-national bodies such as the European Union or European
Central Bank).

 

Guarantor Payment: as defined in Section 5.11.3.

 

Guarantors: Natural Retail Group, Inc., a Delaware corporation, United Natural
Trading, LLC, a Delaware limited liability company, Blue Marble Brands, LLC, a
Delaware limited liability company, United Natural Foods West, Inc., a
California corporation, Select Nutrition, LLC, a Delaware limited

 

10

--------------------------------------------------------------------------------


 

NOTE: A request for confidential treatment has been made with respect to the
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.

 

liability company, Tony’s Fine Foods, a California corporation, Nor-Cal
Produce, Inc., a California corporation, and each other Person who guarantees
payment or performance of any Obligations.

 

Guaranty: each guaranty agreement executed by a Guarantor in favor of the
Administrative Agent.

 

Hedging Agreement: any “swap agreement” as defined in Section 101(53B)(A) of the
Bankruptcy Code.

 

Immaterial Subsidiary:  any Subsidiary of a Borrower that, together with its
Subsidiaries, (a) generated less than 5% of EBITDA for the Fiscal Year most
recently ended or (b) had total assets (including Equity Interests in other
Subsidiaries and excluding investments that are eliminated in consolidation) of
less than 5% of the total assets of the Borrowers and their Subsidiaries, on a
consolidated basis, as of the end of the Fiscal Year most recently ended;
provided, however, that if at any time there are Subsidiaries that are
classified as “Immaterial Subsidiaries” but that collectively (i) generated more
than 5% of EBITDA for the Fiscal Year most recently ended or (ii) had total
assets (including Equity Interests in other Subsidiaries and excluding
investments that are eliminated in consolidation) of equal to or greater than 5%
of the total assets of the Borrowers and their Subsidiaries on a consolidated
basis, as of the end of the Fiscal Year most recently ended, then the Borrowers
shall cause such Subsidiaries to comply with the provisions of Section 10.1.9
such that, after such Subsidiaries become Guarantors hereunder, the Subsidiaries
that are not Guarantors shall (A) have generated less than 5% of EBITDA for the
Fiscal Year most recently ended and (B) have had total assets of less than 5% of
the total assets of the Borrowers and their Subsidiaries on a consolidated basis
as of the end of the Fiscal Year most recently ended.  To the extent any of such
Subsidiaries are acquired or formed during the relevant Fiscal Year, the
percentages set forth above shall be calculated on a pro forma basis after
giving effect to such acquisition or formation as if such acquisition or
formation had occurred on the first day of such Fiscal Year.

 

Increase Effective Date: as defined in Section 2.1.4(a).

 

Increase Joinder: as defined in Section 2.1.4(d).

 

Incremental Commitment: as defined in Section 2.1.4(a).

 

Incremental Loans: any loans made pursuant to any Incremental Commitments.

 

Indemnified Taxes: (a) Taxes other than Excluded Taxes imposed on or with
respect to any payment made by or on account of any Obligation of any Borrower
or Guarantor under any Loan Document and (b) to the extent not otherwise
described in (a), Other Taxes.

 

Indemnitees: Agent Indemnitees, Lender Indemnitees and Bank of America
Indemnitees.

 

Initial Commitments: for any Lender, its obligation to make Loans up to the
maximum principal U.S. Dollar amount shown on Schedule 1.1(a) as of the Closing
Date.

 

Initial Loans: the Loans in existence prior to the incurrence of any Incremental
Loans.

 

Insolvency Proceeding: any case or proceeding commenced by or against a Person
under any state, provincial, federal or foreign law for, or any agreement of
such Person to, (a) the entry of an order for relief under the Bankruptcy Code,
any Canadian Debtor Relief Law, or any other insolvency, debtor relief or debt
adjustment law; (b) the appointment of a receiver, trustee, liquidator,
administrator, conservator or other custodian for such Person or any part of its
Property; (c) an assignment or trust mortgage for the benefit of

 

11

--------------------------------------------------------------------------------


 

NOTE: A request for confidential treatment has been made with respect to the
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.

 

creditors; or (d) in the case of any Canadian Subsidiary, the filing of a notice
of intention to make a proposal or the filing of a proposal under the Bankruptcy
and Insolvency Act (Canada).

 

Intellectual Property: all intellectual and similar Property of a Person,
including inventions, designs, patents, copyrights, trademarks, service marks,
trade names, trade secrets, confidential or proprietary information, customer
lists, know-how, software and databases; all embodiments or fixations thereof
and all related documentation, applications, registrations and franchises; all
licenses or other rights to use any of the foregoing; and all books and records
relating to the foregoing.

 

Intellectual Property Claim: any claim or assertion (whether in writing, by suit
or otherwise) that a Borrower’s or Subsidiary’s ownership, use, marketing, sale
or distribution of any Inventory, Equipment, Intellectual Property or other
Property violates another Person’s Intellectual Property.

 

Intercreditor Agreement:  the Intercreditor Agreement dated as of [the date
hereof,]August 14, 2014, by and between the Administrative Agent and the
Revolving Agent, as such agreement may be amended, supplemented, modified,
restated, renewed or replaced (whether upon or after termination or otherwise)
in whole or in part from time to time in accordance with the terms set forth
therein.

 

Interest Period: as defined in Section 3.1.3.

 

Inventory: as defined in the UCC or PPSA, as applicable, including all goods
intended for sale, lease, display or demonstration; all work in process; and all
raw materials, and other materials and supplies of any kind that are or could be
used in connection with the manufacture, printing, packing, shipping,
advertising, sale, lease or furnishing of such goods, or otherwise used or
consumed in a Borrower’s business (but excluding Equipment).

 

Investment: any acquisition of all or substantially all assets of a Person; any
acquisition of record or beneficial ownership of any Equity Interests of a
Person; or any advance or capital contribution to or other investment in a
Person.

 

IRS: the United States Internal Revenue Service.

 

Lender Indemnitees: Lenders and their officers, directors, employees,
Affiliates, agents and attorneys.

 

Lenders: as defined in the preamble to this Agreement and any other Person who
hereafter becomes a “Lender” pursuant to an Assignment and Acceptance.

 

Lending Office: the office designated as such by the applicable Lender at the
time it becomes party to this Agreement or thereafter by notice to
Administrative Agent and Borrower Agent.

 

LIBOR: for any Interest Period with respect to a LIBOR Loan, the per annum rate
of interest determined by Administrative Agent at or about 11:00 a.m. (London
time) two Business Days prior to such Interest Period, for a term equivalent to
such Interest Period, equal to the London Interbank Offered Rate, or comparable
or successor rate approved by Administrative Agent, as published on the
applicable Reuters screen page (or other commercially available source
designated by Administrative Agent from time to time); provided, that any such
comparable or successor rate shall be applied by Administrative Agent, if
administratively feasible, in a manner consistent with market practice; provided
further, that in no event shall LIBOR be less than zero.

 

12

--------------------------------------------------------------------------------


 

NOTE: A request for confidential treatment has been made with respect to the
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.

 

LIBOR Loan: a Loan that bears interest based on LIBOR (other than by virtue of
clause (c) of the definition of “Base Rate”).  All LIBOR Loans shall be
denominated in U.S. Dollars.

 

License: any license or agreement under which an Obligor is authorized to use
Intellectual Property in connection with any manufacture, marketing,
distribution or disposition of Collateral, any use of Property or any other
conduct of its business.

 

Lien: any Person’s interest in Property securing an obligation owed to, or a
claim by, such Person, whether such interest is based on common law, statute or
contract, including liens, security interests, pledges, hypothecations,
statutory trusts, reservations, exceptions, encroachments, easements,
rights-of-way, covenants, conditions, restrictions, leases, and other title
exceptions and encumbrances affecting Property.  For avoidance of doubt, the
interest of a landlord or lessor under a lease or license that is not a Capital
Lease shall not in and of itself be regarded to be a Lien on the property
interest of the tenant or lessee pursuant to the subject lease.

 

Loan: a loan made to the Borrowers pursuant to Section 2.1.

 

Loan Account: the loan account established by each Lender on its books pursuant
to Section 5.8.

 

Loan Documents: this Agreement, the Other Agreements, the Intercreditor
Agreement and the Security Documents.

 

Loan-to-Value Ratio: as of any date of determination, the ratio, expressed as a
percentage, of (a) the outstanding principal balance under the Loans, divided by
(b) the Mortgaged Property Value.

 

Loan Year: each 12 month period commencing on the Closing Date and on each
anniversary of the Closing Date.

 

Margin Stock: as defined in Regulation U of the Board of Governors.

 

Material Adverse Effect: the effect of any event or circumstance that, taken
alone or in conjunction with other events or circumstances, (a) has or could be
reasonably expected to have a material adverse effect on the business,
operations, Properties or condition (financial or otherwise) of the Obligors,
taken as a whole, on the value of any material portion of the Collateral, on the
enforceability of any Loan Documents, or on the validity or priority of the
Administrative Agent’s Liens on any Collateral; (b) impairs the ability of an
Obligor to perform its obligations under the Loan Documents, including repayment
of any Obligations; or (c) otherwise impairs the ability of the Administrative
Agent or any Lender to enforce or collect any Obligations or to realize upon any
Collateral.

 

Material Contract: any agreement or arrangement to which a Borrower or
Subsidiary is party (other than the Loan Documents) (a) that is deemed to be a
material contract under any federal securities law applicable to such Person,
including Regulation S-K under the Securities Exchange Act of 1934; or (b) for
which breach, termination, nonperformance or failure to renew could reasonably
be expected to have a Material Adverse Effect.

 

Moody’s: Moody’s Investors Service, Inc., and its successors.

 

Mortgage: a mortgage, deed to secure debt or deed of trust in which an Obligor
grants a Lien on its Real Estate to the Administrative Agent, as security for
the Obligations.

 

13

--------------------------------------------------------------------------------


 

NOTE: A request for confidential treatment has been made with respect to the
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.

 

Mortgaged Property Value: the result of (a) the fair market value of the
Mortgaged Real Estate based upon the Original Appraisals, as such Mortgaged
Property Value may hereafter be changed by any or all subsequent appraisals or
an update to any or all of such Original Appraisals ordered by the
Administrative Agent from time to time as contemplated by Section 10.1.10 and
otherwise reasonably acceptable to the Required Lenders minus (b) any
environmental holdbacks (if applicable) reasonably required by the
Administrative Agent for the Mortgaged Real Estate based on the Administrative
Agent’s review of the environmental site assessments for the Mortgaged Real
Estate.

 

Mortgaged Real Estate: as defined in Section 7.1.1.

 

Multiemployer Plan: any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which any Obligor or ERISA Affiliate makes or is
obligated to make contributions, or during the preceding five plan years, has
made or been obligated to make contributions.

 

Net Proceeds: with respect to an Asset Disposition, proceeds (including, when
received, any deferred or escrowed payments) received by a Borrower or
Subsidiary in cash from such disposition, net of (a) reasonable and customary
costs and expenses actually incurred in connection therewith, including legal
fees and sales commissions; (b) amounts applied to repayment of Debt secured by
a Permitted Lien (that, in the case of Collateral sold, is senior to the
Administrative Agent’s Liens thereon); (c) transfer or similar taxes; and
(d) reserves for indemnities, until such reserves are no longer needed.

 

Non-Consenting Lender: any Lender that does not approve any consent, waiver or
amendment that (a) requires the approval of all Lenders or all affected Lenders
in accordance with the terms of Section 14.1 and (b) has been approved by the
Required Lenders.

 

Non-Defaulting Lender:  any Lender that is not a Defaulting Lender.

 

Non-Renewing Lender:  any Lender that (a) is a Revolving Lender and (b) has not
agreed to a Revolving Commitment Extension.

 

Note: each promissory note executed by the Borrowers in favor of a Lender in the
form of Exhibit A, in the amount of such Lender’s Commitment, or other
promissory note executed by the Borrowers to evidence any Obligations.

 

Notice of Borrowing: a Notice of Borrowing to be provided by Borrower Agent to
request a Borrowing of Loans in form satisfactory to Administrative Agent.

 

Notice of Conversion/Continuation: a Notice of Conversion/Continuation to be
provided by Borrower Agent to request a conversion or continuation of any Loans
as LIBOR Loans, in form satisfactory to the Administrative Agent.

 

Obligations: all (a) principal of and premium, if any, on the Loans,
(b) interest, expenses, fees, indemnification obligations, Extraordinary
Expenses and other amounts payable by Obligors under Loan Documents, and
(c) other Debts, obligations and liabilities of any kind owing by Obligors
pursuant to the Loan Documents, whether now existing or hereafter arising,
whether evidenced by a note or other writing, whether allowed in any Insolvency
Proceeding, whether arising from an extension of credit, issuance of a letter of
credit, acceptance, loan, guaranty, indemnification or otherwise, and whether
direct or indirect, absolute or contingent, due or to become due, primary or
secondary, or joint or several.

 

Obligor: each Borrower and Guarantor.

 

14

--------------------------------------------------------------------------------


 

NOTE: A request for confidential treatment has been made with respect to the
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.

 

OFAC: Office of Foreign Assets Control of the U.S. Treasury Department.

 

Ordinary Course of Business: the ordinary course of business of any Borrower or
Subsidiary undertaken in good faith.

 

Organic Documents: with respect to any Person, its charter, certificate or
articles of incorporation, bylaws, articles of organization, limited liability
company agreement, operating agreement, members’ agreement, shareholders
agreement, partnership agreement, certificate of partnership, certificate of
formation, voting trust agreement, or similar agreement or instrument governing
the formation or governance of such Person.

 

Original Appraisals: the final appraisals relating to the Mortgaged Real Estate
delivered to the Lenders prior to the Closing Date in connection with the Loans
advanced hereunder on the Closing Date.

 

Original Revolver Termination Date: the original “U.S. Revolver Termination
Date” as defined in the Revolving Loan Agreement.

 

OSHA: the Occupational Safety and Hazard Act of 1970.

 

Other Agreement: each Note; Fee Letter; Compliance Certificate or other Borrower
Materials; or other document, instrument or agreement (other than this Agreement
or a Security Document) now or hereafter delivered by an Obligor or other Person
to the Administrative Agent or a Lender in connection with any transactions
relating hereto.

 

Other Connection Taxes: Taxes imposed on a Recipient due to a present or former
connection between it and the taxing jurisdiction (other than connections
arising from the Recipient having executed, delivered, become party to,
performed obligations or received payments under, received or perfected a Lien
or engaged in any other transaction pursuant to, enforced, or sold or assigned
an interest in, any Loan or Loan Document).

 

Other Taxes: all present or future stamp, court, documentary, intangible,
recording, filing or similar Taxes that arise from any payment made under, from
the execution, delivery, performance, enforcement or registration of, from the
receipt or perfection of a Lien under, or otherwise with respect to, any Loan
Document, except Other Connection Taxes imposed with respect to an assignment
(other than an assignment made pursuant to Section 13.4(a)).

 

PACA: the Perishable Agricultural Commodities Act (7 USC §§ 499a et seq.).

 

PACA Claim: with respect to any Person, any right or claim of or for the benefit
of such Person under PACA or any similar law enacted by any other state or
jurisdiction including any right, title or interest in or to any claims,
remedies or trust assets or other benefits or any proceeds thereof.

 

Participant: as defined in Section 13.2.

 

Patriot Act: the Uniting and Strengthening America by Providing Appropriate
Tools Required to Intercept and Obstruct Terrorism Act of 2001, Pub. L.
No. 107-56, 115 Stat. 272 (2001).

 

Payment Item: each check, draft or other item of payment payable to a Borrower.

 

PBGC: the Pension Benefit Guaranty Corporation.

 

15

--------------------------------------------------------------------------------


 

NOTE: A request for confidential treatment has been made with respect to the
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.

 

Pension Plan: any employee pension benefit plan (as such term is defined in
Section 3(2) of ERISA), other than a Multiemployer Plan, that is subject to
Title IV of ERISA and is sponsored or maintained by any Obligor or ERISA
Affiliate or to which the Obligor or ERISA Affiliate contributes or has an
obligation to contribute, or in the case of a multiple employer or other plan
described in Section 4064(a) of ERISA, has made contributions at any time during
the preceding five plan years.

 

Permitted Acquisition:  the acquisition, whether through a single transaction or
a series of related transactions (including by way of merger, amalgamation or
consolidation permitted by Section 10.2.9), of (a) all or substantially all of
the Properties of any Person or of a business unit or line of business of any
Person, or (b) Equity Interests of any Person, in each case that is a type of
business (or assets used in a type of business) that is a Permitted Business, in
each case so long as:

 

(i)                                     (A)(1) daily average Adjusted Aggregate
Availability for the 30 consecutive days immediately before consummating the
proposed Permitted Acquisition, calculated on a pro forma basis after giving
effect to such Permitted Acquisition as if such Permitted Acquisition had been
consummated at the beginning of such 30 day period shall be at least [12.5]10%
of the Aggregate Borrowing Base and (2) Borrowers shall have a Fixed Charge
Coverage Ratio of at least 1.00:1.00 for the most recently completed period of
four Fiscal Quarters for which financial statements have been provided pursuant
to Section 10.1.2, calculated on a pro forma basis after giving effect to such
Permitted Acquisition as if such Permitted Acquisition had been made at the
beginning of such period of four Fiscal Quarters; provided that to the extent
daily average Adjusted Aggregate Availability for the 30 consecutive days
immediately before consummating the proposed Permitted Acquisition, calculated
on a pro forma basis after giving effect to such Permitted Acquisition as if
such Permitted Acquisition had been consummated at the beginning of such 30 day
period, is at least [20]15% of the Aggregate Borrowing Base, this clause
(2) shall not be applicable and (B) UNFI shall have delivered to the
Administrative Agent not less than two (2) Business Days prior to the earlier of
(x) the execution of a definitive or binding agreement to enter into the
proposed Permitted Acquisition and (y) the consummation of such proposed
Permitted Acquisition, a statement, certified by a Senior Officer of UNFI,
setting forth, in reasonable detail, computations (determined in a manner
reasonably acceptable to the Administrative Agent) evidencing satisfaction of
the requirements set forth in clause (A) above;

 

(ii)                                  not more than two (2) Business Days prior
to the consummation of the proposed Permitted Acquisition, a Senior Officer of
UNFI shall have delivered to the Administrative Agent a statement certifying
that the conditions in clauses (i)(A) and (i)(B) above continue to be satisfied,
which statement shall be accompanied by a substantially final version of the
acquisition agreement;

 

(iii)                               promptly following the consummation of such
proposed Permitted Acquisition, a Senior Officer of UNFI shall have delivered to
the Administrative Agent an executed copy of the acquisition agreement and all
other material documents executed in connection therewith;

 

(iv)                              no[ Default or] Event of Default shall exist
before or after giving effect to the proposed Permitted Acquisition;

 

(v)                                 if any such acquisition is structured as the
acquisition of all or substantially all of the Equity Interests of a Person to
be acquired (including by way of merger, amalgamation or consolidation permitted
by Section 10.2.9) or Borrowers create a

 

16

--------------------------------------------------------------------------------


 

NOTE: A request for confidential treatment has been made with respect to the
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.

 

Subsidiary to make the acquisition, Borrowers shall, or shall cause such Person
or Subsidiary to, comply with Section 10.1.9, if required; and

 

(vi)                              in the case of a proposed Permitted
Acquisition of the Equity Interests of another Person, the board of directors
(or comparable governing body of such Person) shall not have disapproved the
proposed Permitted Acquisition.

 

Permitted Business: the business of the Borrowers and the Subsidiaries as
conducted on the Closing Date and businesses and business activities that are
reasonably related thereto or ancillary or incidental thereto or that the
Borrowers have determined, in their reasonable business judgment, would enhance
the business, operations and condition (financial or otherwise) of the Borrowers
and the Subsidiaries.

 

Permitted Collateral Disposition: subject at all times to compliance with
Section 10.3.3, an Asset Disposition (a) of obsolete or worn out fixtures and
personal property, whether now owned or hereafter acquired, in the ordinary
course of business, (b) of fixtures, equipment or other personal property to the
extent that (i) such property is exchanged for credit against the purchase price
of similar replacement property or (ii) the proceeds of such disposition are
applied with reasonable promptness to the purchase price of such replacement
property, (c) of fixtures and personal property by any Obligor to another
Obligor, or (d) that is approved in writing by Administrative Agent and Required
Lenders.

 

Permitted Contingent Obligations: Contingent Obligations (a) arising from
endorsements of Payment Items for collection or deposit in the Ordinary Course
of Business; (b) arising from Hedging Agreements permitted hereunder;
(c) existing on the Closing Date, and any extension, modification, renewal or
replacement thereof that does not increase the amount of such Contingent
Obligation when extended, modified, renewed or replaced; (d) incurred in the
Ordinary Course of Business in favor of suppliers, customers, lessors and
licensors or with respect to surety, appeal, bid or performance bonds,
completion guarantees or other similar obligations; (e) arising from customary
indemnification obligations in favor of purchasers in connection with
dispositions of assets permitted hereunder; (f) arising under the Loan
Documents; (g) of a Borrower or a Subsidiary with respect to Debt of a Borrower
or a Subsidiary that is permitted under Section 10.2.1; or (h) in an aggregate
amount of U.S.$10,000,000 or less at any time.

 

Permitted Investments:

 

(a)                                 (i) Investments existing on the Closing Date
and identified on Schedule 10.2.5, and any extension, modification, renewal or
replacement of any such Investment that does not increase the amount of such
Investment when extended, modified, renewed or replaced, and (ii) Investments in
Subsidiaries existing on the Closing Date;

 

(b)                                 Investments in Domestic Subsidiaries;
provided that any acquisition of Equity Interests in a Person that was not
previously a Subsidiary shall be subject to compliance with the requirements set
forth in the definition of “Permitted Acquisition”;

 

(c)                                  Investments in Foreign Subsidiaries by
Foreign Subsidiaries;

 

(d)                                 Investments in Foreign Subsidiaries by UNFI
and Domestic Subsidiaries in an aggregate amount not to exceed
U.S.$[3,000,000]5,000,000 outstanding at any one time;

 

(e)                                  loans and advances permitted by
Section 10.2.7;

 

(f)                                   Permitted Contingent Obligations;

 

17

--------------------------------------------------------------------------------


 

NOTE: A request for confidential treatment has been made with respect to the
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.

 

(g)                                  Investments consisting of extensions of
credit in the nature of accounts receivable or notes receivable arising from the
grant of trade credit in the Ordinary Course of Business, and Investments
received in satisfaction or partial satisfaction thereof from financially
troubled account debtors to the extent reasonably necessary in order to prevent
or limit loss;

 

(h)                                 Cash Equivalents;

 

(i)                                     Permitted Acquisitions;

 

(j)                                    (i) Investments not otherwise described
in the preceding clauses; provided that (A) no [Default or ]Event of Default
shall exist before or after giving effect to the proposed Investment, (B) daily
average Adjusted Aggregate Availability for the 30 consecutive days immediately
before consummating the proposed Investment, calculated on a pro forma basis
after giving effect to such Investment as if such Investment had been
consummated at the beginning of such 30 day period, shall be at least [12.5]10%
of the Aggregate Borrowing Base and (C) Borrowers shall have a Fixed Charge
Coverage Ratio is at least 1.00:1.00 for the most recently completed period of
four Fiscal Quarters for which financial statements have been provided pursuant
to Section 10.1.2, calculated on a pro forma basis after giving effect to such
Investment as if such Investment had been made at the beginning of such period
of four Fiscal Quarters; provided that to the extent daily average Adjusted
Aggregate Availability for the 30 consecutive days immediately before
consummating the proposed Investment, calculated on a pro forma basis after
giving effect to such Investment as if such Investment had been consummated at
the beginning of such 30 day period, is at least [20]15% of the Aggregate
Borrowing Base, this clause (C) shall not be applicable, and (ii) UNFI shall
have delivered to the Administrative Agent not less than two (2) Business Days
prior to the earlier of (x) the execution of a definitive or binding agreement
to consummate the proposed Investment and (y) the consummation of such proposed
Investment, a statement, certified by a Senior Officer of UNFI, setting forth,
in reasonable detail, computations (determined in a manner reasonably acceptable
to the Administrative Agent) evidencing satisfaction of the requirements set
forth in clause (i) above; and

 

(k)                                 other Investments in an aggregate amount not
to exceed U.S.$10,000,000 outstanding at any one time.

 

Permitted Lien: as defined in Section 10.2.2.

 

Permitted Purchase Money Debt: Purchase Money Debt of Borrowers and Subsidiaries
(and any Refinancing Debt with respect thereto) that is secured only by a
Purchase Money Lien, as long as the aggregate amount does not exceed
U.S.$10,000,000.

 

Person: any individual, corporation, limited liability company, partnership,
joint venture, joint stock company, land trust, business trust, unincorporated
organization, Governmental Authority or other entity.

 

Plan: any employee benefit plan (as defined in Section 3(3) of ERISA)
established by an Obligor or, with respect to any such plan that is subject to
Section 412 of the Code or Title IV of ERISA, an ERISA Affiliate.

 

Platform: as defined in Section 14.3.3.

 

PPSA: the Personal Property Security Act of Ontario (or any successor statute)
or similar legislation of any other Canadian jurisdiction, including the Civil
Code of Québec, the laws of which are

 

18

--------------------------------------------------------------------------------


 

NOTE: A request for confidential treatment has been made with respect to the
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.

 

required by such legislation to be applied in connection with the issue,
perfection, enforcement, opposability, enforceability, validity or effect of
security interests or hypothecs.

 

Prime Rate: the rate of interest announced by Bank of America from time to time
as its prime rate.  Such rate is set by Bank of America on the basis of various
factors, including its costs and desired return, general economic conditions and
other factors, and is used as a reference point for pricing some loans, which
may be priced at, above or below such rate.  Any change in such rate publicly
announced by Bank of America shall take effect at the opening of business on the
day specified in the announcement.

 

Prior Claims: all Liens created by Applicable Law (in contrast with Liens
voluntarily granted) that rank or are capable of ranking prior or pari passu
with the Administrative Agent’s security interests (or interests similar thereto
under Applicable Law) against all or part of the Collateral, including for
amounts owing for employee source deductions, goods and services taxes, sales
taxes, harmonized sales taxes, municipal taxes, workers’ compensation, Québec
corporate taxes, pension fund obligations, Wage Earner Protection Program Act
obligations and overdue rents.

 

Pro Rata: as to any Lender, a percentage (rounded to the ninth decimal place)
determined (a) while the Commitments are outstanding, by dividing the amount of
such Lender’s Commitment by the Aggregate Commitments; and (b) at any other
time, by dividing the amount of such Lender’s Loans by the aggregate principal
balance of all Loans.

 

Properly Contested: with respect to any obligation of an Obligor, (a) the
obligation is subject to a bona fide dispute regarding amount or the Obligor’s
liability to pay; (b) the obligation is being properly contested in good faith
by appropriate proceedings promptly instituted and diligently pursued;
(c) appropriate reserves have been established in accordance with GAAP;
(d) non-payment could not reasonably be expected to have a Material Adverse
Effect or result in forfeiture or sale of any assets of the Obligor; (e) no Lien
is imposed on assets of the Obligor, unless enforcement thereof is stayed during
the pendency of the contest; and (f) if the obligation results from entry of a
judgment or other order, such judgment or order is stayed pending appeal or
other judicial review.

 

Property: any interest in any kind of property or asset, whether real, personal
or mixed, or tangible or intangible.

 

PSA:  the Packers and Stockyards Act (7 USC § 196 et seq.).

 

PSA Claim: with respect to any Person, any right or claim of or for the benefit
of such Person under PSA or any similar law enacted by any other state or
jurisdiction including any right, title or interest in or to any claims,
remedies or trust assets or other benefits or any proceeds thereof.

 

Purchase Money Debt: (a) Debt (other than the Obligations) for payment of any of
the purchase price of fixed assets; (b) Debt (other than the Obligations)
incurred at the time of or within 20 days after acquisition of any fixed assets,
for the purpose of financing any of the purchase price thereof; and (c) any
renewals, extensions or refinancings (but not increases) thereof.

 

Purchase Money Lien: a Lien that secures Purchase Money Debt or any Refinancing
Debt with respect thereto, encumbering only the fixed assets acquired with such
Debt and constituting a Capital Lease, a purchase money security interest under
the UCC or a purchase money security interest under the PPSA.

 

RCRA: the Resource Conservation and Recovery Act (42 U.S.C. §§ 6991-6991i).

 

19

--------------------------------------------------------------------------------


 

NOTE: A request for confidential treatment has been made with respect to the
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.

 

Real Estate: all right, title and interest (whether as owner, lessor or lessee)
in any real Property or any buildings, structures, parking areas or other
improvements thereon.

 

Recipient: the Administrative Agent, any Lender or any other recipient of a
payment to be made by an Obligor under a Loan Document or on account of an
Obligation.

 

Refinancing Conditions: the following conditions for Refinancing Debt: 
(a) other than with respect to the Refinancing Debt for Debt pursuant to the
Revolving Loan Agreement, it is in an aggregate principal amount (including any
unfunded commitment amount) that does not exceed the principal amount (including
any unfunded commitment amount) of the Debt being extended, renewed or
refinanced; (b) it has a final maturity no sooner than, a weighted average life
(if applicable) no less than, and, other than with respect to the Refinancing
Debt for Debt pursuant to the Revolving Loan Agreement, an interest rate no
greater than, the Debt being extended, renewed or refinanced; (c) if applicable,
it is subordinated to the Obligations at least to the same extent as the Debt
being extended, renewed or refinanced; (d) the representations, covenants and
defaults applicable to it, taken as a whole, are not materially less favorable
to the applicable Borrower or Subsidiary than those applicable to the Debt being
extended, renewed or refinanced; (e) no additional Lien is granted to secure it;
(f) no additional Person is obligated on such Debt; and (g) upon giving effect
to it, no Default or Event of Default exists.

 

Refinancing Debt: Borrowed Money that is the result of an extension, renewal or
refinancing of Permitted Purchase Money Debt[,] or Debt permitted under
Section 10.2.1(c) or [Debt in respect of the Revolving Loan Agreement]10.2.1(l).

 

Related Real Estate Documents: with respect to any Mortgaged Real Estate, the
following, in form and substance satisfactory to the Administrative Agent and
received by the Administrative Agent for review on or prior to the Closing
Date:  (a) a mortgagee title policy (or pro forma policy therefor) covering the
Administrative Agent’s interest under the Mortgage, by an insurer acceptable to
the Administrative Agent, which must be fully paid on such effective date;
(b) such assignments of leases, estoppel letters, attornment agreements,
consents, waivers and releases as the Administrative Agent may require with
respect to other Persons having an interest in the Real Estate; (c) a current,
as-built survey of the Real Estate, containing a metes-and-bounds property
description and certified by a licensed surveyor acceptable to the
Administrative Agent; (d) a life-of-loan flood hazard determination and, if the
Real Estate is located in a special flood hazard area, an acknowledged notice to
Borrowers and flood insurance by an insurer acceptable to the Administrative
Agent; (e) a current appraisal of the Real Estate, prepared by an appraiser
acceptable to the Administrative Agent, and in form and substance satisfactory
to Required Lenders; (f) an environmental assessment, prepared by environmental
engineers acceptable to the Administrative Agent, and such other reports,
certificates, studies or data as the Administrative Agent may reasonably
require, all in form and substance satisfactory to Required Lenders;
(g) municipal zoning reports in form and substance satisfactory to
Administrative Agent; and (h) such other documents, instruments or agreements as
the Administrative Agent may reasonably require with respect to any
environmental risks regarding the Real Estate.

 

Report: as defined in Section 12.2.3.

 

Reportable Event: with respect to any Pension Plan, any of the events set forth
in Section 4043(c) of ERISA, other than events for which the 30 day notice
period has been waived.

 

Required Lenders: Lenders (subject to Section 4.2) having (a) Commitments in
excess of 50% of the Aggregate Commitments; and (b) if the Commitments have
terminated, Loans in excess of 50% of all outstanding Loans; provided, however,
that the Commitment and Loans of any Defaulting Lender shall be excluded from
such calculation; provided, further, that at any time there are two (2) or more
Lenders that

 

20

--------------------------------------------------------------------------------


 

NOTE: A request for confidential treatment has been made with respect to the
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.

 

are not Affiliates of one another, then Required Lenders shall include at least
two (2) such Lenders that are not Affiliates of one another.

 

Restricted Investment: any Investment by a Borrower or Subsidiary other than a
Permitted Investment.

 

Restrictive Agreement: an agreement (other than a Loan Document) that conditions
or restricts the right of any Borrower, Subsidiary or other Obligor to incur or
repay Borrowed Money, to grant Liens on any assets, to declare or make
Distributions, to modify, extend or renew any agreement evidencing Borrowed
Money, or to repay any intercompany Debt.

 

Revolving Agent: as defined in the recitals to this Agreement.

 

Revolving Commitment: a “U.S. Revolver Commitment” as defined in the Revolving
Loan Agreement.

 

Revolving Commitment Extension: the extension by any Revolving Lender of its
Revolving Commitment to a date later than the Original Revolver Termination
Date.

 

Revolving Lenders: as defined in the recitals to this Agreement.

 

Revolving Loan Agreement: as defined in the recitals to this Agreement.

 

Revolving Loan Collateral:  the “Revolving Loan Collateral” as defined in the
Intercreditor Agreement.

 

Revolving Loan Facility Documents:  the Revolving Loan Agreement and all other
[definitive loan documentation relating thereto]”Loan Documents” as defined in
the Revolving Loan Agreement.

 

Revolving Loan Facility Liens:  the Liens granted to the Revolving Agent under
the Revolving Loan Facility Documents, at any time, upon Revolving Loan
Collateral.

 

Royalties: all royalties, fees, expense reimbursement and other amounts payable
by a Borrower under a License.

 

S&P: Standard & Poor’s Financial Services LLC, a subsidiary of The McGraw-Hill
Companies, Inc., and any successor thereto.

 

Sanction: any international economic sanction administered or enforced by the
United States Government (including OFAC), the United Nations Security Council,
the European Union, Her Majesty’s Treasury or other relevant sanctions
authority.

 

Secured Parties: Administrative Agent and Lenders.

 

Security Documents: the Guaranties, Mortgages, and all other documents,
instruments and agreements entered into or to be entered into by an Obligor
pursuant to which such Obligor grants or perfects a security interest in certain
of its assets to the Administrative Agent as security for the Obligations,
including UCC financing statements and financing change statements, as
applicable, required to be executed or delivered pursuant to any Security
Document.

 

21

--------------------------------------------------------------------------------


 

NOTE: A request for confidential treatment has been made with respect to the
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.

 

Seller Note:  any unsecured promissory note (and any guarantee thereof) issued
by one or more Obligors (or any Subsidiary of an Obligor organized for purposes
of the corresponding Permitted Acquisition, which as a part of such Permitted
Acquisition will contemporaneously be merged with or into an Obligor or
otherwise will become an Obligor promptly thereafter in accordance with this
Agreement) in favor of a seller in connection with a Permitted Acquisition in an
aggregate principal amount not to exceed the purchase price in respect of such
Permitted Acquisition.

 

Senior Officer: each of the chairman of the board, president, chief executive
officer, chief financial officer, chief accounting officer and any senior vice
president of a Borrower or, if the context requires, any other Obligor.

 

Solvent: as to any Person, such Person (a) owns Property whose fair salable
value is greater than the amount required to pay all of its debts (including
contingent, subordinated, unmatured and unliquidated liabilities); (b) owns
Property whose present fair salable value (as defined below) is greater than the
probable total liabilities (including contingent, subordinated, unmatured and
unliquidated liabilities) of such Person as they become absolute and matured;
(c) is able to pay all of its debts as they mature; (d) has capital that is not
unreasonably small for its business and is sufficient to carry on its business
and transactions and all business and transactions in which it is about to
engage; (e) is not “insolvent” within the meaning of Section 101(32) of the
Bankruptcy Code or, in the case of any Canadian Subsidiary, “insolvent” within
the meaning of the Bankruptcy and Insolvency Act (Canada); and (f) has not
incurred (by way of assumption or otherwise) any obligations or liabilities
(contingent or otherwise) under any Loan Documents, or made any conveyance in
connection therewith, with actual intent to hinder, delay or defraud either
present or future creditors of such Person or any of its Affiliates.  “Fair
salable value” means the amount that could be obtained for assets within a
reasonable time, either through collection or through sale under ordinary
selling conditions by a capable and diligent seller to an interested buyer who
is willing (but under no compulsion) to purchase.

 

Subsidiary: any entity at least 50% of whose voting securities or Equity
Interests is owned by a Borrower or any combination of Borrowers (including
indirect ownership by a Borrower through other entities in which such Borrower
directly or indirectly owns 50% of the voting securities or Equity Interests).

 

Taxes: all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.  For the avoidance of doubt, Taxes shall
include all Taxes imposed pursuant to Part XIII of the ITA or any successor
provisions thereto.

 

Termination Date:  the earlier of (a) August 14, 2022 and (b) the date that is
ninety (90) days prior to the earlier of (i) the “U.S. Revolver Termination
Date” and (ii) the “Canadian Termination Date”, as each such term is defined in
the Revolving Loan Agreement.

 

Transferee: any actual or potential Eligible Assignee, Participant or other
Person acquiring an interest in any Obligations.

 

Type: any type of a Loan (i.e., Base Rate Loan or LIBOR Loan) that has the same
interest option and, in the case of LIBOR Loans, the same Interest Period.

 

UCC: the Uniform Commercial Code as in effect in the State of New York or, when
the laws of any other jurisdiction govern the perfection or enforcement of any
Lien, the Uniform Commercial Code of such jurisdiction.

 

22

--------------------------------------------------------------------------------


 

NOTE: A request for confidential treatment has been made with respect to the
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.

 

Unfunded Pension Liability: (a) with respect to a Pension Plan, the excess of a
Pension Plan’s benefit liabilities under Section 4001(a)(16) of ERISA, over the
current value of that Pension Plan’s assets, determined in accordance with the
assumptions used for funding the Pension Plan pursuant to the Code, ERISA or the
Pension Protection Act of 2006 for the applicable plan year and (b) with respect
to a Canadian Plan that is a registered pension plan, the amount (if any) by
which the present value of all vested and unvested accrued benefits under such a
plan exceeds the fair market value of assets allocable to such benefits, all
determined as of the then most recent valuation date for such plan using
customary actuarial assumptions for such a plan.

 

UNFI Canada: UNFI Canada, Inc., a corporation organized under the Canada
Business Corporations Act and wholly-owned by UNFI.

 

Upstream Payment: a Distribution by a Subsidiary to an Obligor or a wholly-owned
Subsidiary of an Obligor.

 

U.S. Dollars or U.S.$: lawful money of the United States.

 

U.S. Person: “United States Person” as defined in Section 7701(a)(30) of the
Code.

 

U.S. Tax Compliance Certificate: as defined in Section 5.10.2(b)(iii).

 

Voting Stock:  Equity Interests of any class or classes of a corporation the
holders of which are ordinarily, in the absence of contingencies, entitled to
elect a majority of the corporate directors (or Persons performing similar
functions).

 

Wage Earner Protection Program Act:  the Wage Earner Protection Program Act
(Canada).

 

Washington Deed of Trust: as defined in Section 12.1.1(b).

 

1.2.         Accounting Terms.  Under the Loan Documents (except as otherwise
specified herein), all accounting terms shall be interpreted, all accounting
determinations shall be made, and all financial statements shall be prepared, in
accordance with GAAP applied on a basis consistent with the most recent audited
financial statements of Borrower Agent and its Subsidiaries delivered to
Administrative Agent before the Closing Date and using the same inventory
valuation method as used in such financial statements, except for any change
required or permitted by GAAP if Borrowers’ certified public accountants concur
in such change, the change is disclosed to Administrative Agent, and
[Section 10.3 is]any ratios or requirements affected by such change are amended
in a manner satisfactory to Required Lenders to take into account the effects of
the change; provided that until so amended, such ratio or requirement shall
continue to be computed in accordance with GAAP prior to such change therein. 
Anything in this Agreement to the contrary notwithstanding, any obligation of a
Person under a lease (whether existing as of the Closing Date or entered into in
the future) that is not (or would not be) required to be classified and
accounted for as a capital lease on the balance sheet of such Person under GAAP
as in effect at the time such lease is entered into shall not be treated as a
Capital Lease solely as a result of (a) the adoption of any changes in, or
(b) changes in the application of, GAAP after such lease is entered into.

 

1.3.         Certain Matters of Construction.  The terms “herein,” “hereof,”
“hereunder” and other words of similar import refer to this Agreement as a whole
and not to any particular section, paragraph or subdivision.  Any pronoun used
shall be deemed to cover all genders.  In the computation of periods of time
from a specified date to a later specified date, “from” means “from and
including,” and “to” and “until” each mean “to but excluding.”  The terms
“including” and “include” shall mean “including, without

 

23

--------------------------------------------------------------------------------


 

NOTE: A request for confidential treatment has been made with respect to the
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.

 

limitation” and, for purposes of each Loan Document, the parties agree that the
rule of ejusdem generis shall not be applicable to limit any provision. 
Section titles appear as a matter of convenience only and shall not affect the
interpretation of any Loan Document.  All references to (a) laws or statutes
include all related rules, regulations, interpretations, amendments and
successor provisions; (b) any document, instrument or agreement (including this
Agreement) include any amendments, restatements, waivers and other
modifications, supplements, extensions or renewals (to the extent permitted by
the Loan Documents); (c) any section mean, unless the context otherwise
requires, a section of this Agreement; (d) any exhibits or schedules mean,
unless the context otherwise requires, exhibits and schedules attached hereto,
which are hereby incorporated by reference; (e) any Person include successors
and assigns; (f) time of day means time of day at Administrative Agent’s notice
address under Section 14.3.1; or (g) discretion of the Administrative Agent or
any Lender mean the sole and absolute discretion of such Person.  All
determinations (including calculations of financial covenants) made from time to
time under the Loan Documents shall be made in light of the circumstances
existing at such time.  Borrowers shall have the burden of establishing any
alleged negligence, misconduct or lack of good faith by the Administrative Agent
or any Lender under any Loan Documents.  No provision of any Loan Documents
shall be construed against any party by reason of such party having, or being
deemed to have, drafted the provision.  Whenever the phrase “to the best of
Borrowers’ knowledge” or words of similar import are used in any Loan Documents,
it means actual knowledge of a Senior Officer, or knowledge that a Senior
Officer should have obtained in the good faith and diligent performance of his
or her duties, including reasonably specific inquiries of employees or agents
and a good faith attempt to ascertain the matter to which such phrase relates.

 

SECTION 2.        CREDIT FACILITIES

 

2.1.         Commitments.

 

2.1.1.            Initial Loans.  Each Lender agrees, severally on a Pro Rata
basis up to its Initial Commitment, on the terms set forth herein, to make an
Initial Loan to Borrowers.  The Initial Loans shall be funded by Lenders on the
Closing Date.  The Initial Commitment of each Lender shall expire upon the
funding by Lenders of the Initial Loans.

 

2.1.2.            Notes.  The Loans made by each Lender and interest accruing
thereon shall be evidenced by the records of the Administrative Agent and such
Lender.  At the request of any Lender, the Borrowers shall deliver a Note to
such Lender.

 

2.1.3.            Use of Proceeds.  The proceeds of Loans shall be used by the
applicable Borrowers solely (a) for general corporate purposes, including the
repayment and refinancing of existing Debt outstanding under the Revolving Loan
Agreement; (b) to pay fees and transaction expenses associated with the closing
of this credit facility; and (c) to pay Obligations in accordance with this
Agreement.  The Borrowers shall not, directly or indirectly, use the proceeds of
the Loans (i) to fund any activities or business of or with any Person that, at
the time of such funding, is the subject of Sanctions or located in any
Designated Jurisdiction, or (ii) in a way that would result in a violation of
any Anti-Corruption Laws or Sanctions by the Borrowers or any of their
Subsidiaries or, to the knowledge of the Borrowers, any Person participating in
the Loans (whether as underwriter, advisor, investor, or otherwise).

 

2.1.4.            Increase in Commitments.

 

(a)           Borrowers may by written notice to the Administrative Agent elect
to request the establishment of one or more new term loan commitments (each, an
“Incremental Commitment”), by an aggregate amount not in excess of
U.S.$50,000,000.  Each such notice shall specify (i) the date (each, an
“Increase Effective Date”) on which the Borrowers propose that the Incremental
Commitments shall be

 

24

--------------------------------------------------------------------------------


 

NOTE: A request for confidential treatment has been made with respect to the
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.

 

effective, which shall be a date not less than 10 Business Days after the date
on which such notice is delivered to the Administrative Agent and (ii) the
identity of each Eligible Assignee to whom the Borrowers propose any portion of
such Incremental Commitments be allocated and the amounts of such allocations;
provided that any existing Lender approached to provide all or a portion of the
Incremental Commitments may elect or decline, in its sole discretion, to provide
such Incremental Commitment.  Each Incremental Commitment shall be in an
aggregate amount of U.S.$10,000,000 or any whole multiple of U.S.$500,000 in
excess thereof (provided that such amount may be less than U.S.$10,000,000 if
such amount represents all remaining availability under the aggregate limit in
respect of Incremental Commitments set forth in above).

 

(b)           The Incremental Commitments shall become effective as of the
Increase Effective Date; provided that:

 

(i)            each of the conditions set forth in Section 6.2 shall be
satisfied;

 

(ii)           the Borrowers shall be in compliance with (x) the covenants set
forth in Sections 10.3.1 and 10.3.2 as of the end of the latest fiscal quarter
for which internal financial statements are available, and (y) the covenant set
forth in Section 10.3.3 as of the Increase Effective Date, in each case
calculated on a pro forma basis after giving effect to the proposed Incremental
Loan, and, in the case of the covenants set forth in Sections 10.3.1 and 10.3.2,
as if such Incremental Loan had been incurred at the beginning of the applicable
testing period for each such covenant; and

 

(iii)          the Borrowers shall deliver or cause to be delivered officer’s
certificates and legal opinions of the type delivered on the Closing Date to the
extent reasonably requested by, and in form and substance reasonably
satisfactory to, the Administrative Agent.

 

(c)           The terms and provisions of Incremental Loans shall be identical
to the Initial Loans; provided that the scheduled amortization payments with
respect to such Incremental Loans shall be as set forth in Section 5.2.1(b).

 

(d)           The Incremental Commitments shall be effected by a joinder
agreement (each, an “Increase Joinder”) executed by the Borrowers, the
Administrative Agent and each Lender making such Incremental Commitment, in form
and substance reasonably satisfactory to each of them.  Notwithstanding the
provisions of Section 14.1, the Increase Joinder may, without the consent of any
other Lenders, effect such amendments to this Agreement and the other Loan
Documents as may be necessary or appropriate, in the reasonable opinion of the
Administrative Agent, to effect the provisions of this Section 2.1.4.  In
addition, unless otherwise specifically provided herein, all references in Loan
Documents to Loans shall be deemed, unless the context otherwise requires, to
include references to Incremental Loans made pursuant to this Agreement.  This
Section 2.1.4 shall supersede any provisions in Section 12.5 or Section 14.1 to
the contrary.

 

SECTION 3.        INTEREST, FEES AND CHARGES

 

3.1.         Interest.

 

3.1.1.            Rates and Payment of Interest.

 

(a)           The Obligations shall bear interest (i) if a Base Rate Loan, at
the Base Rate in effect from time to time, plus the Applicable Margin; (ii) if a
LIBOR Loan, at LIBOR for the applicable Interest Period, plus the Applicable
Margin; and (iii) if any other Obligation (including, to the extent

 

25

--------------------------------------------------------------------------------


 

NOTE: A request for confidential treatment has been made with respect to the
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.

 

permitted by law, interest not paid when due), at the Base Rate in effect from
time to time, plus the Applicable Margin.  Interest shall accrue from the date
the Loan is advanced or the Obligation is incurred or payable, until paid by the
Borrowers.  If a Loan is repaid on the same day made, one day’s interest shall
accrue.

 

(b)           During an Insolvency Proceeding with respect to any Borrower, or
during any other Event of Default if Administrative Agent or Required Lenders in
their discretion so elect, Obligations shall bear interest at the Default Rate
(whether before or after any judgment).  Each Borrower acknowledges that the
cost and expense to the Administrative Agent and Lenders due to an Event of
Default are difficult to ascertain and that the Default Rate is fair and
reasonable compensation for this.

 

(c)           Interest accrued on the Loans shall be due and payable in arrears,
(i) (x) with respect to any LIBOR Loan, the last day of the Interest Period
applicable to such Loan; provided, however, that if any Interest Period for a
LIBOR Loan exceeds three (3) months, interest accrued on such Loan shall also be
due and payable on the respective dates that fall every three (3) months after
the beginning of such Interest Period and (y) with respect any Base Rate Loan,
on the first day of each month; (ii) on any date of prepayment, with respect to
the principal amount of Loans being prepaid; and (iii) on the Termination Date. 
Interest accrued on any other Obligations shall be due and payable as provided
in the Loan Documents and, if no payment date is specified, shall be due and
payable on demand.  Notwithstanding the foregoing, interest accrued at the
Default Rate shall be due and payable on demand.

 

3.1.2.            Application of LIBOR to Outstanding Loans.

 

(a)           Borrowers may on any Business Day, subject to delivery of a Notice
of Conversion/Continuation, elect to convert any portion of Base Rate Loans to,
or to continue any LIBOR Loan at the end of its Interest Period as, a LIBOR
Loan.  During any Default or Event of Default, the Administrative Agent may (and
shall at the direction of Required Lenders) declare that no Loan may be made,
converted or continued as a LIBOR Loan.

 

(b)           Whenever Borrowers desire to convert or continue Loans as LIBOR
Loans, Borrower Agent shall give Administrative Agent a Notice of
Conversion/Continuation, no later than 11:00 a.m. at least three Business Days
before the requested conversion or continuation date.  Promptly after receiving
any such notice, the Administrative Agent shall notify each Lender thereof. 
Each Notice of Conversion/Continuation shall be irrevocable, and shall specify
the amount of Loans to be converted or continued, the conversion or continuation
date (which shall be a Business Day), and the duration of the Interest Period
(which shall be deemed to be 30 days if not specified).  If, upon the expiration
of any Interest Period in respect of any LIBOR Loans, Borrower Agent shall have
failed to deliver a Notice of Conversion/Continuation, it shall be deemed to
have elected to convert such Loans into Base Rate Loans.  Administrative Agent
does not warrant or accept responsibility for, nor shall it have any liability
with respect to, administration, submission or any other matter related to any
rate described in the definition of LIBOR.

 

3.1.3.            Interest Periods.  In connection with the making, conversion
or continuation of any LIBOR Loans, Borrower Agent shall select an interest
period (“Interest Period”) to apply, which interest period shall be a period of
one month, two months, three months, six months or, with the approval of all
affected Lenders, nine months; provided, however, that:

 

(a)           the Interest Period shall commence on the date the Loan is made or
continued as, or converted into, a LIBOR Loan, and shall expire on the
numerically corresponding day in the applicable calendar month at its end;

 

26

--------------------------------------------------------------------------------


 

NOTE: A request for confidential treatment has been made with respect to the
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.

 

(b)           if any Interest Period commences on a day for which there is no
corresponding day in the applicable calendar month at its end or if such
corresponding day falls after the last Business Day of such month, then the
Interest Period shall expire on the last Business Day of such month; and if any
Interest Period would otherwise expire on a day that is not a Business Day, the
period shall expire on the next Business Day; and

 

(c)           no Interest Period shall extend beyond the Termination Date.

 

3.1.4.            Interest Rate Not Ascertainable.  If the Administrative Agent
shall determine that on any date for determining LIBOR adequate and fair means
do not exist for ascertaining such rate on the basis provided herein, then the
Administrative Agent shall immediately notify the Borrowers of such
determination.  Until the Administrative Agent notifies the Borrowers that such
circumstance no longer exists, the obligation of the Lenders to make LIBOR Loans
shall be suspended, and no further Loans may be converted into or continued as
LIBOR Loans.

 

3.2.         [Intentionally Omitted.]

 

3.3.         Computation of Interest, Fees, Yield Protection.  All computations
of interest for LIBOR Loans shall be made on the basis of a year of 360 days and
actual days elapsed.  All other computations of interest, as well as fees and
other charges calculated on a per annum basis, shall be computed for the actual
days elapsed, based on a year of 365 days.  Each determination by the
Administrative Agent of any interest, fees or interest rate hereunder shall be
final, conclusive and binding for all purposes, absent manifest error.  All fees
shall be fully earned when due and shall not be subject to rebate, refund or
proration.  A certificate as to amounts payable by Borrowers under Section 3.4,
3.6, 3.7, 3.9 or 5.9, submitted to Borrower Agent by the Administrative Agent or
the affected Lender, as applicable, shall be final, conclusive and binding for
all purposes, absent manifest error, and the Borrowers shall pay such amounts to
the appropriate party within 10 days following receipt of the certificate.

 

3.4.         Reimbursement Obligations.  Borrowers shall reimburse the
Administrative Agent and Lenders for all Extraordinary Expenses.  Borrowers
shall also reimburse the Administrative Agent for all reasonable legal,
accounting, appraisal, consulting, and other fees, costs and expenses incurred
by it in connection with (a) negotiation and preparation of any Loan Documents,
including any amendment or other modification thereof; (b) administration of and
actions relating to any Collateral, Loan Documents and transactions contemplated
thereby, including (i) any actions taken to perfect or maintain priority of the
Administrative Agent’s Liens on any Collateral, to maintain any insurance
required hereunder or to verify Collateral and (ii) the Platform or any other
dedicated agency web page on the internet to distribute to the Lenders and to
other investors or potential investors any required documentation and financial
information regarding the Loan Documents and the Loans; and (c) subject to the
limits of Sections 10.1.1(b) and 10.1.10, each inspection, audit or appraisal
with respect to any Obligor or Collateral, whether prepared by the
Administrative Agent’s personnel or a third party.  Legal, accounting and
consulting fees may be charged to Borrowers by the Administrative Agent’s
professionals at their usual and customary hourly rates for similar services,
regardless of any reduced or alternative fee billing arrangements that the
Administrative Agent, any Lender or any of their Affiliates may have with such
professionals with respect to this or any other transaction.  Borrowers
acknowledge that counsel may provide the Administrative Agent with a benefit,
such as a discount, credit or other accommodation, based on counsel’s overall
relationship with the Administrative Agent, including fees paid hereunder.  All
amounts payable by Borrowers under this Section shall be due on demand.

 

3.5.         Illegality.  If any Lender determines that any Applicable Law has
made it unlawful, or that any Governmental Authority has asserted that it is
unlawful, for any Lender [or its applicable Lending Office]to perform any of its
obligations hereunder to make, maintain[ or fund], fund or charge

 

27

--------------------------------------------------------------------------------


 

NOTE: A request for confidential treatment has been made with respect to the
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.

 

applicable interest or fees with respect to any LIBOR Loans, or to
[determine]charge interest or determine interest rates [or charge interest
]based upon LIBOR, or any Governmental Authority has imposed material
restrictions on the authority of such Lender to purchase or sell, or to take
deposits of, U.S. Dollars in the London interbank market, any other relevant
interbank market or the position of such Lender in such market then, on notice
thereof by such Lender to the Administrative Agent, any obligation of such
Lender to [make or]perform such obligations to make, maintain or fund such Loans
(or to charge interest or fees with respect thereto), or to continue LIBOR Loans
or to convert Base Rate Loans to LIBOR Loans shall be suspended until such
Lender notifies the Administrative Agent that the circumstances giving rise to
such determination no longer exist.  Upon delivery of such notice, Borrowers
shall prepay all LIBOR Loans of such Lender or convert all LIBOR Loans of such
Lender to Base Rate Loans, either on the last day of the Interest Period
therefor, if such Lender may lawfully continue to maintain such LIBOR Loans to
such day, or immediately, if such Lender may not lawfully continue to maintain
such Base Rate Loans.  Upon any such prepayment or conversion, Borrowers shall
also pay accrued interest on the amount so prepaid or converted.

 

3.6.         Inability to Determine Rates.  The Administrative Agent will
promptly notify Borrower Agent and Lenders if, in connection with any request
for a Borrowing of, or conversion to or continuation of, a LIBOR Loan (a) the
Administrative Agent determines that (i) deposits are not being offered to banks
in the applicable offshore interbank market for such currency for the applicable
amount and Interest Period of such Loan, or (ii) adequate and reasonable means
do not exist for determining LIBOR for the requested Interest Period, or (b) the
Administrative Agent or Required Lenders determine for any reason that LIBOR for
the requested Interest Period does not adequately and fairly reflect the cost to
such Lenders of funding such Loan.  Thereafter, the obligation of the Lenders to
make or maintain LIBOR Loans shall be suspended until the Administrative Agent
(upon instruction by Required Lenders) withdraws such notice.  Upon receipt of
such notice, Borrower Agent may revoke any pending request for a Borrowing of,
conversion to or continuation of a LIBOR Loan or, failing that, the Borrower
Agent will be deemed to have submitted a request for a Base Rate Loan.

 

3.7.         Increased Costs; Capital Adequacy.

 

3.7.1.            Increased Costs Generally.  If any Change in Law shall:

 

(a)           impose, modify or deem applicable any reserve, liquidity, special
deposit, compulsory loan, insurance charge or similar requirement against assets
of, deposits with or for the account of, or credit extended or participated in
by, any Lender (except any reserve requirement reflected in LIBOR);

 

(b)           subject any Recipient to Taxes (other than (i) Indemnified Taxes,
(ii) Taxes described in clauses (b) through (d) of the definition of Excluded
Taxes, and (iii) Connection Income Taxes) with respect to any Loan, Commitment
or other obligations, or its deposits, reserves, other liabilities or capital
attributable thereto; or

 

(c)           impose on any Lender or any interbank market any other condition,
cost or expense affecting any Loan, Loan Document or Commitment;

 

and the result thereof shall be to increase the cost to such Lender of making or
maintaining any Loan, Commitment, or converting to or continuing any interest
option for a Loan, or to reduce the amount of any sum received or receivable by
such Lender hereunder (whether of principal, interest or any other amount) then,
upon request of such Lender, the Borrowers will pay to such Lender such
additional amount or amounts as will compensate such Lender for such additional
costs incurred or reduction suffered.

 

28

--------------------------------------------------------------------------------


 

NOTE: A request for confidential treatment has been made with respect to the
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.

 

3.7.2.            Capital Requirements.  If any Lender determines that any
Change in Law affecting such Lender or any Lending Office of such Lender or such
Lender’s holding company, if any, regarding capital requirements has or would
have the effect of reducing the rate of return on such Lender’s or such holding
company’s capital as a consequence of this Agreement, or such Lender’s
Commitments or Loans to a level below that which such Lender or such holding
company could have achieved but for such Change in Law (taking into
consideration such Lender’s and such holding company’s policies with respect to
capital adequacy), then from time to time the Borrowers will pay to such Lender
such additional amount or amounts as will compensate it or its holding company
for any such reduction suffered.

 

3.7.3.            Compensation.  Failure or delay on the part of any Lender to
demand compensation pursuant to this Section shall not constitute a waiver of
its right to demand such compensation, but Borrowers shall not be required to
compensate a Lender for any increased costs incurred or reductions suffered more
than nine months prior to the date that the Lender notifies Borrower Agent of
the Change in Law giving rise to such increased costs or reductions and of such
Lender’s intention to claim compensation therefor (except that, if the Change in
Law giving rise to such increased costs or reductions is retroactive, then the
nine-month period referred to above shall be extended to include the period of
retroactive effect thereof).

 

3.8.         Mitigation.  If any Lender gives a notice under Section 3.5 or
requests compensation under Section 3.7, or if any Borrower is required to pay
additional amounts with respect to a Lender under Section 5.9, then such Lender
shall use reasonable efforts to designate a different Lending Office or to
assign its rights and obligations hereunder to another of its offices, branches
or Affiliates, if, in the judgment of such Lender, such designation or
assignment (a) would eliminate the need for such notice or reduce amounts
payable or to be withheld in the future, as applicable; and (b) would not
subject the Lender to any unreimbursed cost or expense and would not otherwise
be disadvantageous to it or unlawful.  Borrowers shall pay all reasonable costs
and expenses incurred by any Lender in connection with any such designation or
assignment.

 

3.9.         Funding Losses.  If for any reason (other than default by a Lender)
(a) any Borrowing of, or conversion to or continuation of, a LIBOR Loan does not
occur on the date specified therefor in a Notice of Borrowing or Notice of
Conversion/Continuation (whether or not withdrawn), (b) any repayment or
conversion of a LIBOR Loan occurs on a day other than the end of its Interest
Period, (c) the Borrowers fail to repay a LIBOR Loan when required hereunder, or
(d) a Lender (other than a Defaulting Lender) is required to assign a LIBOR Loan
prior to the end of its Interest Period pursuant to Section 13.4, then the
Borrowers shall pay to the Administrative Agent its customary administrative
charge and to each Lender all resulting losses and expenses, including loss of
anticipated profits and any loss or expense arising from liquidation or
redeployment of funds or from fees payable to terminate deposits of matching
funds.  Lenders shall not be required to purchase U.S. Dollar deposits in any
interbank or offshore U.S. Dollar market to fund any LIBOR Loan, but this
Section shall apply as if each Lender had purchased such deposits.

 

3.10.       Maximum Interest.  Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by Applicable Law (“maximum rate”).  If the Administrative Agent or
any Lender shall receive interest in an amount that exceeds the maximum rate,
the excess interest shall be applied to the principal of the Obligations or, if
it exceeds such unpaid principal, refunded to Borrowers.  In determining whether
the interest contracted for, charged or received by the Administrative Agent or
a Lender exceeds the maximum rate, such Person may, to the extent permitted by
Applicable Law, (a) characterize any payment that is not principal as an
expense, fee or premium rather than interest; (b) exclude voluntary prepayments
and the effects thereof; and (c) amortize, prorate, allocate and spread in equal
or unequal parts the total amount of interest throughout the contemplated term
of the Obligations hereunder.

 

29

--------------------------------------------------------------------------------


 

NOTE: A request for confidential treatment has been made with respect to the
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.

 

SECTION 4.        LOAN ADMINISTRATION

 

4.1.         Manner of Borrowing and Funding Loans.

 

4.1.1.            Notice of Borrowing.

 

(a)           Borrowers shall give the Administrative Agent a Notice of
Borrowing in connection with any Borrowing of Loans.  Such notice must be
received by the Administrative Agent no later than 11:00 a.m. (i) on the
Business Day of the requested funding date, in the case of Base Rate Loans, and
(ii) at least three Business Days prior to the requested funding date, in the
case of LIBOR Loans.  Notices received after 11:00 a.m. shall be deemed received
on the next Business Day.  Each Notice of Borrowing shall be irrevocable and
shall specify (A) the amount of the Borrowing, (B) the requested funding date
(which must be a Business Day), (C) whether the Borrowing is to be made as Base
Rate Loans or LIBOR Loans, and (D) in the case of LIBOR Loans, the duration of
the applicable Interest Period (which shall be deemed to be one month if not
specified).

 

(b)           Unless payment is otherwise timely made by Borrowers, the becoming
due of any Obligations (whether principal, interest, fees or other charges,
including Extraordinary Expenses) shall be deemed to be a request for Base Rate
Loans on the due date, in the amount of such Obligations.  The proceeds of such
Loans shall be disbursed as direct payment of the relevant Obligation.  In
addition, the Administrative Agent may, at its option, charge such Obligations
against any operating, investment or other account of a Borrower maintained with
the Administrative Agent or any of its Affiliates.

 

4.1.2.            Fundings by Lenders.  Each Lender shall timely honor its
Commitment by funding its Pro Rata share of each Borrowing of Loans that is
properly requested hereunder.  The Administrative Agent shall endeavor to notify
the Lenders of each Notice of Borrowing (or deemed request for a Borrowing) by
12:00 noon on the proposed funding date for Base Rate Loans or by 3:00 p.m. at
least two Business Days before any proposed funding of LIBOR Loans.  Each Lender
shall fund to the Administrative Agent such Lender’s Pro Rata share of the
Borrowing to the account specified by the Administrative Agent in immediately
available funds not later than 2:00 p.m. on the requested funding date, unless
the Administrative Agent’s notice is received after the times provided above, in
which case the Lender shall fund its Pro Rata share by 11:00 a.m. on the next
Business Day.  Subject to its receipt of such amounts from the Lenders, the
Administrative Agent shall disburse the proceeds of the Loans as directed by
Borrower Agent.  Unless the Administrative Agent shall have received (in
sufficient time to act) written notice from a Lender that it does not intend to
fund its Pro Rata share of a Borrowing, the Administrative Agent may assume that
such Lender has deposited or promptly will deposit its share with the
Administrative Agent, and the Administrative Agent may disburse a corresponding
amount to Borrowers.  Subject to Section 3.8, a Lender may fulfill its
obligations under the Loan Documents through one or more Lending Offices, and
this shall not affect any obligation of Obligors under the Loan Documents or
with respect to any Obligations.

 

4.1.3.            [Intentionally Omitted.]

 

4.1.4.            Notices.  Borrowers may request, convert or continue Loans,
select interest rates, and transfer funds based on telephonic or e-mailed
instructions to the Administrative Agent.  Borrowers shall confirm each such
request by prompt delivery to the Administrative Agent of a Notice of Borrowing
or Notice of Conversion/Continuation, if applicable, but if such notice differs
materially from the action taken by the Administrative Agent or the Lenders
pursuant to the telephonic or e-mailed instructions from Borrowers, the records
of the Administrative Agent and such Lenders shall govern.  Neither the
Administrative Agent nor any Lender shall have any liability for any loss
suffered by a Borrower as a result of the Administrative Agent or any Lender
acting upon its understanding of telephonic

 

30

--------------------------------------------------------------------------------


 

NOTE: A request for confidential treatment has been made with respect to the
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.

 

or e-mailed instructions from a person believed in good faith by the
Administrative Agent or any Lender to be a person authorized to give such
instructions on a Borrower’s behalf.

 

4.2.         Defaulting Lender.

 

4.2.1.            Reallocation of Pro Rata Share; Amendments.  For purposes of
determining Lenders’ obligations or rights to fund or receive collections with
respect to Loans, the Administrative Agent may exclude the Commitments and Loans
of a Defaulting Lender from the calculation of Pro Rata shares.  A Defaulting
Lender shall have no right to vote on any amendment, waiver or other
modification of a Loan Document, except as provided in Section 14.1.1(b).

 

4.2.2.            Payments; Fees.  The Administrative Agent may, in its
discretion, receive and retain any amounts payable to a Defaulting Lender under
the Loan Documents, and a Defaulting Lender shall be deemed to have assigned to
the Administrative Agent such amounts until all Obligations owing to the
Administrative Agent, non-Defaulting Lenders and other Secured Parties have been
paid in full.  The Administrative Agent may apply such amounts to the Defaulting
Lender’s defaulted obligations or readvance the amounts to Borrowers hereunder.

 

4.2.3.            Status; Cure.  The Administrative Agent may determine in its
discretion that a Lender constitutes a Defaulting Lender and the effective date
of such status shall be conclusive and binding on all parties, absent manifest
error.  Borrowers and the Administrative Agent may agree in writing that a
Lender is no longer a Defaulting Lender, whereupon Pro Rata shares shall be
reallocated without exclusion of the reinstated Lender’s Commitments and Loans,
and all outstanding Loans and other exposures under the Commitments shall be
reallocated among the Lenders and settled by the Administrative Agent (with
appropriate payments by the reinstated Lender, including payment of any breakage
costs for reallocated LIBOR Loans) in accordance with the readjusted Pro Rata
shares.  Unless expressly agreed by Borrowers and the Administrative Agent, no
reallocation of Loans to non-Defaulting Lenders and no reinstatement of a
Defaulting Lender shall constitute a waiver or release of claims against such
Lender.  The failure of any Lender to fund a Loan or otherwise to perform its
obligations hereunder shall not relieve any other Lender of its obligations, and
no Lender shall be responsible for default by another Lender.

 

4.3.         Number and Amount of LIBOR Loans; Determination of Rate.  Each
Borrowing of LIBOR Loans when made shall be in a minimum amount of
U.S.$10,000,000, plus any increment of U.S.$1,000,000 in excess thereof.  No
more than six (6) Borrowings of LIBOR Loans may be outstanding at any time, and
all LIBOR Loans having the same length and beginning date of their Interest
Periods shall be aggregated together and considered one Borrowing for this
purpose.  Upon determining LIBOR for any Interest Period requested by the
Borrowers, the Administrative Agent shall promptly notify the Borrowers thereof
by telephone or electronically and, if requested by such Borrowers, shall
confirm any telephonic notice in writing.

 

4.4.         Borrower Agent.  Each Borrower hereby designates UNFI (“Borrower
Agent”) as its representative and agent for all purposes under the Loan
Documents, including requests for Loans, designation of interest rates, delivery
or receipt of communications, preparation and delivery of financial reports,
receipt and payment of Obligations, requests for waivers, amendments or other
accommodations, actions under the Loan Documents (including in respect of
compliance with covenants), and all other dealings with the Administrative Agent
or any Lender.  Borrower Agent hereby accepts such appointment.  The
Administrative Agent and Lenders shall be entitled to rely upon, and shall be
fully protected in relying upon, any notice or communication (including any
notice of borrowing) delivered by Borrower Agent on behalf of any Borrower.  The
Administrative Agent and Lenders may give any notice or communication with a
Borrower hereunder to Borrower Agent on behalf of such Borrower.  The
Administrative Agent and each Lender shall have the right, in its discretion, to
deal exclusively with Borrower Agent for any or all

 

31

--------------------------------------------------------------------------------


 

NOTE: A request for confidential treatment has been made with respect to the
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.

 

purposes under the Loan Documents.  Each Borrower agrees that any notice,
election, communication, representation, agreement or undertaking made on its
behalf by Borrower Agent shall be binding upon and enforceable against it.

 

4.5.         One Obligation.  The Loans and other Obligations constitute one
general obligation of Borrowers and are secured by the Administrative Agent’s
Lien on all Collateral; provided, however, that the Administrative Agent and
each Lender shall be deemed to be a creditor of, and the holder of a separate
claim against, each Borrower to the extent of any Obligations jointly or
severally owed by such Borrower.

 

4.6.         Effect of Termination.  Until Full Payment of the Obligations, all
undertakings of Borrowers contained in the Loan Documents shall continue, and
the Administrative Agent shall retain its Liens in the Collateral and all of its
rights and remedies under the Loan Documents.  No Agent shall be required to
terminate its Liens unless it receives Cash Collateral or a written agreement,
in each case satisfactory to it, protecting the Administrative Agent and Lenders
from the dishonor or return of any Payment Items previously applied to the
Obligations.  Sections 3.4, 3.7, 3.9, 5.5, 5.9, 5.10, 12, 14.2, this Section,
and each indemnity or waiver given by an Obligor or Lender in any Loan Document,
shall survive Full Payment of the Obligations.

 

SECTION 5.        PAYMENTS

 

5.1.         General Payment Provisions.  All payments of Obligations shall be
made in U.S. Dollars, without offset, counterclaim or defense of any kind, free
of (and without deduction for) any Taxes, except as required by Applicable Law,
and in immediately available funds, not later than 12:00 noon on the due date. 
If any payment to be made by any Borrower shall come due on a day other than a
Business Day, payment shall be made on the next following Business Day, and such
extension of time shall be reflected in computing interest or fees, as the case
may be.  Any payment of a LIBOR Loan prior to the end of its Interest Period
shall be accompanied by all amounts due under Section 3.9.  Any prepayment of
Loans shall be applied first to Base Rate Loans and then to LIBOR Loans.

 

5.2.         Repayment of Loans; Obligations.

 

5.2.1.            Payment of Principal.

 

(a)           The principal amount of the Loans (other than any Incremental
Loans) shall be repaid on the first day of each Fiscal Quarter in consecutive
quarterly installments of $2,500,000, commencing on November 1, 2014 until the
Termination Date.

 

(b)           The principal amount of the Incremental Loans shall be repaid on
the first day of each Fiscal Quarter in consecutive quarterly installments, each
in an amount equal to one-sixtieth (1/60) of the aggregate initial principal
amount of such Incremental Loans, commencing on the first day of the first
Fiscal Quarter that is at least sixty (60) days after the funding of such
Incremental Loans and continuing on the first day of each Fiscal Quarter
thereafter until the Termination Date.

 

(c)           On the Termination Date, all principal, interest and other amounts
owing with respect to all Loans shall be due and payable in full.  Each
installment referenced in clauses (a) and (b) above shall be paid to
Administrative Agent for the Pro Rata benefit of the applicable Lenders
providing the applicable Loans.  Once repaid, whether such repayment is
voluntary or required, no Loans may be reborrowed.

 

32

--------------------------------------------------------------------------------


 

NOTE: A request for confidential treatment has been made with respect to the
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.

 

5.2.2.            Mandatory Prepayments.

 

(a)           Concurrently with any disposition of any Collateral, Borrowers
shall prepay Loans in an amount equal to the Net Proceeds of such disposition;

 

(b)           Concurrently with the receipt of any proceeds of insurance or
condemnation awards paid in respect of any Collateral, Borrowers shall prepay
Loans in an amount equal to such proceeds, subject to Section 7.2.1; and

 

(c)           Concurrently with a Revolving Commitment Extension, Borrowers
shall prepay that portion of the Obligations (inclusive of, for the avoidance of
doubt, accrued interest) allocable to each Non-Renewing Lender, except to the
extent such Non-Renewing Lender has assigned its rights and obligations in
respect of such Obligations to an Eligible Assignee, it being understood that,
notwithstanding Section 12.5, such prepayment shall be treated as a non-Pro Rata
payment to such Lender.

 

(d)           On or prior to the tenth (10th) day after the Borrower Agent
receives a notice from the Administrative Agent that the Borrowers are not in
compliance with the covenant set forth in Section 10.3.3, the Borrowers shall
prepay Loans in an amount necessary to comply with such covenant, calculated
after giving effect to such prepayment and, upon the making of such prepayment
during such ten-day period, any Default or Event of Default deemed to have
occurred solely as a result of such noncompliance shall be deemed to have been
cured.

 

5.2.3.            Optional Prepayments.  Borrowers may, at their option from
time to time, prepay the Loans, which prepayment must be at least
U.S.$5,000,000, plus any increment of U.S.$1,000,000 in excess thereof. 
Borrowers shall give written notice to the Administrative Agent of an intended
prepayment of Loans, which notice shall specify the amount of the prepayment,
shall be irrevocable once given, shall be given at least 10 Business Days prior
to the end of a month and shall be effective as of the first day of the next
month.

 

5.2.4.            Application of Prepayments.  Each prepayment of Loans pursuant
to the foregoing provisions of this Section 5.2 shall be applied to the
principal repayment installments thereof in inverse order of maturity.

 

5.3.         [Intentionally Omitted.]

 

5.4.         Payment of Other Obligations.  Obligations other than Loans,
including Extraordinary Expenses, shall be paid by Borrowers as provided in the
Loan Documents or, if no payment date is specified, on demand made to the
applicable Borrowers.

 

5.5.         Marshaling; Payments Set Aside.  None of the Administrative Agent
or Lenders shall be under any obligation to marshal any assets in favor of any
Obligor or against any Obligations.  If any payment by or on behalf of Borrowers
is made to the Administrative Agent or any Lender, or the Administrative Agent
or any Lender exercises a right of setoff, and such payment or the proceeds of
such setoff or any part thereof is subsequently invalidated, declared to be
fraudulent or preferential, set aside or required (including pursuant to any
settlement entered into by the Administrative Agent or such Lender in its
discretion) to be repaid to a trustee, receiver or any other Person, then to the
extent of such recovery, the Obligation originally intended to be satisfied, and
all Liens, rights and remedies relating thereto, shall be revived and continued
in full force and effect as if such payment had not been made or such setoff had
not occurred.

 

33

--------------------------------------------------------------------------------


 

NOTE: A request for confidential treatment has been made with respect to the
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.

 

5.6.         Application and Allocation of Payments.

 

5.6.1.            Application.  Payments made by Borrowers hereunder shall be
applied (a) first, as specifically required hereby; (b) second, to Obligations
then due and owing; (c) third, to other Obligations specified by Borrowers; and
(d) fourth, as determined by the Administrative Agent in its discretion.

 

5.6.2.            Post-Default Allocation.  Notwithstanding anything in any Loan
Document to the contrary, during an Event of Default, monies to be applied to
the Obligations, whether arising from payments by Obligors, realization on
Collateral, setoff or otherwise, shall be allocated as follows:

 

(a)           first, to all fees, indemnification, costs and expenses, including
Extraordinary Expenses, owing to the Administrative Agent;

 

(b)           second, to all amounts owing to the Administrative Agent on Loans
that a Defaulting Lender has failed to fund;

 

(c)           third, to all Obligations constituting fees, indemnification,
costs or expenses owing to Lenders;

 

(d)           fourth, to all Obligations constituting interest;

 

(e)           fifth, to all Loans; and

 

(f)            last, to all remaining Obligations.

 

Amounts shall be applied to payment of each category of Obligations only after
Full Payment of amounts payable from time to time under all preceding
categories.  If amounts are insufficient to satisfy a category, they shall be
paid ratably among outstanding Obligations in the category.  The allocations set
forth in this Section are solely to determine the rights and priorities among
Secured Parties, and may be changed by agreement of the affected Secured
Parties, without the consent of any Obligor.  This Section is not for the
benefit of or enforceable by any Obligor, and each Borrower irrevocably waives
the right to direct the application of any payments or Collateral proceeds
subject to this Section.

 

5.6.3.            Erroneous Application. The Administrative Agent shall not be
liable for any application of amounts made by it in good faith and, if any such
application is subsequently determined to have been made in error, the sole
recourse of any Lender or other Person to which such amount should have been
made shall be to recover the amount from the Person that actually received it
(and, if such amount was received by any Lender, such Lender hereby agrees to
return it).

 

5.7.         [Intentionally Omitted.]

 

5.8.         Loan Account; Account Stated.

 

5.8.1.            Loan Account.  The Administrative Agent shall maintain in
accordance with its usual and customary practices an account or accounts (“Loan
Account”) evidencing the Debt of Borrowers resulting from each Loan from time to
time.  Any failure of the Administrative Agent to record anything in the Loan
Account, or any error in doing so, shall not limit or otherwise affect the
obligation of Borrowers to pay any amount owing hereunder.

 

34

--------------------------------------------------------------------------------


 

NOTE: A request for confidential treatment has been made with respect to the
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.

 

5.8.2.            Entries Binding.  Entries made in the Loan Account shall
constitute presumptive evidence of the information contained therein.  If any
information contained in the Loan Account is provided to or inspected by any
Person, then such information shall be conclusive and binding on such Person for
all purposes absent manifest error, except to the extent such Person notifies
the Administrative Agent in writing within 30 days after receipt or inspection
that specific information is subject to dispute.

 

5.9.         Taxes.

 

5.9.1.            Payments Free of Taxes; Obligation to Withhold; Tax Payment.

 

(a)           All payments of Obligations by Obligors shall be made without
deduction or withholding for any Taxes, except as required by Applicable Law. 
If Applicable Law (as determined by the Administrative Agent in its good faith
discretion) requires the deduction or withholding of any Tax from any such
payment by the Administrative Agent or an Obligor, then the Administrative Agent
or such Obligor shall be entitled to make such deduction or withholding based on
information and documentation provided pursuant to Section 5.10.

 

(b)           If the Administrative Agent or any Obligor is required by the Code
to withhold or deduct Taxes, including backup withholding and withholding taxes,
from any payment, then (i) the Administrative Agent shall pay the full amount
that it determines is to be withheld or deducted to the relevant Governmental
Authority pursuant to the Code, and (ii) to the extent the withholding or
deduction is made on account of Indemnified Taxes, the sum payable by the
applicable Obligor shall be increased as necessary so that the Recipient
receives an amount equal to the sum it would have received had no such
withholding or deduction been made.

 

(c)           If the Administrative Agent or any Obligor is required by any
Applicable Law other than the Code to withhold or deduct Taxes from any payment,
then (i) the Administrative Agent or such Obligor, to the extent required by
Applicable Law, shall timely pay the full amount to be withheld or deducted to
the relevant Governmental Authority, and (ii) to the extent the withholding or
deduction is made on account of Indemnified Taxes, the sum payable by the
applicable Obligor shall be increased as necessary so that the Recipient
receives an amount equal to the sum it would have received had no such
withholding or deduction been made.

 

5.9.2.            Payment of Other Taxes.  Without limiting the foregoing,
Borrowers shall timely pay to the relevant Governmental Authority in accordance
with Applicable Law, or at the Administrative Agent’s option, timely reimburse
the Administrative Agent for payment of, any Other Taxes.

 

5.9.3.            Tax Indemnification.

 

(a)           Each Borrower shall indemnify and hold harmless, on a joint and
several basis, each Recipient against any Indemnified Taxes (including those
imposed or asserted on or attributable to amounts payable under this Section)
payable or paid by a Recipient or required to be withheld or deducted from a
payment to a Recipient, and any penalties, interest and reasonable expenses
arising therefrom or with respect thereto, whether or not such Indemnified Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority.  Each Borrower shall indemnify and hold harmless the Administrative
Agent against any amount that a Lender fails for any reason to pay indefeasibly
to the Administrative Agent as required pursuant to this Section.  Each Borrower
shall make payment within ten (10) days after demand for any amount or liability
payable under this Section.  A certificate as to the amount of such payment or
liability delivered to Borrowers by a Lender (with a copy to the Administrative
Agent),

 

35

--------------------------------------------------------------------------------


 

NOTE: A request for confidential treatment has been made with respect to the
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.

 

or by the Administrative Agent on its own behalf or on behalf of any Recipient,
shall be conclusive absent manifest error.

 

(b)           Each Lender shall indemnify and hold harmless, on a several basis,
(i) the Administrative Agent against any Indemnified Taxes attributable to such
Lender (but only to the extent Borrowers have not already paid or reimbursed the
Administrative Agent therefor and without limiting Borrowers’ obligation to do
so), (ii) the Administrative Agent and Obligors, as applicable, against any
Taxes attributable to such Lender’s failure to maintain a Participant register
as required hereunder, and (iii) the Administrative Agent and Obligors, as
applicable, against any Excluded Taxes attributable to such Lender that are
payable or paid by the Administrative Agent or an Obligor in connection with any
Obligations, and any reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes were correctly or legally imposed
or asserted by the relevant Governmental Authority.  Each Lender shall make
payment within ten (10) days after demand for any amount or liability payable
under this Section.  A certificate as to the amount of such payment or liability
delivered to any Lender by the Administrative Agent shall be conclusive absent
manifest error.

 

5.9.4.            Evidence of Payments.  If the Administrative Agent or an
Obligor pays any Taxes pursuant to this Section, then upon request, the
Administrative Agent shall deliver to Borrower Agent or Borrower Agent shall
deliver to the Administrative Agent, as applicable, a copy of a receipt issued
by the appropriate Governmental Authority evidencing the payment, a copy of any
return required by Applicable Law to report the payment, or other evidence of
payment reasonably satisfactory to the Administrative Agent or Borrower Agent,
as applicable.

 

5.9.5.            Treatment of Certain Refunds.  Unless required by Applicable
Law, at no time shall the Administrative Agent have any obligation to file for
or otherwise pursue on behalf of a Lender, nor have any obligation to pay to any
Lender, any refund of Taxes withheld or deducted from funds paid for the account
of a Lender.  If a Recipient determines in its discretion that it has received a
refund of any Taxes as to which it has been indemnified by Borrowers or with
respect to which a Borrower has paid additional amounts pursuant to this
Section, it shall pay Borrowers an amount equal to such refund (but only to the
extent of indemnity payments made, or additional amounts paid, by Borrowers with
respect to the Taxes giving rise to such refund), net of all out-of-pocket
expenses (including Taxes) incurred by such Recipient, and without interest
(other than any interest paid by the relevant Governmental Authority with
respect to such refund), provided that Borrowers agree, upon request by the
Recipient, to repay the amount paid over to Borrowers (plus any penalties,
interest or other charges imposed by the relevant Governmental Authority) to the
Recipient if the Recipient is required to repay such refund to the Governmental
Authority.  Notwithstanding anything herein to the contrary, no Recipient shall
be required to pay any amount to Borrowers if such payment would place the
Recipient in a less favorable net after-Tax position than it would have been in
if the Tax subject to indemnification and giving rise to such refund had not
been deducted, withheld or otherwise imposed and the indemnification payments or
additional amounts with respect to such Tax had never been paid.  In no event
shall the Administrative Agent or any Recipient be required to make its tax
returns (or any other information relating to its taxes that it deems
confidential) available to any Obligor or other Person.

 

5.9.6.            Survival.  Each party’s obligations under Sections 5.9 and
5.10 shall survive the resignation or replacement of the Administrative Agent or
any assignment of rights by or replacement of a Lender, the termination of the
Commitments and the repayment, satisfaction, discharge or Full Payment of any
Obligations.

 

5.10.       Lender Tax Information.

 

5.10.1.          Status of Lenders.  Any Lender that is entitled to an exemption
from or

 

36

--------------------------------------------------------------------------------


 

NOTE: A request for confidential treatment has been made with respect to the
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.

 

reduction of withholding Tax with respect to payments of Obligations shall
deliver to Borrowers and the Administrative Agent properly completed and
executed documentation reasonably requested by Borrowers or the Administrative
Agent as will permit such payments to be made without or at a reduced rate of
withholding.  In addition, any Lender, if reasonably requested by Borrowers or
the Administrative Agent, shall deliver such other documentation prescribed by
Applicable Law or reasonably requested by Borrowers or the Administrative Agent
to enable them to determine whether such Lender is subject to backup withholding
or information reporting requirements.  Notwithstanding the foregoing, such
documentation (other than documentation described in Sections 5.10.2(a), (b) and
(d)) shall not be required if a Lender reasonably believes delivery of the
documentation would subject it to any material unreimbursed cost or expense or
would materially prejudice its legal or commercial position.

 

5.10.2.          Documentation.  Without limiting the foregoing, if any Borrower
is a U.S. Person,

 

(a)           Any Lender that is a U.S. Person shall deliver to Borrowers and
the Administrative Agent on or prior to the date on which such Lender becomes a
Lender hereunder (and from time to time thereafter upon reasonable request of
Borrowers or the Administrative Agent), executed originals of IRS Form W-9,
certifying that such Lender is exempt from U.S. federal backup withholding Tax;

 

(b)           Any Foreign Lender shall, to the extent it is legally entitled to
do so, deliver to Borrowers and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender hereunder (and from time to time thereafter
upon reasonable request of Borrowers or the Administrative Agent), whichever of
the following is applicable:

 

(i)            in the case of a Foreign Lender claiming the benefits of an
income tax treaty to which the United States is a party, (x) with respect to
payments of interest under any Loan Document, executed originals of IRS
Form W-8BEN or W-8BEN-E, as applicable, establishing an exemption from or
reduction of U.S. federal withholding Tax pursuant to the “interest” article of
such tax treaty, and (y) with respect to other payments under the Loan
Documents, IRS Form W-8BEN or W-8BEN-E, as applicable, establishing an exemption
from or reduction of U.S. federal withholding Tax pursuant to the “business
profits” or “other income” article of such tax treaty;

 

(ii)           executed originals of IRS Form W-8ECI;

 

(iii)          in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under Section 881(c) of the Code, (x) a
certificate in form satisfactory to the Administrative Agent to the effect that
such Foreign Lender is not a “bank” within the meaning of
Section 881(c)(3)(A) of the Code, a “10 percent shareholder” of a Borrower
within the meaning of Section 881(c)(3)(B) of the Code, or a “controlled foreign
corporation” described in Section 881(c)(3)(C) of the Code (“U.S. Tax Compliance
Certificate”), and (y) executed originals of IRS Form W-8BEN or W-8BEN-E, as
applicable; or

 

(iv)          to the extent a Foreign Lender is not the beneficial owner,
executed originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS
Form W-8BEN or W-8BEN-E, as applicable, a U.S. Tax Compliance Certificate in
form satisfactory to the Administrative Agent, IRS Form W-9, and/or other
certification documents from each beneficial owner, as applicable; provided that
if the Foreign Lender is a partnership and one or more direct or indirect
partners of such Foreign Lender are claiming the portfolio

 

37

--------------------------------------------------------------------------------


 

NOTE: A request for confidential treatment has been made with respect to the
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.

 

interest exemption, such Foreign Lender may provide a U.S. Tax Compliance
Certificate on behalf of each such direct and indirect partner;

 

(c)           any Foreign Lender shall, to the extent it is legally entitled to
do so, deliver to Borrowers and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender hereunder (and from time to time thereafter
upon the reasonable request of Borrowers or the Administrative Agent), executed
originals of any other form prescribed by Applicable Law as a basis for claiming
exemption from or a reduction in U.S. federal withholding Tax, duly completed,
together with such supplementary documentation as may be prescribed by
Applicable Law to permit Borrowers or the Administrative Agent to determine the
withholding or deduction required to be made; and

 

(d)           if payment of an Obligation to a Lender would be subject to U.S.
federal withholding Tax imposed by FATCA if such Lender were to fail to comply
with the applicable reporting requirements of FATCA (including those contained
in Section 1471(b) or 1472(b) of the Code), such Lender shall deliver to
Borrowers and the Administrative Agent at the time(s) prescribed by law and
otherwise as reasonably requested by Borrowers or the Administrative Agent such
documentation prescribed by Applicable Law (including
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by Borrowers or the Administrative Agent as may be
necessary for them to comply with their obligations under FATCA and to determine
that such Lender has complied with its obligations under FATCA or to determine
the amount to deduct and withhold from such payment.  Solely for purposes of
this clause (d), “FATCA” shall include any amendments made to FATCA after the
date hereof.

 

5.10.3.          Redelivery of Documentation.  If any form or certification
previously delivered by a Lender pursuant to this Section expires or becomes
obsolete or inaccurate in any respect, such Lender shall promptly update the
form or certification or notify Borrowers and the Administrative Agent in
writing of its inability to do so.

 

5.11.       Nature and Extent of Each Borrower’s Liability.

 

5.11.1.          Joint and Several Liability.  Each Borrower agrees that it is
jointly and severally liable for, and absolutely and unconditionally guarantees
to the Administrative Agent and Secured Parties the prompt payment and
performance of, all Obligations and all agreements under the Loan Documents. 
Each Borrower agrees that its guaranty obligations hereunder constitute a
continuing guaranty of payment and not of collection, that such obligations
shall not be discharged until Full Payment of the Obligations, and that such
obligations are absolute and unconditional, irrespective of (a) the genuineness,
validity, regularity, enforceability, subordination or any future modification
of, or change in, any Obligations or Loan Document, or any other document,
instrument or agreement to which any Obligor is or may become a party or be
bound; (b) the absence of any action to enforce this Agreement (including this
Section) or any other Loan Document, or any waiver, consent or indulgence of any
kind by the Administrative Agent or any Secured Party with respect thereto;
(c) the existence, value or condition of, or failure to perfect a Lien or to
preserve rights against, any security or guaranty for the Obligations or any
action, or the absence of any action, by the Administrative Agent or any Secured
Party in respect thereof (including the release of any security or guaranty);
(d) the insolvency of any Obligor; (e) any election by the Administrative Agent
or any Secured Party in an Insolvency Proceeding for the application of
Section 1111(b)(2) of the Bankruptcy Code; (f) any borrowing or grant of a Lien
by any other Borrower, as debtor-in-possession under Section 364 of the
Bankruptcy Code or otherwise; (g) the disallowance of any claims of the
Administrative Agent or any Secured Party against any Obligor for the repayment
of any Obligations under Section 502 of the Bankruptcy Code or otherwise; or
(h) any other action or

 

38

--------------------------------------------------------------------------------


 

NOTE: A request for confidential treatment has been made with respect to the
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.

 

circumstances that might otherwise constitute a legal or equitable discharge or
defense of a surety or guarantor, except Full Payment of all Obligations.

 

5.11.2.          Waivers.

 

(a)           Each Borrower expressly waives all rights that it may have now or
in the future under any statute, at common law, in equity or otherwise, to
compel the Administrative Agent or Secured Parties to marshal assets or to
proceed against any Obligor, other Person or security for the payment or
performance of any Obligations before, or as a condition to, proceeding against
such Borrower.  Each Borrower waives all defenses available to a surety,
guarantor or accommodation co-obligor other than Full Payment of all Obligations
and waives, to the maximum extent permitted by law, any right to revoke any
guaranty of any Obligations as long as it is a Borrower.  It is agreed among
each Borrower, the Administrative Agent and Secured Parties that the provisions
of this Section 5.11 are of the essence of the transaction contemplated by the
Loan Documents and that, but for such provisions, the Administrative Agent and
Secured Parties would decline to make Loans.  Each Borrower acknowledges that
its guaranty pursuant to this Section is necessary to the conduct and promotion
of its business, and can be expected to benefit such business.

 

(b)           Upon the occurrence and during the continuance of an Event of
Default, the Administrative Agent and Secured Parties may, in their discretion,
pursue such rights and remedies as they deem appropriate, including realization
upon Collateral by judicial foreclosure or non-judicial sale or enforcement,
without affecting any rights and remedies under this Section 5.11.  If, in
taking any action in connection with the exercise of any rights or remedies, the
Administrative Agent or any Secured Party shall forfeit any other rights or
remedies, including the right to enter a deficiency judgment against any
Borrower or other Person, whether because of any Applicable Laws pertaining to
“election of remedies” or otherwise, each Borrower consents to such action and
waives any claim based upon it, even if the action may result in loss of any
rights of subrogation that any Borrower might otherwise have had.  Any election
of remedies that results in denial or impairment of the right of the
Administrative Agent or any Secured Party to seek a deficiency judgment against
any Borrower shall not impair any Borrower’s obligation to pay the full amount
of the Obligations.  Each Borrower waives all rights and defenses arising out of
an election of remedies, such as nonjudicial foreclosure with respect to any
security for the Obligations, even though that election of remedies destroys
such Borrower’s rights of subrogation against any other Person.  The
Administrative Agent may bid all or a portion of the Obligations at any
foreclosure, trustee’s or other sale, including any private sale, and the amount
of such bid need not be paid by the Administrative Agent but shall be credited
against the Obligations.  The amount of the successful bid at any such sale,
whether the Administrative Agent or any other Person is the successful bidder,
shall be conclusively deemed to be the fair market value of the Collateral, and
the difference between such bid amount and the remaining balance of the
Obligations shall be conclusively deemed to be the amount of the Obligations
guaranteed under this Section 5.11, notwithstanding that any present or future
law or court decision may have the effect of reducing the amount of any
deficiency claim to which the Administrative Agent or any Secured Party might
otherwise be entitled but for such bidding at any such sale.

 

5.11.3.          Extent of Liability; Contribution.

 

(a)           Notwithstanding anything herein to the contrary, each Borrower’s
liability under this Section 5.11 shall be limited to the greater of (i) all
amounts for which such Borrower is primarily liable, as described below, and
(ii) such Borrower’s Allocable Amount.

 

(b)           If any Borrower makes a payment under this Section 5.11 of any
Obligations (other than amounts for which such Borrower is primarily liable) (a
“Guarantor Payment”) that, taking into account all other Guarantor Payments
previously or concurrently made by any other Borrower, exceeds the

 

39

--------------------------------------------------------------------------------


 

NOTE: A request for confidential treatment has been made with respect to the
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.

 

amount that such Borrower would otherwise have paid if each Borrower had paid
the aggregate Obligations satisfied by such Guarantor Payments in the same
proportion that such Borrower’s Allocable Amount bore to the total Allocable
Amounts of all Borrowers, then such Borrower shall be entitled to receive
contribution and indemnification payments from, and to be reimbursed by, each
other Borrower for the amount of such excess, pro rata based upon their
respective Allocable Amounts in effect immediately prior to such Guarantor
Payment.  The “Allocable Amount” for any Borrower shall be the maximum amount
that could then be recovered from such Borrower under this Section 5.11 without
rendering such payment voidable under Section 548 of the Bankruptcy Code or
under any applicable state fraudulent transfer or conveyance act, or similar
statute or common law.

 

(c)           Section 5.11.3(a) shall not limit the liability of any Borrower to
pay or guarantee Loans made directly or indirectly to it (including Loans
advanced hereunder to any other Person and then re-loaned or otherwise
transferred to, or for the benefit of, such Borrower) and all accrued interest,
fees, expenses and other related Obligations with respect thereto, for which
such Borrower shall be primarily liable for all purposes hereunder.

 

5.11.4.          Joint Enterprise.  Each Borrower has requested that the
Administrative Agent and Secured Parties make this credit facility available to
Borrowers on a combined basis in order to finance Borrowers’ business most
efficiently and economically.  Borrowers’ business is a mutual and collective
enterprise, and the successful operation of each Borrower is dependent upon the
successful performance of the integrated group.  Borrowers believe that
consolidation of their credit facility will enhance the borrowing power of each
Borrower and ease administration of the facility, all to their mutual
advantage.  Borrowers acknowledge that the Administrative Agent’s and Secured
Parties’ willingness to extend credit and to administer the Collateral of
Borrowers on a combined basis hereunder is done solely as an accommodation to
Borrowers and at Borrowers’ request.

 

5.11.5.          Subordination.  Each Borrower hereby subordinates any claims,
including any rights at law or in equity to payment, subrogation, reimbursement,
exoneration, contribution, indemnification or setoff, that it may have at any
time against any other Obligor, howsoever arising, to the Full Payment of all
Obligations.

 

SECTION 6.        CONDITIONS PRECEDENT

 

6.1.         Conditions Precedent to Initial Loans.  In addition to the
conditions set forth in Section 6.2, Lenders shall not be required to fund any
requested Loan until the date (“Closing Date”) that each of the following
conditions has been satisfied:

 

(a)           Notes shall have been executed by Borrowers and delivered to each
Lender that requests issuance of a Note.  Each other Loan Document shall have
been duly executed and delivered to the Administrative Agent by each of the
signatories thereto, and each Obligor shall be in compliance with all terms
thereof.

 

(b)           The Administrative Agent shall have received acknowledgments of
all filings or recordations necessary to perfect its Liens in the Collateral, as
well as UCC and Lien searches and other evidence satisfactory to the
Administrative Agent that such Liens are the only Liens upon the Collateral,
except Permitted Liens.

 

(c)           The Administrative Agent shall have received the Related Real
Estate Documents for all Mortgaged Real Estate.

 

40

--------------------------------------------------------------------------------


 

NOTE: A request for confidential treatment has been made with respect to the
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.

 

(d)           The Administrative Agent shall have received certificates, in form
and substance satisfactory to it, from a knowledgeable Senior Officer of each
Borrower certifying that, after giving effect to the Initial Loans and
transactions hereunder, (i) the Borrowers and the other Obligors are Solvent;
(ii) no Default or Event of Default exists; (iii) the representations and
warranties set forth in Section 9 are true and correct; and (iv) such Borrower
has complied with all agreements and conditions to be satisfied by it under the
Loan Documents.

 

(e)           The Administrative Agent shall have received a certificate of a
duly authorized officer of each Obligor, certifying (i) that attached copies of
such Obligor’s Organic Documents are true and complete, and in full force and
effect, without amendment except as shown; (ii) that an attached copy of
resolutions authorizing execution and delivery of the Loan Documents is true and
complete, and that such resolutions are in full force and effect, were duly
adopted, have not been amended, modified or revoked, and constitute all
resolutions adopted with respect to this credit facility; and (iii) to the
title, name and signature of each Person authorized to sign the Loan Documents. 
The Administrative Agent may conclusively rely on this certificate until it is
otherwise notified by the applicable Obligor in writing.

 

(f)            The Administrative Agent shall have received a written opinion of
(i) Bass, Berry & Sims PLC, (ii) McGuireWoods, LLP, (iii) Hodgson Russ LLP and
(iv) local counsel satisfactory to the Administrative Agent in each jurisdiction
in which Mortgaged Real Estate is located, in each case in form and substance
satisfactory to the Administrative Agent.

 

(g)           The Administrative Agent shall have received copies of the charter
documents of each Obligor, certified as of a recent date by the Secretary of
State or other appropriate official of such Obligor’s jurisdiction of
organization, as applicable.  The Administrative Agent shall have received good
standing certificates, certificates of status, certificates of compliance or
analogous certificates for each Obligor, issued as of a recent date by the
Secretary of State or other appropriate official of such Obligor’s jurisdiction
of organization and, as to each Borrower, each jurisdiction in which Mortgaged
Real Estate of such Borrower is located where such Borrower’s conduct of
business or ownership of Property necessitates qualification.

 

(h)           The Administrative Agent shall have received copies of policies or
certificates of insurance for the insurance policies carried by Borrowers, all
in compliance with the Loan Documents.

 

(i)            No material adverse change in the business, assets, Properties,
liabilities, operations or condition (financial or otherwise) of the Obligors,
taken as a whole, or in the quality, quantity or value of any Collateral (it
being understood that a change in the quality, quantity or value of any
Collateral in the Ordinary Course of Business shall not be deemed to be a
material adverse change) shall have occurred since August 3, 2013.

 

(j)            Borrowers shall have paid all fees and expenses to be paid to the
Administrative Agent and Lenders on the Closing Date.

 

(k)           The Revolving Loan Agreement and the other Revolving Loan Facility
Documents shall be in full force and effect.

 

6.2.         Conditions Precedent to All Credit Extensions.  The Administrative
Agent and Lenders shall not be required to fund any Loans unless the following
conditions are satisfied:

 

(a)           No Default or Event of Default shall exist at the time of, or
result from, such funding, issuance or grant;

 

41

--------------------------------------------------------------------------------


 

NOTE: A request for confidential treatment has been made with respect to the
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.

 

(b)           The representations and warranties of each Obligor in the Loan
Documents shall be true and correct in all material respects on the date of, and
upon giving effect to, such funding, issuance or grant (except for
representations and warranties that are subject to materiality or material
adverse effect qualifications, which representations and warranties shall be
true and correct in all respects, and except for representations and warranties
that expressly relate to an earlier date[); and], which representations and
warranties shall be true and correct as of such earlier date);

 

(c)           All applicable conditions precedent in any other Loan Document
shall be satisfied.

 

Each request (or deemed request) by Borrowers for funding of a Loan shall
constitute a representation by Borrowers that the foregoing conditions are
satisfied on the date of such request and on the date of such funding.  As an
additional condition to any funding, the Administrative Agent shall have
received such other information, documents, instruments and agreements as it
deems appropriate in connection therewith.

 

SECTION 7.        COLLATERAL

 

7.1.         Collateral.

 

7.1.1.            Real Estate Collateral.  The Obligations shall be secured by
Mortgages upon the Real Estate described on Schedule 7.1 (the “Mortgaged Real
Estate”).  The Mortgages shall be duly recorded, at Borrowers’ expense, in each
office where such recording is required to constitute a fully perfected Lien on
the Real Estate covered thereby.

 

7.2.         General Provisions.

 

7.2.1.            Insurance of Collateral; Condemnation Proceeds.

 

(a)           Each Borrower shall, and shall cause each other Obligor to,
maintain insurance with respect to the Collateral, covering casualty, hazard,
theft, malicious mischief, flood and other risks, in amounts, with endorsements
and with insurers (with a Best rating of at least A+, unless otherwise approved
by the Administrative Agent in its discretion) satisfactory to the
Administrative Agent.  All proceeds with respect to Collateral under each policy
shall be payable to the Administrative Agent.  From time to time upon request,
Borrowers shall, and shall cause each other Obligor to, deliver to the
Administrative Agent the originals or certified copies of its insurance policies
and updated flood plain searches.  Unless the Administrative Agent shall agree
otherwise, each policy shall include satisfactory endorsements (i) showing the
Administrative Agent as additional loss payee; (ii) requiring 30 days’ prior
written notice to the Administrative Agent in the event of cancellation of the
policy for any reason whatsoever; and (iii) specifying that the interest of the
Administrative Agent shall not be impaired or invalidated by any act or neglect
of any Obligor or the owner of the Property, nor by the occupation of the
premises for purposes more hazardous than are permitted by the policy.  If any
Obligor fails to provide and pay for any insurance, the Administrative Agent
may, at its option, but shall not be required to, procure the insurance and
charge Borrowers therefor.  Each Borrower agrees to deliver, and shall cause
each other Obligor to deliver, to the Administrative Agent, promptly as
rendered, copies of all reports made to insurance companies.  While no Event of
Default exists, Borrowers may settle, adjust or compromise any insurance claim,
as long as the proceeds of any insurance with respect to Collateral are
delivered to the Administrative Agent.  If an Event of Default exists, only the
Administrative Agent shall be authorized to settle, adjust and compromise such
claims regarding Collateral.

 

42

--------------------------------------------------------------------------------


 

NOTE: A request for confidential treatment has been made with respect to the
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.

 

(b)           Any proceeds of insurance with respect to Collateral and any
awards arising from condemnation of any Collateral shall be paid to the
Administrative Agent.  Subject to clause (c) below, any proceeds or awards that
relate to Real Estate shall be applied first to the Loans and then to other
Obligations.

 

(c)           If requested by Borrowers in writing within 30 days after the
Administrative Agent’s receipt of any insurance proceeds or condemnation awards
relating to any loss or destruction of Real Estate, Borrowers may use such
proceeds or awards to repair or replace such Real Estate (and until so used, the
proceeds shall be held by the Administrative Agent as Cash Collateral) as long
as (i) no Default or Event of Default exists; (ii) such repair or replacement is
promptly undertaken and concluded, in accordance with plans reasonably
satisfactory to the Administrative Agent; (iii) the repaired or replaced
Property is free of Liens, other than Permitted Liens that are not Purchase
Money Liens; (iv) Borrowers comply with disbursement procedures for such repair
or replacement as the Administrative Agent may reasonably require; and (v) the
aggregate amount of such proceeds or awards from any single casualty or
condemnation does not exceed the greater of (x) $10,000,000 and (y) 25% of the
appraised value of the property suffering such loss according to the most recent
appraisal delivered to the Administrative Agent by a Borrower.

 

7.2.2.            Protection of Collateral.  All expenses of protecting,
insuring and maintaining any Collateral, all Taxes payable with respect to any
Collateral (including any sale thereof), and all other payments required to be
made by the Administrative Agent to any Person to realize upon any Collateral,
shall be borne and paid by Borrowers.  The Administrative Agent shall not be
liable or responsible in any way for the safekeeping of any Collateral, for any
loss or damage thereto (except for reasonable care in its custody while
Collateral is in the Administrative Agent’s actual possession), for any
diminution in the value thereof, or for any act or default of any other Person
whatsoever, but the same shall be at Borrowers’ sole risk.

 

7.2.3.            Defense of Title to Collateral.  Each Borrower shall at all
times defend its title to Collateral and the Administrative Agent’s Liens
therein against all Persons, claims and demands whatsoever, except Permitted
Liens.

 

7.3.         Further Assurances.  Promptly upon request, Borrowers shall deliver
such instruments, assignments, or other documents or agreements, and shall take
such actions, as Administrative Agent deems appropriate under Applicable Law to
evidence or perfect its Lien on any Collateral, or otherwise to give effect to
the intent of this Agreement.

 

SECTION 8.        [INTENTIONALLY OMITTED]

 

SECTION 9.        REPRESENTATIONS AND WARRANTIES

 

9.1.         General Representations and Warranties.  To induce the
Administrative Agent and Lenders to enter into this Agreement and to make
available the Commitments and Loans, Borrowers represent and warrant that:

 

9.1.1.            Organization and Qualification.  Each Borrower and Subsidiary
is duly organized, validly existing and in good standing under the laws of the
jurisdiction of its organization.  Each Borrower and Subsidiary is duly
qualified, authorized to do business and in good standing as a foreign
corporation, partnership or limited liability company, as applicable, in each
jurisdiction where failure to be so qualified could reasonably be expected to
have a Material Adverse Effect.

 

9.1.2.            Power and Authority.  Each Obligor is duly authorized to
execute, deliver and perform its Loan Documents.  The execution, delivery and
performance of the Loan Documents have been

 

43

--------------------------------------------------------------------------------


 

NOTE: A request for confidential treatment has been made with respect to the
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.

 

duly authorized by all necessary action, and do not (a) require any consent or
approval of any holders of Equity Interests of any Obligor, other than those
already obtained; (b) contravene the Organic Documents of any Obligor;
(c) violate or cause a default under any Applicable Law or Material Contract; or
(d) result in or require the imposition of any Lien (other than Permitted Liens)
on any Property of any Obligor.

 

9.1.3.            Enforceability.  Each Loan Document is a legal, valid and
binding obligation of each Obligor party thereto, enforceable in accordance with
its terms, except as enforceability may be limited by bankruptcy, insolvency or
similar laws affecting the enforcement of creditors’ rights generally and
general principles of equity.

 

9.1.4.            Capital Structure.  Schedule 9.1.4 shows, as of the Closing
Date, for each Borrower and Subsidiary, its name, its jurisdiction of
organization, its authorized and issued Equity Interests, the holders of its
Equity Interests (other than with respect to UNFI), and all agreements binding
on such holders with respect to their Equity Interests.  Except as disclosed on
Schedule 9.1.4, in the five years preceding the Closing Date, no Borrower or
Subsidiary has acquired all or substantially all of the assets of any other
Person nor been the surviving entity in a merger, amalgamation or combination. 
Each Borrower has good title to its Equity Interests in its Subsidiaries, and
all such Equity Interests are duly issued, fully paid and non-assessable.  There
are no outstanding purchase options, warrants, subscription rights, agreements
to issue or sell, convertible interests, phantom rights or powers of attorney
relating to Equity Interests of any Borrower (other than UNFI) or any
Subsidiary.

 

9.1.5.            Title to Properties; Priority of Liens.  Each Borrower and
Subsidiary has good and marketable title to (or valid leasehold interests in)
all of its Real Estate, and good title to all of its material personal Property,
including all Property reflected in any financial statements delivered to
Administrative Agent or Lenders, in each case free of Liens except Permitted
Liens.  Each Borrower and Subsidiary has paid and discharged all lawful claims
that, if unpaid, could become a Lien on its Properties, other than Permitted
Liens.  All Liens of the Administrative Agent in the Collateral are duly
perfected, first priority Liens, subject only to Permitted Liens that are
expressly allowed to have priority over the Administrative Agent’s Liens.

 

9.1.6.            [Intentionally Omitted.]

 

9.1.7.            Financial Statements.  The consolidated balance sheets, and
related statements of income, cash flow and shareholder’s equity, of Borrowers
and Subsidiaries that have been and are hereafter delivered to Administrative
Agent and Lenders, are prepared in accordance with GAAP, and at the time of
delivery fairly present the financial positions and results of operations of
Borrowers and Subsidiaries at the dates and for the periods indicated (in the
case of interim statements, subject to year-end adjustments and the absence of
footnotes).  All projections delivered from time to time to Administrative Agent
and Lenders have been prepared in good faith, based on assumptions believed by
the management of Borrowers to be reasonable in light of the circumstances at
the time of preparation.  Since August [3, 2013,]1, 2015, there has been no
change in the condition, financial or otherwise, of any Borrower or Subsidiary
that could reasonably be expected to have a Material Adverse Effect.  No
financial statement at any time delivered to Administrative Agent or Lenders
contains any untrue statement of a material fact, nor fails to disclose any
material fact necessary to make such statement not materially misleading, in
light of the circumstances under which they were made.  The Borrowers and the
other Obligors are Solvent.

 

9.1.8.            Surety Obligations.  No Borrower or Subsidiary is obligated as
surety or indemnitor under any bond or other contract that assures payment or
performance of any obligation of any other Person, except as permitted
hereunder.

 

44

--------------------------------------------------------------------------------


 

NOTE: A request for confidential treatment has been made with respect to the
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.

 

9.1.9.            Taxes.  Each Borrower and Subsidiary has (a) filed all
federal, state, provincial and local tax returns and other reports that it is
required by law to file, [and has]except for any tax returns and reports
relating to taxes (i) the amount of which, individually or in the aggregate, is
not material or (ii) the amount, applicability or validity of which is currently
being contested in good faith by appropriate proceedings and with respect to
which such Borrower or such Subsidiary, as the case may be, has established
adequate reserves in accordance with GAAP, and (b) paid, or made provision for
the payment of, all Taxes upon it, its income and its Properties that are due
and payable, except to the extent being Properly Contested.  The provision for
Taxes on the books of each Borrower and Subsidiary is adequate for all years not
closed by applicable statutes, and for its current Fiscal Year.

 

9.1.10.          Brokers.  There are no brokerage commissions, finder’s fees or
investment banking fees payable in connection with any transactions contemplated
by the Loan Documents.

 

9.1.11.          Intellectual Property.  Each Borrower and Subsidiary owns or
has the lawful right to use all Intellectual Property necessary for the conduct
of its business, without conflict with any rights of others that could
reasonably be expected to have a Material Adverse Effect.  There is no pending
or, to any Borrower’s knowledge, threatened Intellectual Property Claim with
respect to any Borrower, any Subsidiary or any of their Property (including any
Intellectual Property) that could reasonably be expected to have a Material
Adverse Effect.  Except as disclosed on Schedule 9.1.11, no Borrower or
Subsidiary pays or owes any Royalty or other compensation to any Person with
respect to any Intellectual Property, other than de minimis amounts.

 

9.1.12.          Governmental Approvals.  Each Borrower and Subsidiary has, is
in compliance with, and is in good standing with respect to, all applicable
Governmental Approvals necessary to conduct its business and to own, lease and
operate its Properties, except where noncompliance or the failure to be in good
standing could not reasonably be expected to have a Material Adverse Effect. 
All necessary import, export or other licenses, permits or certificates for the
import or handling of any goods or other Collateral have been procured and are
in effect, and Borrowers and Subsidiaries have complied with all foreign and
domestic laws with respect to the shipment and importation of any goods, except
where noncompliance could not reasonably be expected to have a Material Adverse
Effect.

 

9.1.13.          Compliance with Laws.  Each Borrower and Subsidiary has duly
complied, and its Properties and business operations are in compliance, in all
material respects with all Applicable Law, except where noncompliance could not
reasonably be expected to have a Material Adverse Effect.  There have been no
citations, notices or orders of noncompliance issued to any Borrower or
Subsidiary under any Applicable Law, except where such noncompliance could not
reasonably be expected to have a Material Adverse Effect.  No Inventory has been
produced in violation of the FLSA.

 

9.1.14.          Compliance with Environmental Laws.  Except as disclosed on
Schedule 9.1.14, no Borrower’s or Subsidiary’s past or present operations, Real
Estate or other Properties are subject to any pending (or, to the knowledge of
any Borrower or Subsidiary, threatened) federal, state, provincial, territorial
or local investigation to determine whether any remedial action is needed to
address any environmental pollution, hazardous material or environmental
clean-up.  No Borrower or Subsidiary has received any Environmental Notice.  No
Borrower or Subsidiary has any contingent liability with respect to any
Environmental Release, environmental pollution or hazardous material on any Real
Estate now or previously owned, leased or operated by it, if the same could
reasonably be expected to have a Material Adverse Effect.

 

9.1.15.          Burdensome Contracts.  No Borrower or Subsidiary is a party or
subject to any contract, agreement or charter restriction that could reasonably
be expected to have a Material Adverse Effect.  No Borrower or Subsidiary is
party or subject to any Restrictive Agreement, except as shown on

 

45

--------------------------------------------------------------------------------


 

NOTE: A request for confidential treatment has been made with respect to the
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.

 

Schedule 9.1.15.  No such Restrictive Agreement prohibits the execution,
delivery or performance of any Loan Document by an Obligor.

 

9.1.16.          Litigation.  Except as shown on Schedule 9.1.16, there are no
proceedings or investigations pending or, to any Borrower’s knowledge,
threatened against any Borrower or Subsidiary, or any of their businesses,
operations, Properties or condition (financial or otherwise), that (a) relate to
any Loan Documents or transactions contemplated thereby; or (b) could reasonably
be expected to be determined adversely to such Borrower or Subsidiary, and if so
determined, to have a Material Adverse Effect.  No Borrower or Subsidiary is in
default with respect to any order, injunction or judgment of any Governmental
Authority.

 

9.1.17.          No Defaults.  No event or circumstance has occurred or exists
that constitutes a Default or Event of Default.  No Borrower or Subsidiary is in
default, and no event or circumstance has occurred or exists that with the
passage of time or giving of notice would constitute a default, under any
Material Contract if such default could reasonably be expected to result in a
termination of such Material Contract prior to the time that it otherwise would
terminate in the absence of such default.  There is no basis upon which any
party (other than a Borrower or Subsidiary) could terminate a Material Contract
prior to its scheduled termination date.

 

9.1.18.          ERISA; Canadian Plans.  Except as disclosed on Schedule 9.1.18:

 

(a)           No Obligor has any Plan.  Each Plan is in compliance in all
material respects with the applicable provisions of ERISA, the Code, and other
federal and state laws except to the extent any such noncompliance could not
reasonably be expected to have a Material Adverse Effect.  Each Plan that is
intended to qualify under Section 401(a) of the Code has received a favorable
determination letter from the IRS or an application for such a letter is
currently being processed by the IRS with respect thereto and, to the knowledge
of Borrowers, nothing has occurred which would prevent, or cause the loss of,
such qualification, in each case except to the extent the failure to obtain such
determination letter, make application therefor or retain such qualification
could not reasonably be expected to have a Material Adverse Effect.  Each
Obligor and ERISA Affiliate has in all material respects met all applicable
requirements under the Code, ERISA and the Pension Protection Act of 2006, and
no application for a waiver of the minimum funding standards or an extension of
any amortization period has been made with respect to any Plan, except to the
extent such events or circumstances could not reasonably be expected to have a
Material Adverse Effect.

 

(b)           There are no pending or, to the knowledge of Borrowers, threatened
claims, actions or lawsuits, or action by any Governmental Authority, with
respect to any Plan or any Canadian Plan that could reasonably be expected to
have a Material Adverse Effect.  There has been no prohibited transaction or
violation of the fiduciary responsibility rules with respect to any Plan or any
prohibited investment transaction or violation of any duty of an administrator
with respect to any Canadian Plan that has resulted in or could reasonably be
expected to have a Material Adverse Effect.

 

(c)           (i) No ERISA Event has occurred or is reasonably expected to
occur; (ii) no Pension Plan has any Unfunded Pension Liability; (iii) no Obligor
or ERISA Affiliate has incurred, or reasonably expects to incur, any material
liability under Title IV of ERISA with respect to any Pension Plan (other than
premiums due and not delinquent under Section 4007 of ERISA); (iv) no Obligor or
ERISA Affiliate has incurred, or reasonably expects to incur, any material
liability (and no event has occurred which, with the giving of notice under
Section 4219 of ERISA, would result in such liability) under Section 4201 or
4243 of ERISA with respect to a Multiemployer Plan; (v) no Obligor or ERISA
Affiliate has engaged in a transaction that could be subject to Section 4069 or
4212(c) of ERISA; and (vi) as of the most recent valuation date for any Pension
Plan, the funding target attainment percentage (as defined in Section

 

46

--------------------------------------------------------------------------------


 

NOTE: A request for confidential treatment has been made with respect to the
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.

 

430(d)(2) of the Code) is at least 60%, and no Obligor or ERISA Affiliate knows
of any fact or circumstance that could reasonably be expected to cause the
funding target attainment percentage for any such plan to drop below 60% as of
such date, except to the extent such events or circumstances could not
reasonably be expected to have a Material Adverse Effect.

 

(d)           Each Canadian Plan, other than a Canadian MEPP (and, to the
knowledge of UNFI, each Canadian Plan that is a Canadian MEPP) is administered
in compliance in all material respects with Applicable Laws.  Each Canadian
Plan, other than a Canadian MEPP (and, to the knowledge of UNFI, each Canadian
Plan that is a Canadian MEPP) that is intended to qualify for tax-preferred
status is, to the extent applicable, duly registered under applicable pension
standards laws and the Income Tax Act (Canada), or is otherwise administered in
such a manner as to qualify for such tax-preferred status, and in all cases, to
the knowledge of UNFI, nothing has occurred which would prevent, or cause the
loss of, such qualification.  UNFI Canada and its Subsidiaries have made all
required contributions to each Canadian Plan, and no application for, or
adoption of, solvency funding relief pursuant to the Pension Benefits Act
(Ontario) or applicable pension standards legislation of another Canadian
jurisdiction has been made with respect to any Canadian Plan.

 

(e)           (i) No Canadian Pension Event has occurred or is reasonably
expected to occur; (ii) no Canadian Plan that is a registered pension plan,
other than a Canadian MEPP, has any Unfunded Pension Liability; (iii) neither
UNFI Canada nor any of its Subsidiaries has incurred, or reasonably expects to
incur, any liability under the Pension Benefits Act (Ontario) or applicable
pension standards legislation of another Canadian jurisdiction or under the
Income Tax Act (Canada) (other than contributions or premiums due and not
delinquent to such a plan or the Pension Benefits Guarantee Fund (Ontario)); and
(iv) neither UNFI Canada nor any of its Subsidiaries has incurred, or reasonably
expects to incur, any liability (and no event has occurred which, with the
giving of notice under the Pension Benefits Act (Ontario) or applicable pension
standards legislation of another Canadian jurisdiction or under the Income Tax
Act (Canada), would result in such liability) with respect to a Canadian MEPP.

 

(f)            With respect to any Foreign Plan, (i) all employer and employee
contributions required by law or by the terms of the Foreign Plan have been
made, or, if applicable, accrued, in accordance with normal accounting
practices; (ii) the fair market value of the assets of each funded Foreign Plan,
the liability of each insurer for any Foreign Plan funded through insurance, or
the book reserve established for any Foreign Plan, together with any accrued
contributions, is sufficient to procure or provide for the accrued benefit
obligations with respect to all current and former participants in such Foreign
Plan according to the actuarial assumptions and valuations most recently used to
account for such obligations in accordance with applicable generally accepted
accounting principles; and (iii) it has been registered as required and has been
maintained in good standing with applicable regulatory authorities.

 

9.1.19.          Trade Relations.  Except to the extent that the same could not
reasonably be expected to have a Material Adverse Effect, (a) there exists no
actual or threatened termination, limitation or modification of any business
relationship between any Borrower or Subsidiary and any customer or supplier, or
any group of customers or suppliers and (b) there exists no condition or
circumstance that could reasonably be expected to impair the ability of any
Borrower or Subsidiary to conduct its business at any time hereafter in
substantially the same manner as conducted on the Closing Date.

 

9.1.20.          Labor Relations.  Except as described on Schedule 9.1.20,
(a) no Borrower or Subsidiary is party to or bound by any collective bargaining
agreement, management agreement or consulting agreement and (b) there are no
material grievances, disputes or controversies with any union or other
organization of any Borrower’s or Subsidiary’s employees, or, to any Borrower’s
knowledge, any asserted or threatened strikes, work stoppages or demands for
collective bargaining, except those that could not reasonably be expected to
have a Material Adverse Effect.

 

47

--------------------------------------------------------------------------------


 

NOTE: A request for confidential treatment has been made with respect to the
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.

 

9.1.21.          Payable Practices.  No Borrower or Subsidiary has made any
material change in its historical accounts payable practices from those in
effect on the Closing Date.

 

9.1.22.          Not a Regulated Entity.  No Obligor is (a) an “investment
company” or a “person directly or indirectly controlled by or acting on behalf
of an investment company” within the meaning of the Investment Company Act of
1940; or (b) subject to regulation under the Federal Power Act, the Interstate
Commerce Act, any public utilities code or any other Applicable Law, in each
case regarding its authority to incur Debt.

 

9.1.23.          Margin Stock.  No Borrower or Subsidiary is engaged,
principally or as one of its important activities, in the business of extending
credit for the purpose of purchasing or carrying any Margin Stock.  No Loan
proceeds will be used by Borrowers to purchase or carry, or to reduce or
refinance any Debt incurred to purchase or carry, any Margin Stock or for any
related purpose governed by Regulations T, U or X of the Board of Governors,
except in compliance with applicable requirements of such regulations.

 

9.1.24.          PACA and PSA.  No PACA Claims or PSA Claims are pending or, to
the Borrowers’ knowledge, threatened, against any of the Borrowers or their
Subsidiaries.

 

9.1.25.          Excluded [Subsidiaries]Subsidiary.  Except as set forth on
Schedule 9.1.25, [none of ]the Excluded [Subsidiaries]Subsidiary does not engage
in any trade or business or own any assets or have any outstanding Debt. 
[Each]The Excluded Subsidiary is an Immaterial Subsidiary.

 

9.1.26.          OFAC.  No Borrower, Subsidiary or, to the knowledge of any
Borrower or Subsidiary, any director, officer, employee, agent, affiliate or
representative thereof, is an individual or entity currently the subject of any
Sanctions.  No Borrower or Subsidiary is located, organized or resident in a
Designated Jurisdiction.

 

9.2.         Complete Disclosure.  The Loan Documents, taken as a whole, do not
contain any untrue statement of a material fact or fail to disclose any material
fact necessary to make the statements contained therein, under the circumstances
under which they were made, not materially misleading.  There is no fact or
circumstance that any Obligor has failed to disclose to Administrative Agent in
writing that could reasonably be expected to have a Material Adverse Effect.

 

SECTION 10.      COVENANTS AND CONTINUING AGREEMENTS

 

10.1.       Affirmative Covenants.  As long as any Commitments or Obligations
are outstanding, Borrowers shall, and shall cause each Subsidiary to:

 

10.1.1.          Inspections.

 

(a)           Permit the Administrative Agent from time to time, subject (except
when a Default or Event of Default exists) to reasonable notice and normal
business hours, to visit and inspect the Properties of any Borrower or
Subsidiary, inspect, audit and make extracts from any Borrower’s or Subsidiary’s
books and records, and discuss with its officers, employees, agents, advisors
and independent accountants such Borrower’s or Subsidiary’s business, financial
condition, assets and results of operations.  Lenders may participate in any
such visit or inspection, at their own expense.  Neither the Administrative
Agent nor any Lender shall have any duty to any Obligor to make any inspection,
nor to share any results of any inspection, appraisal or report with any
Obligor.  Borrowers acknowledge that all inspections, appraisals and reports are
prepared by the Administrative Agent and Lenders for their purposes, and
Borrowers shall not be entitled to rely upon them.

 

48

--------------------------------------------------------------------------------


 

NOTE: A request for confidential treatment has been made with respect to the
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.

 

(b)           Reimburse the Administrative Agent for all charges, costs and
expenses of the Administrative Agent in connection with inspections of any
Obligor’s books and records or any other financial or Collateral matters as the
Administrative Agent, in its discretion, deems appropriate, for one inspection
per Loan Year; provided, however, that if an inspection is initiated during a
Default or Event of Default, all charges, costs and expenses therefor shall be
reimbursed by Borrowers without regard to such limits.  Borrowers agree to pay
the Administrative Agent’s then standard charges for inspection activities,
including the standard charges of the Administrative Agent’s internal inspection
and appraisal groups, as well as the charges of any third party used for such
purposes.  This Section shall not be construed to limit the Administrative
Agent’s right to use third parties for such purposes.

 

10.1.2.          Financial and Other Information.  Keep adequate records and
books of account with respect to its business activities, in which proper
entries are made in accordance with GAAP reflecting all financial transactions;
and furnish to Administrative Agent and Lenders:

 

(a)           as soon as available, and in any event within 120 days after the
close of each Fiscal Year, the Form 10-K of Borrower Agent as of the end of such
Fiscal Year, as filed with the Securities and Exchange Commission, which shall
contain the unqualified, audited financial statements of Borrower Agent and its
Subsidiaries as of the end of such Fiscal Year, on a consolidated basis,
certified (without qualification) by a firm of independent certified public
accountants of recognized standing selected by Borrowers and reasonably
acceptable to Administrative Agent (it being understood that any of the top
eight U.S. accounting firms are acceptable to Administrative Agent), and shall
set forth in comparative form corresponding figures for the preceding Fiscal
Year and other information acceptable to the Administrative Agent;

 

(b)           as soon as available, and in any event within 45 days after the
end of each Fiscal Quarter, the Form 10-Q of Borrower Agent as of the end of
such Fiscal Quarter and the Fiscal Year to date, as filed with the Securities
and Exchange Commission, which shall contain unaudited, interim financial
statements of Borrower Agent and its Subsidiaries as of the end of such Fiscal
Quarter and for the portion of the Fiscal Year then elapsed, on a consolidated
basis, and shall set forth in comparative form figures for the corresponding
periods of the preceding Fiscal Year, certified by the principal financial or
accounting officer of Borrower Agent as having been prepared in accordance with
GAAP and fairly presenting the financial position and results of operations for
such Fiscal Quarter and the portion of the Fiscal Year then elapsed, subject to
year-end adjustments and the absence of footnotes;

 

(c)           concurrently with delivery of financial statements under clauses
(a) and (b) above, or more frequently if requested by Administrative Agent while
a Default or Event of Default exists, a Compliance Certificate executed by the
principal financial or accounting officer of Borrower Agent;

 

(d)           concurrently with delivery of financial statements under clause
(a) above, copies of all management letters and other material reports submitted
to Borrower Agent by its accountants in connection with such financial
statements;

 

(e)           [intentionally omitted;]

 

(f)            not later than the fifteenth (15th) day of each Fiscal Year,
projections of Borrowers’ consolidated balance sheets, results of operations,
cash flow and Aggregate Availability for such Fiscal Year, Fiscal Quarter by
Fiscal Quarter and for the next three Fiscal Years, Fiscal Year by Fiscal Year;

 

(g)           promptly after the sending or filing thereof, copies of any proxy
statements, financial statements or reports that any Borrower has made generally
available to its shareholders; copies of

 

49

--------------------------------------------------------------------------------


 

NOTE: A request for confidential treatment has been made with respect to the
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.

 

any regular, periodic and special reports or registration statements or
prospectuses that any Borrower files with the Securities and Exchange Commission
or any other Governmental Authority, or any securities exchange; and copies of
any press releases or other statements made available by a Borrower to the
public concerning material changes to or developments in the business of such
Borrower; and

 

(h)           such other reports and information (financial or otherwise) as the
Administrative Agent reasonably may request from time to time in connection with
any Collateral or any Borrower’s, Subsidiary’s or other Obligor’s financial
condition or business.

 

Documents required to be delivered pursuant to Section 10.1.2(a) or (b) or
Section 10.1.2(g) (to the extent any such documents are included in materials
otherwise filed with the Securities and Exchange Commission) may be delivered
electronically and if so delivered, shall be deemed to have been delivered on
the date (i) on which the Borrower Agent posts such documents, or provides a
link thereto on the Borrower Agent’s website on the Internet at the website
address listed on its signature page hereto; or (ii) on which such documents are
posted on the Borrower Agent’s behalf on an Internet or intranet website, if
any, to which each Lender and the Administrative Agent have access (whether a
commercial, third-party website or whether sponsored by the Administrative
Agent); provided that:  (A) the Borrowers shall deliver paper copies of such
documents to the Administrative Agent or any Lender upon its request to the
Borrower Agent to deliver such paper copies until a written request to cease
delivering paper copies is given by the Administrative Agent or such Lender and
(B) the Borrower Agent shall notify the Administrative Agent and each Lender (by
fax transmission or other electronic mail transmission) of the posting of any
such documents and provide to the Administrative Agent by electronic mail
electronic versions (i.e., soft copies) of such documents.  The Administrative
Agent shall have no obligation to request the delivery of or to maintain paper
copies of the documents referred to above, and in any event shall have no
responsibility to monitor compliance by the Borrowers with any such request by a
Lender for delivery, and each Lender shall be solely responsible for requesting
delivery to it or maintaining its copies of such documents.

 

10.1.3.          Notices.  Notify Administrative Agent and Lenders in writing,
promptly after a Borrower’s obtaining knowledge thereof, of any of the following
that affects an Obligor:  (a) the written threat or commencement of any
proceeding or investigation, whether or not covered by insurance, that
reasonably could be expected to be determined adversely and, if so determined,
to have a Material Adverse Effect; (b) any pending or threatened labor dispute,
strike or walkout, or the expiration of any material labor contract; (c) any
default (if such default could reasonably be expected to result in a termination
of such Material Contract prior to the time that it otherwise would terminate in
the absence of such default) under, or termination of, a Material Contract;
(d) the existence of any Default or Event of Default; (e) any judgment in an
amount exceeding U.S.$2,500,000; (f) the assertion of any Intellectual Property
Claim, if an adverse resolution could reasonably be expected to have a Material
Adverse Effect; (g) any violation or asserted violation of any Applicable Law
(including ERISA, the Supplemental Pension Plans Act (Québec), the Pension
Benefits Act (Ontario), OSHA, FLSA, or any Environmental Laws), if an adverse
resolution could reasonably be expected to have a Material Adverse Effect;
(h) any Environmental Release by an Obligor or on any Property owned, leased or
occupied by an Obligor, or receipt of any Environmental Notice, if such
occurrence could reasonably be expected to have a Material Adverse Effect;
(i) the occurrence of any ERISA Event or similar event with respect to any
Canadian Plan; (j) the discharge of or any withdrawal or resignation by
Borrowers’ independent accountants; or (k) the receipt or delivery of any
material notices that any Borrower or any Subsidiary gives or receives under or
in connection with (i) PACA or any PACA Claim being asserted, (ii) PSA or any
PSA Claim being asserted, (iii) any claim of any Lien under the California
Producer’s Lien Law or (iv) any claim under Section 81.1 or Section 81.2 of the
Bankruptcy and Insolvency Act (Canada) being asserted.

 

10.1.4.          [Intentionally Omitted.]

 

50

--------------------------------------------------------------------------------


 

NOTE: A request for confidential treatment has been made with respect to the
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.

 

10.1.5.          Compliance with Laws.  Comply with all Applicable Laws,
including ERISA, the Supplemental Pension Plans Act (Québec), the Pension
Benefits Act (Ontario), Environmental Laws, FLSA, OSHA, Anti-Terrorism Laws,
Anti-Corruption Laws, Sanctions, PACA, PSA and laws regarding collection and
payment of Taxes, and maintain all Governmental Approvals necessary to the
ownership of its Properties or conduct of its business, unless failure to comply
(other than failure to comply with Anti-Terrorism Laws) or maintain could not
reasonably be expected to have a Material Adverse Effect.  Without limiting the
generality of the foregoing, each Obligor shall and shall cause (a) each ERISA
Affiliate to make prompt payment of all contributions required to be made to
satisfy the minimum funding standards set forth in ERISA with respect to any
Pension Plan and (b) its applicable Affiliates to make prompt payment of all
contributions required to be made to satisfy the minimum funding standards set
forth in the Pension Benefits Act (Ontario) or under applicable pension
standards legislation of another Canadian jurisdiction with respect to any
Canadian Plan.  Without limiting the generality of the foregoing, if any
Environmental Release occurs at or on any Properties of any Borrower or
Subsidiary, it shall act promptly and diligently to investigate and report to
Administrative Agent and all appropriate Governmental Authorities the extent of,
and to take appropriate action to remediate, such Environmental Release, whether
or not directed to do so by any Governmental Authority unless a failure to do so
could not reasonably be expected to have a Material Adverse Effect.

 

10.1.6.          Taxes.  Pay and discharge all Taxes prior to the date on which
they become delinquent or penalties attach, unless such Taxes are being Properly
Contested.

 

10.1.7.          Insurance.  In addition to the insurance required hereunder
with respect to Collateral, maintain insurance with insurers (with a Best Rating
of at least A7, unless otherwise approved by Administrative Agent) satisfactory
to Administrative Agent, with respect to the Properties and business of
Borrowers and Subsidiaries of such type (including product liability, workers’
compensation and business interruption insurance), in such amounts, and with
such coverages, self-insurance (solely with respect to health, automobile and
workers’ compensation coverages) and deductibles as are customary for companies
similarly situated.

 

10.1.8.          Licenses.  Keep each License affecting any material Property of
Borrowers and Subsidiaries in full force and effect; promptly notify
Administrative Agent of any modification of any such License, or entry into any
new License; pay all Royalties when due; and notify Administrative Agent of any
default or breach asserted by any Person to have occurred under any License.

 

10.1.9.          Future Subsidiaries.  Promptly notify Administrative Agent upon
any Person becoming a Subsidiary and, if such Person is not a Foreign Subsidiary
or an Immaterial Subsidiary, cause it to guaranty the Obligations in a manner
satisfactory to the Administrative Agent, and to deliver such legal opinions, in
form and substance satisfactory to the Administrative Agent, as it shall deem
appropriate.

 

10.1.10.        Appraisals.  Permit the Administrative Agent from time to time
to obtain subsequent appraisals or updates to the Original Appraisals of the
Mortgaged Real Estate, at Borrowers’ expense (provided that the Borrowers shall
not be responsible for reimbursement of such expenses more than once per year
unless an Event of Default has occurred and is continuing), in form and
substance reasonably satisfactory to the Required Lenders until such time as the
Obligations are paid in full, and cooperate with the Administrative Agent,
including, without limitation, by providing any information reasonably necessary
for the Administrative Agent to obtain such appraisals; provided, however, that
(a) after an Event of Default occurs and is continuing, (b) if at any time the
Administrative Agent reasonably believes that the aggregate fair market value of
the Mortgaged Real Estate has decreased or (c) after a material casualty or
condemnation occurs with respect to any of the Mortgaged Real Estate and the
Administrative Agent is obligated to release insurance proceeds or condemnation
awards to Borrowers or their Subsidiaries, the Administrative Agent may obtain
any and all such appraisals and updates at the

 

51

--------------------------------------------------------------------------------


 

NOTE: A request for confidential treatment has been made with respect to the
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.

 

Borrowers’ expense; and provided further that (i) appraisals shall not be
required under clause (b) more frequently than once in any period of twelve
consecutive months, and (ii) in the case of clause (c), such appraisals or
updates shall be required only with respect to the affected Mortgaged Real
Estate and shall take into account the amount of the insurance proceeds or
condemnation proceeds received in respect of such casualty or condemnation.

 

10.1.11.        Post-Closing Deliverables.

 

(a)           With respect to the Mortgaged Real Estate located in Montgomery,
New York, use commercially reasonable efforts to obtain, and deliver to the
Administrative Agent as soon as available, (i) an as-built survey for the final
completed building in form and substance reasonably acceptable to the
Administrative Agent, and (ii) a permanent certificate of occupancy for such
building.

 

(b)           With respect to the Mortgaged Real Estate located in Sturtevant,
Wisconsin, use commercially reasonable efforts to obtain, and deliver to the
Administrative Agent as soon as available, a title endorsement removing any and
all mechanic’s lien exceptions from the title policy, in form and substance
satisfactory to the Administrative Agent.

 

10.2.       Negative Covenants.  As long as any Commitments or Obligations are
outstanding, Borrowers shall not, and shall cause each Subsidiary not to:

 

10.2.1.          Permitted Debt.  Create, incur, guarantee or suffer to exist
any Debt, except:

 

(a)           the Obligations;

 

(b)           Permitted Purchase Money Debt;

 

(c)           Borrowed Money (other than the Obligations and Permitted Purchase
Money Debt), but only to the extent (i) outstanding on the Closing Date,
(ii) not satisfied with proceeds of the initial Loans and (iii) described on
Schedule 10.2.1;

 

(d)           Debt with respect to Bank Products incurred in the Ordinary Course
of Business;

 

(e)           Permitted Contingent Obligations;

 

(f)            Refinancing Debt as long as each Refinancing Condition is
satisfied;

 

(g)           Debt representing an Investment that is not prohibited by
Section 10.2.5;

 

(h)           intercompany Debt permitted by Section 10.2.7;

 

(i)            Debt represented by financed insurance premiums; provided that
the aggregate outstanding amount of such Debt shall not exceed U.S.$1,000,000 at
any time;

 

(j)            Debt representing deferred compensation to current or former
employees, officers and directors of a Borrower or Subsidiary incurred in the
Ordinary Course of Business; provided that the aggregate outstanding amount of
such Debt shall not exceed U.S.$[15,000,000]25,000,000 at any time;

 

(k)           Debt under any Seller Note; provided that (i) to the extent
incurred, such Debt shall be outstanding for not more than two (2) Business Days
after the incurrence thereof and (ii) the terms of such Seller Note shall be
reasonably satisfactory to the Administrative Agent;

 

52

--------------------------------------------------------------------------------


 

NOTE: A request for confidential treatment has been made with respect to the
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.

 

(l)            Debt under the Revolving Loan Agreement in an aggregate principal
amount not to exceed $[750,000,000]1,500,000,000 at any time (or such lesser
amount after giving effect to any prepayments or amortization payments in
respect thereof); and

 

(m)          Debt that is not included in any of the preceding clauses of this
Section, is not secured by a Lien and does not exceed
U.S.$[25,000,000]50,000,000 in the aggregate at any time.

 

10.2.2.          Permitted Liens.  Create or suffer to exist any Lien upon any
of its Property, except the following (collectively, “Permitted Liens”):

 

(a)           Liens in favor of the Administrative Agent;

 

(b)           Purchase Money Liens securing Permitted Purchase Money Debt or any
Refinancing Debt with respect thereto;

 

(c)           Liens for Taxes that are not delinquent or that are being Properly
Contested;

 

(d)           statutory Liens (other than (i) Liens for Taxes or imposed under
ERISA, and (ii) except for those liens in respect of contribution amounts not
yet due or payable to the pension fund, Liens imposed under the Pension Benefits
Act (Ontario) or under applicable pension standards legislation of another
Canadian jurisdiction) arising in the Ordinary Course of Business, but only if
(i) payment of the obligations secured thereby is not delinquent or is being
Properly Contested, and (ii) such Liens do not materially impair the value or
use of the Property or materially impair operation of the business of any
Borrower or Subsidiary;

 

(e)           Liens incurred or pledges or deposits made in the Ordinary Course
of Business to secure the performance of tenders, bids, leases, contracts
(except those relating to Borrowed Money), statutory obligations and other
similar obligations, or arising as a result of progress payments under
government contracts, as long as such Liens are at all times junior to the
Administrative Agent’s Liens on Collateral;

 

(f)            Liens arising in the Ordinary Course of Business that are subject
to Lien Waivers (as defined in the Revolving Loan Agreement);

 

(g)           Liens arising by virtue of a judgment or judicial order against
any Borrower or Subsidiary, or any Property of a Borrower or Subsidiary, as long
as such Liens are (i) in existence for less than 30 consecutive days or being
Properly Contested, and (ii) at all times junior to the Administrative Agent’s
Liens on Collateral;

 

(h)           easements, rights-of-way, restrictions, covenants or other
agreements of record, and other similar charges or encumbrances on Real Estate,
that do not secure any monetary obligation and do not interfere with the
Ordinary Course of Business;

 

(i)            the reservations, limitations, provisos and conditions expressed
in any original grants from Her Majesty The Queen in Right of Canada of real or
immoveable property, which do not materially impair the use of the affected land
for the purpose used or intended to be used by such Person;

 

(j)            title defects or irregularities that are of a minor nature and
that in the aggregate do not materially impair the use of the affected property
for the purpose for which it is used by such Person;

 

53

--------------------------------------------------------------------------------


 

NOTE: A request for confidential treatment has been made with respect to the
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.

 

(k)           normal and customary rights of setoff upon deposits in favor of
depository institutions, and Liens of a collecting bank on Payment Items in the
course of collection;

 

(l)            carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s
or other like Liens arising in the Ordinary Course of Business securing
obligations that are not delinquent or that are being Properly Contested;

 

(m)          pledges or deposits in the Ordinary Course of Business in
connection with workers’ compensation, unemployment insurance and other social
security legislation, other than any Lien imposed by ERISA;

 

(n)           existing Liens shown on Schedule 10.2.2 and any renewals or
extensions thereof, provided that (i) the Property covered thereby is not
changed, (ii) the amount secured or benefited thereby is not increased,
(iii) the direct or any contingent obligor(s) with respect thereto is (are) not
changed, and (iv) any renewal or extension of the obligations secured or
benefited thereby is permitted by this Agreement;

 

(o)           (i) Revolving Loan Facility Liens and Liens securing any
Refinancing Debt in respect thereof (provided that such Liens are subject to the
Intercreditor Agreement) and (ii) Liens granted to Bank of America, N.A. (acting
through its Canada branch) under the Revolving Loan Facility Documents on the
Property of UNFI Canada and its Subsidiaries securing UNFI Canada’s obligations
thereunder and Liens securing any Refinancing Debt in respect thereof; and

 

(p)           Liens listed as exceptions in the title insurance policies
insuring the Mortgages.

 

10.2.3.          [Intentionally Omitted].

 

10.2.4.          Distributions; Upstream Payments.  Declare or make any
Distributions, except:

 

(a)           Upstream Payments; provided that any Upstream Payments by a
Subsidiary (other than a Canadian Subsidiary that is a Subsidiary of UNFI
Canada) to UNFI Canada shall not exceed U.S.$1,000,000 (or its equivalent in
other currencies) in the aggregate during the term of this Agreement;

 

(b)           payments by any Borrower or Subsidiary in respect of withholding
or similar Taxes payable by any future, present or former officer, director,
manager or employee (or any spouse, former spouse, successor, executor,
administrator, heir, legatee or distributee of any of the foregoing) and any
repurchases of Equity Interests in consideration of such payments including
deemed repurchases in connection with the exercise of stock options; provided
that the aggregate amount of all cash payments made pursuant to this clause
(b) shall not exceed $[10,000,000]15,000,000 in any Fiscal Year; and

 

(c)           UNFI may purchase or redeem in whole or in part any of its Equity
Interests for another class of Equity Interests or rights to acquire its Equity
Interests or with proceeds from substantially concurrent equity contributions or
issuances of new Equity Interests of UNFI, provided that any terms and
provisions material to the interests of the Lenders, when taken as a whole,
contained in such other class of Equity Interests are at least as advantageous
to the Lenders as those contained in the Equity Interests redeemed thereby.

 

Notwithstanding the foregoing, UNFI may make Distributions to the extent
(i) (A) no[ Default or] Event of Default shall exist before or after giving
effect to the proposed Distribution, (B) daily average Adjusted Aggregate
Availability for the 30 consecutive days immediately before making the proposed
Distribution, calculated on a pro forma basis after giving effect to such
Distribution as if such Distribution had been made at the beginning of such 30
day period, is at least [15]12.5% of the Aggregate Borrowing

 

54

--------------------------------------------------------------------------------


 

NOTE: A request for confidential treatment has been made with respect to the
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.

 

Base, and (C) Borrowers have a Fixed Charge Coverage Ratio of at least
[1.10]1.00:1.00 for the most recently completed period of four Fiscal Quarters
for which financial statements have been provided pursuant to Section 10.1.2,
calculated on a pro forma basis after giving effect to such Distribution as if
such Distribution had been made at the beginning of such period of four Fiscal
Quarters; provided that to the extent daily average Adjusted Aggregate
Availability for the 30 consecutive days immediately before making the proposed
Distribution, calculated on a pro forma basis after giving effect to such
Distribution as if such Distribution had been made at the beginning of such 30
day period, is at least [20]17.5% of the Aggregate Borrowing Base, this clause
(C) shall not be applicable, and (ii) UNFI shall have delivered to the
Administrative Agent and each Lender a statement, certified by the principal
financial or accounting officer of UNFI, setting forth, in reasonable detail,
computations (determined in a manner reasonably acceptable to the Administrative
Agent) evidencing satisfaction of the requirements set forth in clause
(i) above.

 

10.2.5.          Restricted Investments.  Make any Restricted Investment.

 

10.2.6.          Disposition of Collateral.  Make any Asset Disposition with
respect to any Collateral, except (a) a Permitted Collateral Disposition, (b) a
transfer of Property to any Obligor that is not a Foreign Subsidiary, or (c) a
transfer of Property to UNFI Canada by a Canadian Subsidiary that is a Foreign
Subsidiary.

 

10.2.7.          Loans.  Make any loans or other advances of money to any
Person, except (a) advances to an officer or employee for salary, relocation
expenses, travel and other business related expenses, commissions and similar
items in the Ordinary Course of Business; (b) prepaid expenses and extensions of
trade credit made in the Ordinary Course of Business; (c) deposits with
financial institutions permitted hereunder; (d) as long as no Default or Event
of Default exists, intercompany loans and advances by an Obligor or by UNFI
Canada to an Obligor or to UNFI Canada; provided that (i) the aggregate
principal amount of intercompany loans and advances by an Obligor to UNFI Canada
shall not exceed U.S.$[10,000,000]15,000,000 (plus any additional amounts
necessary to enable UNFI Canada to make any prepayments required pursuant to
Section 3.6 of the Revolving Loan Agreement) and (ii) any intercompany loans or
advances by UNFI Canada to any Obligor shall be subordinated to the Obligations
on terms reasonably satisfactory to the Administrative Agent; and (e) loans or
advances constituting an Investment that is not prohibited by Section 10.2.5.

 

10.2.8.          Restrictions on Payment of Certain Debt.  Make any payment
(whether voluntary or mandatory, or a prepayment, redemption, retirement,
defeasance or acquisition) with respect to any Borrowed Money (other than the
Obligations) prior to its due date under the agreements evidencing such Debt as
in effect on the Closing Date or such later date when such Debt is incurred (or,
in either case, as amended thereafter with the consent of Administrative Agent)
other than:

 

(a)           payments made with the proceeds of Refinancing Debt with respect
thereto;

 

(b)           payments in respect of any Seller Note, so long as such payments
are made concurrently with the expiration of such Seller Note; and

 

(c)           payments in respect of Debt under the Revolving Loan Agreement.

 

10.2.9.          Fundamental Changes.  (a) Without providing thirty (30) days’
prior written notice to the Administrative Agent, change its (i) name, (ii) tax,
charter or other organizational identification number, or (iii) form or state of
organization; (b) liquidate, wind up its affairs or dissolve itself; or
(c) merge, combine, amalgamate or consolidate with any Person, whether in a
single transaction or in a series of related transactions, except (i) any
Subsidiary (other than UNFI Canada) may merge, combine, amalgamate or
consolidate with a Borrower or Guarantor so long as a Borrower or Guarantor is
the

 

55

--------------------------------------------------------------------------------


 

NOTE: A request for confidential treatment has been made with respect to the
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.

 

continuing or surviving Person, (ii) any Subsidiary that is not an Obligor may
merge, combine, amalgamate or consolidate with a wholly-owned Domestic
Subsidiary that is not an Obligor so long as a wholly-owned Domestic Subsidiary
is the continuing or surviving Person, (iii) any Foreign Subsidiary (other than
UNFI Canada) may (A) amalgamate under the laws of Canada with UNFI Canada, or
(B) merge, combine, amalgamate or consolidate with a wholly-owned Foreign
Subsidiary (other than UNFI Canada) so long as a wholly-owned Foreign Subsidiary
is the continuing or surviving Person, (iv) liquidations, winding-up of affairs
or dissolutions of Immaterial Subsidiaries (and corresponding distributions of
assets) shall be permitted, (v) liquidations, winding-up of affairs or
dissolutions of other Subsidiaries (and corresponding distributions of assets)
shall be permitted, so long as all of the assets of such Subsidiaries are
distributed to an Obligor, or (vi) in connection with Permitted Acquisitions or
an Asset Disposition expressly permitted by this Agreement.

 

10.2.10.        Subsidiaries.  Form or acquire any Subsidiary after the Closing
Date, except in accordance with the applicable requirements set forth in
Sections 10.1.9, 10.2.5 and 10.2.9; or permit any existing Subsidiary to issue
any additional Equity Interests (other than in favor of an Obligor) except
director’s qualifying shares.

 

10.2.11.        Organic Documents.  Amend, modify or otherwise change any of its
Organic Documents as in effect on the Closing Date in a manner that is adverse
to the Lenders, except in connection with a transaction permitted under
Section 10.2.9.

 

10.2.12.        Tax Consolidation.  File or consent to the filing of any
consolidated income tax return with any Person other than Borrowers and
Subsidiaries.

 

10.2.13.        Accounting Changes.  Make any material change in accounting
treatment or reporting practices, except as required or permitted by GAAP and in
accordance with Section 1.2, or change its Fiscal Year.

 

10.2.14.        Restrictive Agreements.  Become a party to any Restrictive
Agreement, except a Restrictive Agreement (a) in effect on the Closing Date;
(b) relating to secured Debt permitted hereunder, as long as the restrictions
apply only to collateral for such Debt; or (c) constituting customary
restrictions on assignment in leases and other contracts.

 

10.2.15.        Hedging Agreements.  Enter into any Hedging Agreement, except in
the Ordinary Course of Business for the purpose of hedging risks and not for
speculative purposes.

 

10.2.16.        Conduct of Business.  Engage in any business other than a
Permitted Business.

 

10.2.17.        Affiliate Transactions.  Enter into or be party to any
transaction with an Affiliate, except:

 

(a)           transactions expressly permitted by the Loan Documents;

 

(b)           payment of reasonable compensation to officers and employees for
services actually rendered and reasonable severance arrangements in the Ordinary
Course of Business;

 

(c)           Distributions permitted by Section 10.2.4;

 

(d)           loans and advances permitted by Section 10.2.7;

 

56

--------------------------------------------------------------------------------


 

NOTE: A request for confidential treatment has been made with respect to the
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.

 

(e)           payment of customary directors’ fees, reimbursement of expenses
and indemnities in the Ordinary Course of Business;

 

(f)            transactions solely among Obligors, subject to the other
restrictions set forth in this Agreement;

 

(g)           transactions with Affiliates that were consummated prior to the
Closing Date, as shown on Schedule 10.2.17; and

 

(h)           transactions with Affiliates (other than the Excluded
[Subsidiaries]Subsidiary) in the Ordinary Course of Business, upon fair and
reasonable terms no less favorable than would be obtained in a comparable
arm’s-length transaction with a non-Affiliate.

 

10.2.18.        Employee Benefit Plans.  Become party to any Multiemployer Plan,
Canadian Plan that is a registered pension plan or pension plan (within the
meaning of the Pension Benefits Act (Ontario) or under applicable pension
standards legislation of another Canadian jurisdiction) or Foreign Plan, other
than (a) any in existence on the Closing Date or (b) by reason of a Permitted
Acquisition.

 

10.2.19.        Excluded [Subsidiaries]Subsidiary.  With respect to the Excluded
[Subsidiaries]Subsidiary, engage in any trade or business or own any assets
(except as set forth on Schedule 9.1.25) or incur any Debt.

 

10.3.       Financial Covenants.  As long as any Commitments or Obligations are
outstanding, Borrowers shall:

 

10.3.1.          Fixed Charge Coverage Ratio.  Maintain a Fixed Charge Coverage
Ratio of at least 1.20 to 1.00 as of the end of any period of four Fiscal
Quarters.

 

10.3.2.          Consolidated Leverage Ratio.  Maintain a Consolidated Leverage
Ratio of not more than 3.00 to 1.00 as of the end of any Fiscal Quarter.

 

10.3.3.          Loan-to-Value Ratio.  Maintain a Loan-to-Value Ratio of not
more than seventy-five percent (75%) at any time.

 

SECTION 11.      EVENTS OF DEFAULT; REMEDIES ON DEFAULT

 

11.1.       Events of Default.  Each of the following shall be an “Event of
Default” hereunder, if the same shall occur for any reason whatsoever, whether
voluntary or involuntary, by operation of law or otherwise:

 

(a)           A Borrower fails to pay any Obligations when due (whether at
stated maturity, on demand, upon acceleration or otherwise) and in the currency
required hereunder;

 

(b)           Any representation, warranty or other written statement of an
Obligor made in connection with any Loan Documents or transactions contemplated
thereby is incorrect or misleading in any material respect when given;

 

(c)           A Borrower breaches or fail to perform any covenant contained in
Section 7.2.1, 10.1.1, 10.1.2, 10.2, 10.3.1 or 10.3.2;

 

57

--------------------------------------------------------------------------------


 

NOTE: A request for confidential treatment has been made with respect to the
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.

 

(d)           An Obligor breaches or fails to perform (i) the covenant contained
in Section 10.3.3 and such breach or failure is not cured within 10 days after
the Borrower Agent receives a notice from the Administrative Agent that the
Borrowers are not in compliance with such covenant or (ii) any other covenant
contained in any Loan Documents, and such breach or failure is not cured within
30 days after a Senior Officer of such Obligor has knowledge thereof or receives
notice thereof from Administrative Agent, whichever is sooner; provided,
however, that such notice and opportunity to cure shall not apply if the breach
or failure to perform is not capable of being cured within such period or is a
willful breach by an Obligor;

 

(e)           A Guarantor repudiates, revokes or attempts to revoke its
Guaranty; an Obligor or third party denies or contests the validity or
enforceability of any Loan Documents or Obligations, or the perfection or
priority of any Lien granted to the Administrative Agent; or any Loan Document
ceases to be in full force or effect for any reason (other than a waiver or
release by the Administrative Agent and the Lenders);

 

(f)            Any breach or default of an Obligor or any of its Subsidiaries
occurs (i) under any Hedging Agreement to which it is a party or by which it is
bound, if its liability upon termination would be in excess of
U.S.$[10,000,000,]15,000,000, or (ii) under any document, instrument or
agreement to which it is a party or by which it or any of its Properties is
bound that relates to any Debt (other than the Obligations) in excess of
U.S.$[10,000,000,]15,000,000, if the maturity of or any payment with respect to
such Debt may be accelerated or demanded due to such breach;

 

(g)           Any judgment or order for the payment of money is entered against
an Obligor or any of its Subsidiaries in an amount that exceeds, individually or
cumulatively with all unsatisfied judgments or orders against all Obligors and
Subsidiaries, U.S.$5,000,000 (net of insurance coverage therefor that has not
been denied by the insurer), unless a stay of enforcement of such judgment or
order is in effect, by reason of a pending appeal or otherwise;

 

(h)           A loss, theft, damage or destruction occurs with respect to any
Collateral if the amount not covered by insurance exceeds U.S.$10,000,000;

 

(i)            (i) An Obligor is enjoined, restrained or in any way prevented by
any Governmental Authority from conducting any part of its business and such
injunction, restraint or prevention could reasonably be expected to have a
Material Adverse Effect; (ii) an Obligor suffers the loss, revocation or
termination of any license, permit, lease or agreement necessary to its
business, and such loss, revocation or termination could reasonably be expected
to have a Material Adverse Effect; (iii) there is a cessation of any part of an
Obligor’s business and such cessation of business could reasonably be expected
to have a Material Adverse Effect; (iv) any Collateral or Property of an Obligor
is taken or impaired through condemnation and such taking or impairment could
reasonably be expected to have a Material Adverse Effect; (v) an Obligor agrees
to or commences any liquidation, dissolution or winding up of its affairs,
except as permitted by this Agreement; or (vi) an Obligor or any of its
Subsidiaries (other than [an]the Excluded Subsidiary or an Immaterial
Subsidiary) is not Solvent;

 

(j)            (i) An Insolvency Proceeding is commenced by an Obligor or any of
its Subsidiaries (other than an Immaterial Subsidiary); (ii) an Obligor or any
of its Subsidiaries (other than an Immaterial Subsidiary) makes an offer of
settlement, extension or composition to its unsecured creditors generally;
(iii) a trustee is appointed to take possession of any substantial Property of
or to operate any of the business of an Obligor or any of its Subsidiaries
(other than an Immaterial Subsidiary); or (iv) an Insolvency Proceeding is
commenced against an Obligor or any of its Subsidiaries (other than an
Immaterial Subsidiary) and (w) the Obligor or such Subsidiary consents to
institution of the proceeding, (x)

 

58

--------------------------------------------------------------------------------


 

NOTE: A request for confidential treatment has been made with respect to the
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.

 

the petition commencing the proceeding is not timely contested by the Obligor or
such Subsidiary, (y) the petition is not dismissed within 60 days after filing,
or (z) an order for relief is entered in the proceeding;

 

(k)           (i) An ERISA Event (other than a complete or partial withdrawal
from a Multiemployer Plan) occurs with respect to a Pension Plan or
Multiemployer Plan that has resulted or could reasonably be expected to result
in liability of an Obligor to a Pension Plan, Multiemployer Plan or PBGC in
excess of U.S.$[5,000,000]10,000,000 or that constitutes grounds for appointment
of a trustee for or termination by the PBGC of any Pension Plan or Multiemployer
Plan; or an Obligor or ERISA Affiliate fails to pay when due any installment
payment with respect to withdrawal liability assessed in an aggregate total
amount in excess of U.S.$[5,000,000]10,000,000 under Section 4201 of ERISA under
a Multiemployer Plan; (ii) a Canadian Pension Event occurs with respect to a
Canadian Plan that could, in the Administrative Agent’s good faith judgment,
subject UNFI Canada or any of its Subsidiaries to any tax, penalty or other
liabilities under the Pension Benefits Act (Ontario) or applicable pension
standards legislation of another Canadian jurisdiction or under the Income Tax
Act (Canada) in excess of U.S.$[5,000,000,]10,000,000, or if UNFI Canada or any
of its Subsidiaries is in default with respect to required payments to a
Canadian Plan or any Lien arises (save for contribution amounts not yet due or
payable to a Canadian Plan) in connection with any Canadian Plan; or (iii) any
event similar to the foregoing occurs or exists with respect to a Foreign Plan;

 

(l)            An Obligor or any of its Senior Officers is convicted for (i) a
felony committed in the conduct of the Obligor’s business, or (ii) violating any
state, federal, provincial or territorial law (including the Controlled
Substances Act, Money Laundering Control Act of 1986 and Illegal Exportation of
War Materials Act), in either case that could lead to forfeiture of any material
Property or any Collateral; or

 

(m)          A Change of Control occurs.

 

11.2.       Remedies upon Default.  If an Event of Default described in
Section 11.1(j) occurs, then to the extent permitted by Applicable Law, all
Obligations automatically shall become due and payable, without any action by
the Administrative Agent or notice of any kind.  In addition, or if any other
Event of Default exists, the Administrative Agent may in its discretion (and
shall upon written direction of Required Lenders) do any one or more of the
following from time to time:

 

(a)           declare any Obligations immediately due and payable, whereupon
they shall be due and payable without diligence, presentment, demand, protest or
notice of any kind, all of which are hereby waived by Borrowers to the fullest
extent permitted by law; and

 

(b)           exercise any other rights or remedies afforded under any
agreement, by law, at equity or otherwise, including the rights and remedies of
a secured party under the UCC.  Such rights and remedies include the rights to
(i) take possession of any Collateral and (ii) sell or otherwise dispose of any
Collateral in accordance with Applicable Law, with such notice as may be
required by Applicable Law, all as the Administrative Agent, in its discretion,
deems advisable.  To the extent permitted by Applicable Law, the Administrative
Agent shall have the right to (i) conduct such sales on any Obligor’s premises,
without charge, and any sales may be adjourned from time to time, (ii) sell,
lease or otherwise dispose of any Collateral for cash, credit or any combination
thereof, and (iii) purchase any Collateral and, in lieu of actual payment of the
purchase price, credit bid and setoff the amount of such price against the
Obligations.

 

11.3.       [Intentionally Omitted.]

 

11.4.       Setoff.  At any time during an Event of Default, the Administrative
Agent, Lenders, and any of their Affiliates are authorized, to the fullest
extent permitted by Applicable Law, to setoff and apply

 

59

--------------------------------------------------------------------------------


 

NOTE: A request for confidential treatment has been made with respect to the
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.

 

any and all deposits (general or special, time or demand, provisional or final,
in whatever currency) at any time held and other obligations (in whatever
currency) at any time owing by the Administrative Agent, such Lender or such
Affiliate to or for the credit or the account of an Obligor against any
Obligations, irrespective of whether or not the Administrative Agent, such
Lender or such Affiliate shall have made any demand under this Agreement or any
other Loan Document and although such Obligations may be contingent or unmatured
or are owed to a branch or office of the Administrative Agent, such Lender or
such Affiliate different from the branch or office holding such deposit or
obligated on such indebtedness.  The rights of the Administrative Agent, each
Lender and each such Affiliate under this Section are in addition to other
rights and remedies (including other rights of setoff) that such Person may
have.

 

11.5.       Remedies Cumulative; No Waiver.

 

11.5.1.          Cumulative Rights.  All agreements, warranties, guaranties,
indemnities and other undertakings of Borrowers under the Loan Documents are
cumulative and not in derogation of each other.  The rights and remedies of the
Administrative Agent and Lenders are cumulative, may be exercised at any time
and from time to time, concurrently or in any order, and are not exclusive of
any other rights or remedies available by agreement, by law, at equity or
otherwise.  All such rights and remedies shall continue in full force and effect
until Full Payment of all Obligations.

 

11.5.2.          Waivers.  No waiver or course of dealing shall be established
by (a) the failure or delay of the Administrative Agent or any Lender to require
strict performance by Borrowers with any terms of the Loan Documents, or to
exercise any rights or remedies with respect to Collateral or otherwise; (b) the
making of any Loan during a Default, Event of Default or other failure to
satisfy any conditions precedent; or (c) acceptance by the Administrative Agent
or any Lender of any payment or performance by an Obligor under any Loan
Documents in a manner other than that specified therein.  It is expressly
acknowledged by Borrowers that any failure to satisfy a financial covenant on a
measurement date shall not be cured or remedied by satisfaction of such covenant
on a subsequent date.

 

SECTION 12.      ADMINISTRATIVE AGENT

 

12.1.       Appointment, Authority and Duties of the Administrative Agent.

 

12.1.1.          Appointment and Authority.

 

(a)           Each Secured Party appoints and designates Bank of America as
Administrative Agent under all Loan Documents.  Administrative Agent may, and
each Secured Party authorizes Administrative Agent to, enter into all Loan
Documents to which Administrative Agent is intended to be a party and accept all
applicable Security Documents, for the benefit of Secured Parties.  Any action
taken by Administrative Agent in accordance with the provisions of the Loan
Documents, and the exercise by Administrative Agent of any rights or remedies
set forth therein, together with all other powers reasonably incidental thereto,
shall be authorized by and binding upon all Secured Parties.  Without limiting
the generality of the foregoing, Administrative Agent shall have the sole and
exclusive authority to (i) act as the disbursing and collecting agent for
Lenders with respect to all payments and collections arising in connection with
the Loan Documents; (ii) execute and deliver as Administrative Agent each Loan
Document, including any intercreditor or subordination agreement, and accept
delivery of each Loan Document; (iii) act as collateral agent for Secured
Parties for purposes of perfecting and administering Liens under the Loan
Documents, and for all other purposes stated therein; (iv) manage, supervise or
otherwise deal with Collateral; and (v) take any Enforcement Action or otherwise
exercise any rights or remedies with respect to any Collateral or under any Loan
Documents, Applicable Law or otherwise.

 

60

--------------------------------------------------------------------------------


 

NOTE: A request for confidential treatment has been made with respect to the
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.

 

(b)           Without limiting any other provision of this Agreement, each
Secured Party, as a principal, specifically appoints Administrative Agent as
such Secured Party’s agent for purposes of acting as beneficiary of each
Mortgage consisting of a deed of trust on Real Estate in the State of Washington
(each, a “Washington Deed of Trust”), for itself and on behalf of each Secured
Party, and taking all actions that such Secured Party could take in such
capacity were such Secured Party itself named directly as a beneficiary of each
Washington Deed of Trust (including but not limited to appointing a successor
trustee thereunder, directing the trustee thereof to exercise the power of sale
thereunder, or foreclosing such Washington Deed of Trust judicially as a
mortgage).  Each Secured Party further agrees to enter into such further
documents, instruments and agreements as Administrative Agent may reasonably
request in order to more fully carry out the purpose and intent of the
appointment provided for in this Section for the mutual benefit of the Secured
Parties and the Administrative Agent.

 

12.1.2.          Duties.  The title of “Administrative Agent” is used solely as
a matter of market custom and the duties of the Administrative Agent are
administrative in nature only.  The Administrative Agent has no duties except
those expressly set forth in the Loan Documents, and in no event does the
Administrative Agent have any agency, fiduciary or implied duty to or
relationship with any Secured Party or other Person by reason of any Loan
Document or related transaction.  The conferral upon the Administrative Agent of
any right shall not imply a duty to exercise such right, unless instructed to do
so by Lenders in accordance with this Agreement.

 

12.1.3.          Agent Professionals.  The Administrative Agent may perform its
duties through agents and employees.  The Administrative Agent may consult with
and employ Agent Professionals, and shall be entitled to act upon, and shall be
fully protected in any action taken in good faith reliance upon, any advice
given by an Agent Professional.  The Administrative Agent shall not be
responsible for the negligence or misconduct of any agents, employees or Agent
Professionals selected by it with reasonable care.

 

12.1.4.          Instructions of Required Lenders.  The rights and remedies
conferred upon the Administrative Agent under the Loan Documents may be
exercised without the necessity of joinder of any other party, unless required
by Applicable Law.  In determining compliance with a condition for any action
hereunder, including satisfaction of any condition in Section 6, the
Administrative Agent may presume that the condition is satisfactory to a Secured
Party unless the Administrative Agent has received notice to the contrary from
such Secured Party before the Administrative Agent takes the action. The
Administrative Agent may request instructions from Required Lenders or other
Secured Parties (or such other number of Lenders as may be required) with
respect to any act (including the failure to act) in connection with any Loan
Documents or Collateral, and may seek assurances to its satisfaction from
Secured Parties of their indemnification obligations against Claims that could
be incurred by the Administrative Agent.  The Administrative Agent may refrain
from any act until it has received such instructions or assurances, and shall
not incur liability to any Person by reason of so refraining.  Instructions of
Required Lenders (or such other number of Lenders as may be required) shall be
binding upon all Secured Parties, and no Secured Party shall have any right of
action whatsoever against the Administrative Agent as a result of the
Administrative Agent acting or refraining from acting pursuant to instructions
of Required Lenders.  Notwithstanding the foregoing, instructions by and consent
of specific parties shall be required to the extent provided in Section 14.1.1. 
In no event shall the Administrative Agent be required to take any action that
it determines in its discretion is contrary to Applicable Law or any Loan
Documents or could subject any Agent Indemnitee to liability.

 

12.2.       Agreements Regarding Collateral and Borrower Materials.

 

12.2.1.          Releases; Care of Collateral.  Secured Parties authorize the
Administrative Agent (a) to release any Lien with respect to any Collateral
(i) upon Full Payment of the Obligations; (ii)

 

61

--------------------------------------------------------------------------------


 

NOTE: A request for confidential treatment has been made with respect to the
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.

 

that is the subject of an Asset Disposition that the Borrowers certify in
writing to Administrative Agent is a Permitted Collateral Disposition or a Lien
that the Borrowers certify is a Permitted Lien entitled to priority over the
Administrative Agent’s Liens (and the Administrative Agent may rely conclusively
on any such certificate without further inquiry); (iii) that does not constitute
a material part of the Collateral; or (iv) subject to Section 14.1, with the
consent of all Required Lenders; provided that such releases permitted pursuant
to clauses (ii) through (iv) above shall be subject at all times to the
Borrowers’ compliance with Section 10.3.3 on a pro forma basis after giving
effect to such disposition, and (b) to release any Guarantor from its
obligations under the Loan Documents if (i) such Person becomes an Immaterial
Subsidiary, or (ii) such Person ceases to be a Subsidiary as a result of a
transaction expressly permitted under the Loan Documents.  Secured Parties
authorize the Administrative Agent to subordinate its Liens to any Purchase
Money Lien or other Lien entitled to priority hereunder.  The Administrative
Agent shall have no obligation to assure that any Collateral exists or is owned
by an Obligor, or is cared for, protected or insured, nor to assure that the
Administrative Agent’s Liens have been properly created, perfected or enforced,
or are entitled to any particular priority, nor to exercise any duty of care
with respect to any Collateral.

 

12.2.2.          Possession of Collateral.  The Administrative Agent and Secured
Parties appoint each Lender as agent (for the benefit of Secured Parties) for
the purpose of perfecting Liens in any Collateral held or controlled by such
Lender, to the extent such Liens are perfected by possession or control.  If any
Lender obtains possession or control of any Collateral, it shall notify
Administrative Agent thereof and, promptly upon Administrative Agent’s request,
deliver such Collateral to the Administrative Agent or otherwise deal with it in
accordance with Administrative Agent’s instructions.

 

12.2.3.          Reports.  Administrative Agent shall promptly provide to
Lenders, when complete, any inspection, appraisal or other report prepared for
the Administrative Agent with respect to any Obligor or Collateral (“Report”). 
Reports and other Borrower Materials may be made available to Lenders by
providing access to them on the Platform, but Administrative Agent shall not be
responsible for system failures or access issues that may occur from time to
time.  Each Lender agrees (a) that Reports are not intended to be comprehensive
audits, examinations or appraisals, and that the Administrative Agent or any
other Person performing an audit, examination or appraisal will inspect only
specific information regarding the Obligations or Collateral and will rely
significantly upon Borrowers’ books, records and representations; (b) that
Administrative Agent makes no representation or warranty as to the accuracy or
completeness of any Borrower Materials and shall not be liable for any
information contained in or omitted from any Borrower Materials, including any
Report; and (c) to keep all Borrower Materials confidential and strictly for
such Lender’s internal use, not to distribute any Report or other Borrower
Materials (or the contents thereof) to any Person (except to such Lender’s
Participants, attorneys, accountants and to the extent required or requested by
any regulatory authority purporting to have jurisdiction over such Lender or its
Affiliates), and to use all Borrower Materials solely for administration of the
Obligations.  Each Lender shall indemnify and hold harmless the Administrative
Agent and any other Person preparing a Report from any action such Lender may
take as a result of or any conclusion it may draw from any Borrower Materials,
as well as from any Claims arising as a direct or indirect result of
Administrative Agent furnishing same to such Lender, via the Platform or
otherwise.

 

12.3.       Reliance By the Administrative Agent.  The Administrative Agent
shall be entitled to rely, and shall be fully protected in relying, upon any
certification, notice or other communication (including those by telephone,
telex, telegram, telecopy or e-mail) believed by it to be genuine and correct
and to have been signed, sent or made by the proper Person.  The Administrative
Agent shall have a reasonable and practicable amount of time to act upon any
instruction, notice or other communication under any Loan Document, and shall
not be liable for any delay in acting.

 

12.4.       Action Upon Default.  The Administrative Agent shall not be deemed
to have knowledge of any Default or Event of Default, or of any failure to
satisfy any conditions in Section 6, unless it has

 

62

--------------------------------------------------------------------------------


 

NOTE: A request for confidential treatment has been made with respect to the
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.

 

received written notice from a Borrower or Required Lenders specifying the
occurrence and nature thereof.  If any Lender acquires knowledge of a Default,
Event of Default or failure of such conditions, it shall promptly notify
Administrative Agent and the other Lenders thereof in writing.  Each Secured
Party agrees that, except as otherwise provided in any Loan Documents or with
the written consent of Administrative Agent and Required Lenders, it will not
take any Enforcement Action, accelerate Obligations, or exercise any right that
it might otherwise have under Applicable Law to credit bid at foreclosure sales,
UCC sales or other similar dispositions of Collateral or to assert any rights
relating to any Collateral.

 

12.5.       Ratable Sharing.  If any Lender shall obtain any payment or
reduction of any Obligation, whether through setoff or otherwise, in excess of
its share of such Obligation, determined on a Pro Rata basis or in accordance
with Section 5.6.2, as applicable, such Lender shall forthwith purchase from the
Administrative Agent and the other Lenders such participations in the affected
Obligation as are necessary to cause the purchasing Lender to share the excess
payment or reduction on a Pro Rata basis or in accordance with Section 5.6.2, as
applicable.  If any of such payment or reduction is thereafter recovered from
the purchasing Lender, the purchase shall be rescinded and the purchase price
restored to the extent of such recovery, but without interest.  Notwithstanding
the foregoing, if a Defaulting Lender obtains a payment or reduction of any
Obligation, it shall immediately turn over the amount thereof to the
Administrative Agent for application under Section 4.2.2 and it shall provide a
written statement to the Administrative Agent describing the Obligation affected
by such payment or reduction.

 

12.6.       Indemnification.  EACH SECURED PARTY SHALL INDEMNIFY AND HOLD
HARMLESS AGENT INDEMNITEES, TO THE EXTENT NOT REIMBURSED BY OBLIGORS, ON A PRO
RATA BASIS, AGAINST ALL CLAIMS THAT MAY BE INCURRED BY OR ASSERTED AGAINST ANY
SUCH INDEMNITEE, PROVIDED THAT ANY CLAIM AGAINST AN AGENT INDEMNITEE RELATES TO
OR ARISES FROM ITS ACTING AS OR FOR THE ADMINISTRATIVE AGENT (IN THE CAPACITY OF
ADMINISTRATIVE AGENT).  In no event shall any Lender have any obligation to
indemnify or hold harmless an Agent Indemnitee with respect to a Claim that is
determined in a final, non-appealable judgment by a court of competent
jurisdiction to result from the gross negligence or willful misconduct of such
Indemnitee.  In the Administrative Agent’s discretion, it may reserve for any
Claims made against an Agent Indemnitee, and may satisfy any judgment, order or
settlement relating thereto, from proceeds of Collateral prior to making any
distribution of Collateral proceeds to Secured Parties.  If the Administrative
Agent is sued by any receiver, bankruptcy trustee, debtor-in-possession or other
Person for any alleged preference or fraudulent transfer, then any monies paid
by the Administrative Agent in settlement or satisfaction of such proceeding,
together with all interest, costs and expenses (including attorneys’ fees)
incurred in the defense of same, shall be promptly reimbursed to the
Administrative Agent by each Secured Party to the extent of its Pro Rata share.

 

12.7.       Limitation on Responsibilities of the Administrative Agent.  The
Administrative Agent shall not be liable to any Secured Party for any action
taken or omitted to be taken under the Loan Documents, except for losses
directly and solely caused by the Administrative Agent’s gross negligence or
willful misconduct.  The Administrative Agent assumes no responsibility for any
failure or delay in performance or any breach by any Obligor, Lender or other
Secured Party of any obligations under the Loan Documents.  The Administrative
Agent makes no express or implied representation, warranty or guarantee to
Secured Parties with respect to any Obligations, Collateral, Liens, Loan
Documents or Obligor.  No Agent Indemnitee shall be responsible to Secured
Parties for any recitals, statements, information, representations or warranties
contained in any Loan Documents or Borrower Materials; the execution, validity,
genuineness, effectiveness or enforceability of any Loan Documents; the
genuineness, enforceability, collectibility, value, sufficiency, location or
existence of any Collateral, or the validity, extent, perfection or priority of
any Lien therein; the validity, enforceability or collectibility of any
Obligations; or the assets, liabilities, financial condition, results of
operations, business, creditworthiness or legal status of any Obligor.  No Agent
Indemnitee shall have any obligation to any Secured Party to

 

63

--------------------------------------------------------------------------------


 

NOTE: A request for confidential treatment has been made with respect to the
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.

 

ascertain or inquire into the existence of any Default or Event of Default, the
observance by any Obligor of any terms of the Loan Documents, or the
satisfaction of any conditions precedent contained in any Loan Documents.

 

12.8.       Successor Administrative Agent.

 

12.8.1.          Resignation; Successor Administrative Agent.  The
Administrative Agent may resign at any time by giving at least 30 days’ written
notice thereof to the Lenders and Borrowers.  Upon receipt of such notice,
Required Lenders shall have the right to appoint a successor Administrative
Agent which shall be (a) a Lender or an Affiliate of a Lender; or (b) a
financial institution reasonably acceptable to Required Lenders and (provided no
Default or Event of Default exists) Borrowers.  If no successor agent is
appointed prior to the effective date of the resignation of Administrative
Agent, then Administrative Agent may appoint a successor agent that is a
financial institution reasonably acceptable to it, which shall be a Lender
unless no Lender accepts the role or in the absence of such appointment,
Required Lenders shall on such date assume all rights and duties of the
Administrative Agent hereunder.  Upon acceptance by a successor Administrative
Agent of its appointment hereunder, such successor Administrative Agent shall
thereupon succeed to and become vested with all the powers and duties of the
retiring Administrative Agent without further act, and the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder but shall continue to have all rights and protections under the Loan
Documents with respect to actions taken or omitted to be taken by it while
Administrative Agent, including the benefits of the indemnification set forth in
Sections 12.6 and 14.2.  Notwithstanding the Administrative Agent’s resignation,
the provisions of this Section 12 shall continue in effect for its benefit with
respect to any actions taken or omitted to be taken by it while Administrative
Agent.  Any successor to Bank of America by merger, amalgamation or acquisition
of stock or this loan shall continue to be Administrative Agent hereunder
without further act on the part of any Secured Party or Obligor.

 

If the Person serving as Administrative Agent is a Defaulting Lender pursuant to
clause (d) of the definition thereof, the Required Lenders may, to the extent
permitted by Applicable Law, by notice in writing to the Borrower Agent and such
Person remove such Person as Administrative Agent, and, in consultation with the
Borrower Agent, appoint a successor. If no such successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within thirty (30) days (or such earlier day as shall be agreed by the Required
Lenders) (the “Removal Effective Date”), then such removal shall nonetheless
become effective in accordance with such notice on the Removal Effective Date.

 

12.8.2.          Co-Collateral Agent.  If necessary or appropriate under
Applicable Law, the Administrative Agent may appoint a Person to serve as a
co-collateral agent or separate collateral agent under any Loan Document.  Each
right and remedy intended to be available to the Administrative Agent under such
Loan Document shall also be vested in such agent.  Secured Parties shall execute
and deliver any instrument or agreement that the Administrative Agent may
request to effect such appointment.  If the agent shall die, dissolve, become
incapable of acting, resign or be removed, then all the rights and remedies of
such agent, to the extent permitted by Applicable Law, shall vest in and be
exercised by the Administrative Agent until appointment of a new agent.

 

12.9.       Due Diligence and Non-Reliance.  Each Lender acknowledges and agrees
that it has, independently and without reliance upon the Administrative Agent or
any other Lenders, and based upon such documents, information and analyses as it
has deemed appropriate, made its own credit analysis of each Obligor and its own
decision to enter into this Agreement and to fund Loans hereunder.  Each Secured
Party has made such inquiries as it feels necessary concerning the Loan
Documents, Collateral and Obligors.  Each Secured Party acknowledges and agrees
that the other Secured Parties have made no representations or warranties
concerning any Obligor, any Collateral or the legality, validity, sufficiency or
enforceability of any Loan Documents or Obligations.  Each Secured Party will,
independently and without

 

64

--------------------------------------------------------------------------------


 

NOTE: A request for confidential treatment has been made with respect to the
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.

 

reliance upon any other Secured Party, and based upon such financial statements,
documents and information as it deems appropriate at the time, continue to make
and rely upon its own credit decisions in making Loans, and in taking or
refraining from any action under any Loan Documents.  Except for notices,
reports and other information expressly requested by a Lender, the
Administrative Agent shall not have any duty or responsibility to provide any
Secured Party with any notices, reports or certificates furnished to the
Administrative Agent by any Obligor or any credit or other information
concerning the affairs, financial condition, business or Properties of any
Obligor (or any of its Affiliates) which may come into possession of the
Administrative Agent or its Affiliates.

 

12.10.     Remittance of Payments and Collections.

 

12.10.1.        Remittances Generally.  All payments by any Lender to the
Administrative Agent shall be made by the time and on the day set forth in this
Agreement, in immediately available funds.  If no time for payment is specified
or if payment is due on demand by the Administrative Agent and request for
payment is made by the Administrative Agent by 11:00 a.m. on a Business Day,
payment shall be made by Lender not later than 2:00 p.m. on such day, and if
request is made after 11:00 a.m., then payment shall be made by 11:00 a.m. on
the next Business Day.  Payment by the Administrative Agent to any Secured Party
shall be made by wire transfer, in the type of funds received by the
Administrative Agent.  Any such payment shall be subject to the Administrative
Agent’s right of offset for any amounts due from such payee under the Loan
Documents.

 

12.10.2.        Failure to Pay.  If any Secured Party fails to pay any amount
when due by it to the Administrative Agent pursuant to the terms hereof, such
amount shall bear interest from the due date until paid in full at the greater
of the Federal Funds Rate or the rate determined by the Administrative Agent as
customary for interbank compensation for two Business Days and thereafter at the
Default Rate for Base Rate Loans.  In no event shall Borrowers be entitled to
receive credit for any interest paid by a Secured Party to the Administrative
Agent, nor shall any Defaulting Lender be entitled to interest on any amounts
held by the Administrative Agent pursuant to Section 4.2.

 

12.10.3.        Recovery of Payments.  If the Administrative Agent pays any
amount to a Secured Party in the expectation that a related payment will be
received by the Administrative Agent from an Obligor and such related payment is
not received, then the Administrative Agent may recover such amount from each
Secured Party that received it.  If the Administrative Agent determines that an
amount received by it must be returned or paid to an Obligor or other Person
pursuant to Applicable Law or otherwise, then, notwithstanding any other term of
any Loan Document, the Administrative Agent shall not be required to distribute
such amount to any Secured Party.  If any amounts received and applied by the
Administrative Agent to any Obligations are later required to be returned by the
Administrative Agent pursuant to Applicable Law, each Lender shall pay to the
Administrative Agent, on demand, such Lender’s Pro Rata share of the amounts
required to be returned.

 

12.11.     Individual Capacities.  As a Lender, Bank of America shall have the
same rights and remedies under the Loan Documents as any other Lender and the
terms “Lenders”, “Required Lenders” or any similar term shall include Bank of
America in its capacity as a Lender.  The Administrative Agent, Lenders and
their Affiliates may accept deposits from, lend money to, provide Bank Products
to, act as financial or other advisor to, and generally engage in any kind of
business with, Obligors and their Affiliates, as if they were not the
Administrative Agent or Lenders hereunder, without any duty to account therefor
to any Secured Party.  In their individual capacities, the Administrative Agent,
Lenders and their Affiliates may receive information regarding Obligors and
their Affiliates (including information subject to confidentiality obligations),
and shall have no obligation to provide such information to any Secured Party.

 

12.12.     [Intentionally Omitted.]

 

65

--------------------------------------------------------------------------------


 

NOTE: A request for confidential treatment has been made with respect to the
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.

 

12.13.     [Intentionally Omitted.]

 

12.14.     No Third Party Beneficiaries.  This Section 12 is an agreement solely
among Secured Parties and the Administrative Agent, and shall survive Full
Payment of the Obligations.  This Section 12 does not confer any rights or
benefits upon Borrowers or any other Person.  As between Borrowers and the
Administrative Agent, any action that the Administrative Agent may take under
any Loan Documents or with respect to any Obligations shall be conclusively
presumed to have been authorized and directed by Secured Parties.

 

SECTION 13.      BENEFIT OF AGREEMENT; ASSIGNMENTS

 

13.1.       Successors and Assigns.  This Agreement shall be binding upon and
inure to the benefit of Borrowers, the Administrative Agent, Lenders, Secured
Parties, and their respective successors and assigns, except that (a) no
Borrower shall have the right to assign its rights or delegate its obligations
under any Loan Documents; and (b) any assignment by a Lender must be made in
compliance with Section 13.3.  The Administrative Agent may treat the Person
which made any Loan as the owner thereof for all purposes until such Person
makes an assignment in accordance with Section 13.3.  Any authorization or
consent of a Lender shall be conclusive and binding on any subsequent transferee
or assignee of such Lender.

 

13.2.       Participations.

 

13.2.1.          Permitted Participants; Effect.  Subject to Section 13.3.3, any
Lender may sell to a financial institution or other entity (“Participant”) a
participating interest in the rights and obligations of such Lender under any
Loan Documents.  Despite any sale by a Lender of participating interests to a
Participant, such Lender’s obligations under the Loan Documents shall remain
unchanged, such Lender shall remain solely responsible to the other parties
hereto for performance of such obligations, such Lender shall remain the holder
of its Loans and Commitments for all purposes, all amounts payable by Borrowers
shall be determined as if such Lender had not sold such participating interests,
and Borrowers and the Administrative Agent shall continue to deal solely and
directly with such Lender in connection with the Loan Documents.  Each Lender
shall be solely responsible for notifying its Participants of any matters under
the Loan Documents, and the Administrative Agent and the other Lenders shall not
have any obligation or liability to any such Participant.  A Participant that
would be a Foreign Lender if it were a Lender shall not be entitled to the
benefits of Section 5.9 unless Borrowers agree otherwise in writing.

 

13.2.2.          Voting Rights.  Each Lender shall retain the sole right to
approve, without the consent of any Participant, any amendment, waiver or other
modification of any Loan Documents other than that which forgives principal,
interest or fees, reduces the stated interest rate or fees payable with respect
to any Loan or Commitment in which such Participant has an interest, postpones
the Termination Date or any date fixed for any regularly scheduled payment of
principal, interest or fees on such Loan or Commitment, or releases any
Borrower, Guarantor or substantially all Collateral.

 

13.2.3.          Participant Register.  Each Lender that sells a participation
shall, acting as a non-fiduciary agent of Borrowers (solely for tax purposes),
maintain a register in which it enters the Participant’s name, address and
interest in Commitments and Loans (and stated interest).  Entries in the
register shall be conclusive, absent manifest error, and such Lender shall treat
each Person recorded in the register as the owner of the participation for all
purposes, notwithstanding any notice to the contrary.  No Lender shall have an
obligation to disclose any information in such register except to the extent
necessary to establish that a Participant’s interest is in registered form under
the Code.

 

13.2.4.          Benefit of Setoff.  Borrowers agree that each Participant shall
have a right of setoff in respect of its participating interest to the same
extent as if such interest were owing directly to a

 

66

--------------------------------------------------------------------------------


 

NOTE: A request for confidential treatment has been made with respect to the
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.

 

Lender, and each Lender shall also retain the right of setoff with respect to
any participating interests sold by it.  By exercising any right of setoff, a
Participant agrees to share with Lenders all amounts received through its
setoff, in accordance with Section 12.5 as if such Participant were a Lender.

 

13.3.       Assignments.

 

13.3.1.          Permitted Assignments.  A Lender may assign to an Eligible
Assignee any of its rights and obligations under the Loan Documents, as long as
(a) each assignment is of a constant, and not a varying, percentage of the
transferor Lender’s rights and obligations under the Loan Documents and, in the
case of a partial assignment, is in a minimum principal amount of
U.S.$10,000,000 (unless otherwise agreed by Administrative Agent in its
discretion) and integral multiples of U.S.$5,000,000 in excess of that amount;
(b) except in the case of an assignment in whole of a Lender’s rights and
obligations, the aggregate amount of Commitments retained by the transferor
Lender is at least U.S.$10,000,000 (unless otherwise agreed by Administrative
Agent in its discretion); and (c) the parties to each such assignment shall
execute and deliver to Administrative Agent, for its acceptance and recording,
an Assignment and Acceptance.  Nothing herein shall limit the right of a Lender
to pledge or assign any rights under the Loan Documents to secure obligations of
such Lender, including a pledge or assignment to a Federal Reserve Bank;
provided, however, that no such pledge or assignment shall release such Lender
from its obligations hereunder nor substitute the pledgee or assignee for such
Lender as a party hereto.

 

13.3.2.          Effect; Effective Date.  Upon delivery to Administrative Agent
of an assignment notice in the form of Exhibit C and a processing fee of
U.S.$3,500 (unless otherwise agreed by Administrative Agent in its discretion),
the assignment shall become effective as specified in the notice, if it complies
with this Section 13.3.  From such effective date, the Eligible Assignee shall
for all purposes be a Lender under the Loan Documents, and shall have all rights
and obligations of a Lender thereunder.  Upon consummation of an assignment, the
transferor Lender, Administrative Agent and Borrowers shall make appropriate
arrangements for issuance of a replacement and/or new Note, as applicable.  The
transferee Lender shall comply with Section 5.10 and deliver, upon request, an
administrative questionnaire satisfactory to Administrative Agent.

 

13.3.3.          Certain Assignees.  No assignment or participation may be made
to a Borrower, Affiliate of a Borrower, Defaulting Lender or natural person. 
Any assignment by a Defaulting Lender shall be effective only upon payment by
the Eligible Assignee or Defaulting Lender to the Administrative Agent of an
aggregate amount sufficient, upon distribution (through direct payment,
purchases of participations, or other compensating actions as the Administrative
Agent deems appropriate), to satisfy all funding and payment liabilities then
owing by the Defaulting Lender hereunder.  If an assignment by a Defaulting
Lender shall become effective under Applicable Law for any reason without
compliance with the foregoing sentence, then the assignee shall be deemed a
Defaulting Lender for all purposes until such compliance occurs.

 

13.3.4.          Register.  The Administrative Agent, acting as a non-fiduciary
agent of Borrowers (solely for tax purposes), shall maintain (a) a copy (or
electronic equivalent) of each Assignment and Acceptance delivered to it, and
(b) a register for recordation of the names, addresses, and Commitments of, and
the Loans and interest owing to, each Lender.  Entries in the register shall be
conclusive, absent manifest error, and Borrowers, the Administrative Agent and
Lenders shall treat each lender recorded in such register as a Lender for all
purposes under the Loan Documents, notwithstanding any notice to the contrary.
 The Administrative Agent may choose to show only one Borrower as the borrower
in the register, without any effect on the liability of any Obligor with respect
to the Obligations.  The register shall be available for inspection by Borrowers
or any Lender, from time to time upon reasonable notice.

 

67

--------------------------------------------------------------------------------


 

NOTE: A request for confidential treatment has been made with respect to the
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.

 

13.4.       Replacement of Certain Lenders.  If (a) any Lender gives a notice
under Section 3.5 or requests compensation under Section 3.7, or if any Borrower
is required to pay any Indemnified Taxes or additional amounts to any Lender or
any Governmental Authority for the account of any Lender pursuant to Section 5.9
and, in each case, such Lender has declined or is unable to designate a
different lending office in accordance with Section 3.8, or (b) any Lender is a
Defaulting Lender, a Non-Consenting Lender or a Non-Renewing Lender, then the
Borrower Agent may, at its sole expense and effort, upon notice to such Lender
and the Administrative Agent, require such Lender to assign and delegate,
without recourse (in accordance with and subject to the restrictions contained
in, and consents required by, Section 13.3), all of its interests, rights (other
than its existing rights to payments pursuant to Section 3.7 and Section 5.9)
and obligations under this Agreement and the related Loan Documents to an
Eligible Assignee that shall assume such obligations (which assignee may be
another Lender, if a Lender accepts such assignment); provided that:

 

(i)            the Borrowers shall have paid to the Administrative Agent the
processing fee (if any) specified in Section 13.3.2;

 

(ii)           such Lender shall have received payment of an amount equal to
100% of the outstanding principal of its Loans, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder and under the other
Loan Documents (including any amounts under Section 3.9) from the assignee (to
the extent of such outstanding principal and accrued interest and fees) or the
Borrowers (in the case of all other amounts);

 

(iii)          in the case of any such assignment resulting from a claim for
compensation under Section 3.7 or payments required to be made pursuant to
Section 5.9, such assignment will result in a reduction in such compensation or
payments thereafter;

 

(iv)          such assignment does not conflict with Applicable Law; and

 

(v)           in the case of any assignment resulting from a Lender becoming a
Non-Consenting Lender, the applicable assignee shall have consented to the
applicable amendment, waiver or consent.

 

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower Agent to require such assignment and
delegation cease to apply.

 

SECTION 14.      MISCELLANEOUS

 

14.1.       Consents, Amendments and Waivers.

 

14.1.1.          Amendment.  No modification of any Loan Document, including any
extension or amendment of a Loan Document or any waiver of a Default or Event of
Default, shall be effective without the prior written agreement of
Administrative Agent (with the consent of Required Lenders) and each Obligor
party to such Loan Document; provided, however, that

 

(a)           without the prior written consent of the Administrative Agent, no
modification shall be effective with respect to any provision in a Loan Document
that relates to any rights, duties or discretion of the Administrative Agent;

 

(b)           without the prior written consent of each affected Lender,
including a Defaulting Lender, no modification shall be effective that would
(i) increase the Commitment of such Lender; (ii)

 

68

--------------------------------------------------------------------------------


 

NOTE: A request for confidential treatment has been made with respect to the
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.

 

reduce the amount of, or waive or delay payment of, any principal, interest or
fees payable to such Lender (except as provided in Section 4.2); provided,
however, that only the consent of the Required Lenders shall be necessary to
amend the definition of “Default Rate”; (iii) extend the Termination Date;
(iv) modify or waive any mandatory prepayment required under Section 5.2.2(c);
or (v) amend this clause (b); and

 

(c)           without the prior written consent of all Lenders (except any
Defaulting Lender), no modification shall be effective that would (i) alter
Sections 5.6.2, 10.3.3 or 14.1.1 or the proviso set forth in Section 12.2.1(a);
(ii) amend the definitions of (A) Pro Rata or (B) Required Lenders;
(iii) release all or substantially all of the Collateral; (iv) release any
portion of the Collateral if such release would result in the Borrowers’ failure
to comply with the covenant set forth in Section 10.3.3; (v) except in
connection with a merger, disposition or similar transaction expressly permitted
hereby, release any Obligor from liability for any Obligations; or (vi) amend
provisions herein relating to the Pro Rata treatment of (x) payments or
(y) reductions in the Commitments.

 

14.1.2.          Limitations.  The agreement of Borrowers shall not be necessary
to the effectiveness of any modification of a Loan Document that deals solely
with the rights and duties of Lenders and the Administrative Agent as among
themselves.  Only the consent of the parties to the Fee Letter shall be required
for any modification of such agreement.  Any waiver or consent granted by the
Administrative Agent or Lenders hereunder shall be effective only if in writing
and only for the matter specified.

 

14.1.3.          Payment for Consents.  No Borrower will, directly or
indirectly, pay any remuneration or other thing of value, whether by way of
additional interest, fee or otherwise, to any Lender (in its capacity as a
Lender hereunder) as consideration for agreement by such Lender with any
modification of any Loan Documents, unless such remuneration or value is
concurrently paid, on the same terms, on a Pro Rata basis to all Lenders
providing their consent.

 

14.2.       Indemnity.  EACH BORROWER SHALL INDEMNIFY AND HOLD HARMLESS THE
INDEMNITEES AGAINST ANY CLAIMS THAT MAY BE INCURRED BY OR ASSERTED AGAINST ANY
INDEMNITEE, INCLUDING CLAIMS ASSERTED BY ANY OBLIGOR OR OTHER PERSON OR ARISING
FROM THE NEGLIGENCE OF AN INDEMNITEE.  In no event shall any party to a Loan
Document have any obligation thereunder to indemnify or hold harmless an
Indemnitee with respect to a Claim that is determined in a final, non-appealable
judgment by a court of competent jurisdiction to result from the gross
negligence or willful misconduct of such Indemnitee.  For the avoidance of
doubt, this Section 14.2 shall not apply to any Claim on account of Taxes
governed by (or excluded from the application of) Sections 3.7 or 5.9.

 

14.3.       Notices and Communications.

 

14.3.1.          Notice Address.  Subject to Section 4.1.4, all notices and
other communications by or to a party hereto shall be in writing and shall be
given to any Borrower, at Borrower Agent’s address shown on the signature
pages hereof, and to any other Person at its address shown on the signature
pages hereof (or, in the case of a Person who becomes a Lender after the Closing
Date, at the address shown on its Assignment and Acceptance), or at such other
address as a party may hereafter specify by notice in accordance with this
Section 14.3.  Each such notice or other communication shall be effective only
(a) if given by facsimile transmission, when transmitted to the applicable
facsimile number, if confirmation of receipt is received; (b) if given by mail,
three Business Days after deposit in the U.S. mail, with first-class postage
pre-paid, addressed to the applicable address; or (c) if given by personal
delivery, when duly delivered to the notice address with receipt acknowledged. 
Notwithstanding the foregoing, no notice to the Administrative Agent pursuant to
Section 2.1.4, 3.1.2, 4.1.1 or 5.2.3 shall be effective until actually received
by the individual to whose attention at the Administrative Agent such notice is
required to

 

69

--------------------------------------------------------------------------------


 

NOTE: A request for confidential treatment has been made with respect to the
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.

 

be sent.  Any written notice or other communication that is not sent in
conformity with the foregoing provisions shall nevertheless be effective on the
date actually received by the noticed party.  Any notice received by Borrower
Agent shall be deemed received by all Borrowers.

 

14.3.2.          Electronic Communications; Voice Mail.  Electronic [mail and
internet websites may be used only for routine communications, such as delivery
of Borrower Materials, administrative matters, distribution of Loan Documents,
and matters permitted under Section 4.1.4.]and telephonic communications
(including e-mail, messaging, voice mail and websites) may be used only in a
manner acceptable to the Administrative Agent.  The Administrative Agent and
Lenders make no [assurances]assurance as to the privacy [and]or security of
electronic or telephonic communications.  [Electronic ]E-mail and voice mail
[may]shall not be [used as ]effective [notice]notices under the Loan Documents.

 

14.3.3.          Platform.  Borrower Materials shall be delivered pursuant to
procedures approved by Administrative Agent, including electronic delivery (if
possible) upon request by Administrative Agent to an electronic system
maintained by Administrative Agent (“Platform”).  Borrowers shall notify
Administrative Agent of each posting of Borrower Materials on the Platform and
the materials shall be deemed received by Administrative Agent only upon its
receipt of such notice.  Borrower Materials and other information relating to
this credit facility may be made available to Secured Parties on the Platform,
and Obligors and Secured Parties acknowledge that “public” information is not
segregated from material non-public information on the Platform.  The Platform
is provided “as is” and “as available.”  Administrative Agent does not warrant
the accuracy or completeness of any information on the Platform nor the adequacy
or functioning of the Platform, and expressly disclaims liability for any errors
or omissions in the Borrower Materials or any issues involving the Platform.  NO
WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS, OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY
ADMINISTRATIVE AGENT WITH RESPECT TO BORROWER MATERIALS OR THE PLATFORM. 
Secured Parties acknowledge that Borrower Materials may include material
non-public information of Obligors and should not be made available to any
personnel who do not wish to receive such information or who may be engaged in
investment or other market-related activities with respect to any Obligor’s
securities.  No Agent Indemnitee shall have any liability to Borrowers, Secured
Parties or any other Person for losses, claims, damages, liabilities or expenses
of any kind (whether in tort, contract or otherwise) relating to use by any
Person of the Platform[ or], including any unintended recipient, nor for
delivery of Borrower Materials and other information [through]via the Platform[
or over the], internet, e-mail or any other electronic platform or messaging
system.

 

14.3.4.          Non-Conforming Communications.  The Administrative Agent and
Lenders may rely upon any communications purportedly given by or on behalf of
any Borrower even if they were not made in a manner specified herein, were
incomplete or were not confirmed, or if the terms thereof, as understood by the
recipient, varied from a later confirmation.  Each Borrower shall indemnify and
hold harmless each Indemnitee from any liabilities, losses, costs and expenses
arising from any electronic or telephonic communication purportedly given by or
on behalf of a Borrower.

 

14.4.       Performance of Borrowers’ Obligations.  Following the occurrence and
during the continuance of an Event of Default, the Administrative Agent may, in
its discretion at any time and from time to time, at Borrowers’ expense, pay any
amount or do any act required of a Borrower under any Loan Documents or
otherwise lawfully requested by the Administrative Agent to (a) enforce any Loan
Documents or collect any Obligations; (b) protect, insure, maintain or realize
upon any Collateral; or (c) defend or maintain the validity or priority of the
Administrative Agent’s Liens in any Collateral, including any payment of a
judgment, insurance premium, or any discharge of a Lien.  All payments, costs
and

 

70

--------------------------------------------------------------------------------


 

NOTE: A request for confidential treatment has been made with respect to the
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.

 

expenses (including Extraordinary Expenses) of the Administrative Agent under
this Section shall be reimbursed to the Administrative Agent by Borrowers, on
demand, with interest from the date incurred until paid in full, at the Default
Rate applicable to Base Rate Loans.  Any payment made or action taken by the
Administrative Agent under this Section shall be without prejudice to any right
to assert an Event of Default or to exercise any other rights or remedies under
the Loan Documents.

 

14.5.       Credit Inquiries.  The Administrative Agent and Lenders may (but
shall have no obligation) to respond to usual and customary credit inquiries
from third parties concerning any Obligor or Subsidiary.

 

14.6.       Severability.  Wherever possible, each provision of the Loan
Documents shall be interpreted in such manner as to be valid under Applicable
Law.  If any provision is found to be invalid under Applicable Law, it shall be
ineffective only to the extent of such invalidity and the remaining provisions
of the Loan Documents shall remain in full force and effect.

 

14.7.       Cumulative Effect; Conflict of Terms.  The provisions of the Loan
Documents are cumulative.  The parties acknowledge that the Loan Documents may
use several limitations or measurements to regulate similar matters, and they
agree that these are cumulative and that each must be performed as provided. 
Except as otherwise provided in another Loan Document (by specific reference to
the applicable provision of this Agreement), if any provision contained herein
is in direct conflict with any provision in another Loan Document, the provision
herein shall govern and control.

 

14.8.       Counterparts; Execution.  Any Loan Document may be executed in
counterparts, each of which shall constitute an original, but all of which when
taken together shall constitute a single contract.  This Agreement shall become
effective when Administrative Agent has received counterparts bearing the
signatures of all parties hereto.  Delivery of a signature page of any Loan
Document by telecopy or other electronic means shall be effective as delivery of
a manually executed counterpart of such agreement.  Any electronic signature,
contract formation on an electronic platform and electronic record-keeping shall
have the same legal validity and enforceability as a manually executed signature
or use of a paper-based recordkeeping system to the fullest extent permitted by
Applicable Law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any similar state law based on the Uniform Electronic Transactions Act.  Upon
request by the Administrative Agent, any electronic signature or delivery shall
be promptly followed by a manually executed or paper document.

 

14.9.       Time is of the Essence.  Except as otherwise expressly provided to
the contrary herein or in another Loan Document, time is of the essence with
respect to all Loan Documents and Obligations.

 

14.10.     Relationship with Lenders.  The obligations of each Lender hereunder
are several, and no Lender shall be responsible for the obligations or
Commitments of any other Lender.  Amounts payable hereunder to each Lender shall
be a separate and independent debt.  It shall not be necessary for the
Administrative Agent or any other Lender to be joined as an additional party in
any proceeding for such purposes.  Nothing in this Agreement and no action of
the Administrative Agent, Lenders or any other Secured Party pursuant to the
Loan Documents or otherwise shall be deemed to constitute the Administrative
Agent and any Secured Party to be a partnership, association, joint venture or
any other kind of entity, nor to constitute control of any Obligor.

 

14.11.     No Advisory or Fiduciary Responsibility.  In connection with all
aspects of each transaction contemplated by any Loan Document, Borrowers
acknowledge and agree that (a)(i) this credit facility and any related arranging
or other services by the Administrative Agent, any Lender, any of their
Affiliates or any arranger are arm’s-length commercial transactions between
Borrowers and their Affiliates,

 

71

--------------------------------------------------------------------------------


 

NOTE: A request for confidential treatment has been made with respect to the
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.

 

on one hand, and the Administrative Agent, any Lender, any of their Affiliates
or any arranger, on the other hand; (ii) Borrowers have consulted their own
legal, accounting, regulatory and tax advisors to the extent they have deemed
appropriate; and (iii) Borrowers are capable of evaluating, and understand and
accept, the terms, risks and conditions of the transactions contemplated by the
Loan Documents; (b) each of the Administrative Agent, Lenders, their Affiliates
and any arranger is and has been acting solely as a principal and, except as
expressly agreed in writing by the relevant parties, has not been, is not, and
will not be acting as an advisor, agent or fiduciary for Borrowers, any of their
Affiliates or any other Person, and has no obligation with respect to the
transactions contemplated by the Loan Documents except as expressly set forth
therein; and (c) the Administrative Agent, Lenders, their Affiliates and any
arranger may be engaged in a broad range of transactions that involve interests
that differ from those of Borrowers and their Affiliates, and have no obligation
to disclose any of such interests to Borrowers or their Affiliates.  To the
fullest extent permitted by Applicable Law, each Borrower hereby waives and
releases any claims that it may have against the Administrative Agent, Lenders,
their Affiliates and any arranger with respect to any breach of agency or
fiduciary duty in connection with any transaction contemplated by a Loan
Document.

 

14.12.     Confidentiality.  Each of the Administrative Agent and Lenders shall
maintain the confidentiality of all Information (as defined below), except that
Information may be disclosed (a) to its Affiliates, and to its and their
partners, directors, officers, employees, agents, advisors and representatives
(provided such Persons are informed of the confidential nature of the
Information and instructed to keep it confidential); (b) to the extent requested
by any governmental, regulatory or self-regulatory authority purporting to have
jurisdiction over it or its Affiliates; (c) to the extent required by Applicable
Law or by any subpoena or other legal process; (d) to any other party hereto;
(e) in connection with any action or proceeding, or other exercise of rights or
remedies, relating to any Loan Documents or Obligations; (f) subject to an
agreement containing provisions substantially the same as this Section, to any
Transferee or any actual or prospective party (or its advisors) to any Bank
Product or to any swap, derivative or other transaction under which payments are
to be made by reference to an Obligor or Obligor’s obligations; (g) with the
consent of Borrower Agent; [or ](h) to the extent such Information (i) becomes
publicly available other than as a result of a breach of this Section or (ii) is
available to the Administrative Agent, any Lender or any of their Affiliates on
a nonconfidential basis from a source other than Borrowers, or (i) on a
confidential basis to a provider of a Platform.  Notwithstanding the foregoing,
the Administrative Agent and Lenders may publish or disseminate general
information concerning this credit facility for league table, tombstone and
advertising purposes, and may use Borrowers’ logos, trademarks or product
photographs in advertising materials that refer to this credit facility.  As
used herein, “Information” means all information received from an Obligor or
Subsidiary relating to it or its business that is identified as confidential
when delivered.  Any Person required to maintain the confidentiality of
Information pursuant to this Section shall be deemed to have complied if it
exercises a degree of care similar to that which it accords its own confidential
information.  Each of the Administrative Agent and Lenders acknowledges that
(i) Information may include material non-public information; (ii) it has
developed compliance procedures regarding the use of material non-public
information; and (iii) it will handle such material non-public information in
accordance with Applicable Law.

 

14.13.     [Intentionally Omitted.]

 

14.14.     GOVERNING LAW.  THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS, UNLESS
OTHERWISE SPECIFIED, SHALL BE GOVERNED BY THE LAWS OF THE STATE OF NEW YORK,
WITHOUT GIVING EFFECT TO ANY CONFLICT OF LAW PRINCIPLES (BUT GIVING EFFECT TO
FEDERAL LAWS RELATING TO NATIONAL BANKS).

 

14.15.     Consent to Forum.  EACH BORROWER HEREBY CONSENTS TO THE
[NON-]EXCLUSIVE JURISDICTION OF ANY FEDERAL OR STATE COURT SITTING IN OR

 

72

--------------------------------------------------------------------------------


 

NOTE: A request for confidential treatment has been made with respect to the
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.

 

WITH JURISDICTION OVER NEW YORK, IN ANY PROCEEDING OR DISPUTE RELATING IN ANY
WAY TO ANY LOAN DOCUMENTS, AND AGREES THAT ANY SUCH PROCEEDING SHALL BE BROUGHT
BY IT SOLELY IN ANY SUCH COURT.  EACH BORROWER IRREVOCABLY WAIVES ALL CLAIMS,
OBJECTIONS AND DEFENSES THAT IT MAY HAVE REGARDING SUCH COURT’S PERSONAL OR
SUBJECT MATTER JURISDICTION, VENUE OR INCONVENIENT FORUM.  EACH PARTY HERETO
IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN
SECTION 14.3.1.  Nothing herein shall limit the right of the Administrative
Agent or any Lender to bring proceedings against any Obligor in any other court,
nor limit the right of any party to serve process in any other manner permitted
by Applicable Law.  Nothing in this Agreement shall be deemed to preclude
enforcement by the Administrative Agent of any judgment or order obtained in any
forum or jurisdiction.

 

14.16.     Waivers by Borrowers.  To the fullest extent permitted by Applicable
Law, each Borrower waives (a) the right to trial by jury (which the
Administrative Agent and each Lender hereby also waives) in any proceeding or
dispute of any kind relating in any way to any Loan Documents, Obligations or
Collateral; (b) presentment, demand, protest, notice of presentment, default,
non-payment, maturity, release, compromise, settlement, extension or renewal of
any commercial paper, accounts, documents, instruments, chattel paper and
guaranties at any time held by the Administrative Agent on which a Borrower may
in any way be liable, and hereby ratifies anything the Administrative Agent may
do in this regard; (c) notice prior to taking possession or control of any
Collateral; (d) any bond or security that might be required by a court prior to
allowing the Administrative Agent to exercise any rights or remedies; (e) the
benefit of all valuation, appraisement and exemption laws; (f) any claim against
the Administrative Agent or any Lender, on any theory of liability, for special,
indirect, consequential, exemplary or punitive damages (as opposed to direct or
actual damages) in any way relating to any Enforcement Action, Obligations, Loan
Documents or transactions relating thereto; and (g) notice of acceptance
hereof.  Each Borrower acknowledges that the foregoing waivers are a material
inducement to the Administrative Agent and Lenders entering into this Agreement
and that they are relying upon the foregoing in their dealings with Borrowers. 
Each Borrower has reviewed the foregoing waivers with its legal counsel and has
knowingly and voluntarily waived its jury trial and other rights following
consultation with legal counsel.  In the event of litigation, this Agreement may
be filed as a written consent to a trial by the court.

 

14.17.     Patriot Act Notice.  The Administrative Agent and Lenders hereby
notify Borrowers that pursuant to the Patriot Act, the Administrative Agent and
Lenders are required to obtain, verify and record information that identifies
each Borrower, including its legal name, address, tax ID number and other
information that will allow the Administrative Agent and Lenders to identify it
in accordance with the Patriot Act.  The Administrative Agent and Lenders will
also require information regarding each personal guarantor, if any, and may
require information regarding Borrowers’ management and owners, such as legal
name, address, social security number and date of birth.  The Borrowers shall,
promptly following a request by the Administrative Agent or any Lender, provide
all documentation and other information that the Administrative Agent or such
Lender requests in order to comply with its ongoing obligations under applicable
“know your customer” and anti-money laundering rules and regulations, including
the Patriot Act.

 

14.18.     NO ORAL AGREEMENT  THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS
REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY
EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS BETWEEN THE
PARTIES.  THERE ARE NO UNWRITTEN AGREEMENTS BETWEEN THE PARTIES.

 

[Remainder of page intentionally left blank; signatures begin on following page]

 

73

--------------------------------------------------------------------------------


 

NOTE: A request for confidential treatment has been made with respect to the
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.

 

IN WITNESS WHEREOF, this Agreement has been executed and delivered as of the
date set forth above.

 

 

BORROWERS:

 

UNITED NATURAL FOODS, INC.

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

ALBERT’S ORGANICS, INC.

 

By:

 

 

Name:

 

 

Title:

 

 

Address:

 

 

 

 

 

 

 

 

Attn:

 

 

Telecopy:

 

--------------------------------------------------------------------------------


 

NOTE: A request for confidential treatment has been made with respect to the
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.

 

 

ADMINISTRATIVE AGENT AND LENDERS:

 

BANK OF AMERICA, N.A., as Administrative Agent and a Lender

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

Address:

 

CityPlace I

 

185 Asylum Street

 

Hartford, CT 06103

 

Attn: Edgar Ezerins

 

Telecopy: (860) 952-6830

 

E-mail: edgar.ezerins@baml.com

 

 

 

With a copy to:

 

 

 

Bingham McCutchen LLP

 

One State Street

 

Hartford, CT  06103

 

Attn: Daniel I. Papermaster, Esq.

 

Telecopy: (860) 240-2521

 

E-Mail: daniel.papermaster@bingham.com

 

--------------------------------------------------------------------------------


 

NOTE: A request for confidential treatment has been made with respect to the
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.

 

 

[OTHER LENDERS]

 

By:

 

 

Name:

 

 

Title:

 

 

Address:

 

 

 

 

 

 

 

Attn:

 

 

Telecopy:

 

--------------------------------------------------------------------------------


 

NOTE: A request for confidential treatment has been made with respect to the
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.

 

SCHEDULE 9.1.4

 

NAMES AND CAPITAL STRUCTURE

 

1.                                      The corporate names, jurisdictions of
incorporation, and authorized and issued Equity Interests of each Borrower and
Subsidiary are as follows:

 

Name

 

Jurisdiction

 

Number and Class
of Authorized Shares

 

Number and Class
of Issued Shares

United Natural Foods, Inc.

 

Delaware

 

Common – 100,000,000

Preferred  – 5,000,000

 

Common – 50,379,462 (as of 4/2/2016)

Preferred – 0

United Natural Foods West, Inc.

 

California

 

Common – 100,000

 

Common – 1

UNFI Canada, Inc.

 

Canada

 

Common – Unlimited

 

Common – 100

Albert’s Organics, Inc.

 

California

 

Voting – 99,500

Non-Voting – 500

 

Voting – 579.36

Non-Voting – 0

Natural Retail Group, Inc.

 

Delaware

 

Common – 10,000

 

Common – 1,000

Springfield Development, LLC

 

Delaware

 

N/A

 

N/A

Blue Marble Brands, LLC

 

Delaware

 

N/A

 

N/A

United Natural Trading, LLC

 

Delaware

 

N/A

 

N/A

Tony’s Fine Foods

 

California

 

Common- 200,000

 

Common - 122,500

Tutto Pronte

 

California

 

Common- 100

 

Common-100

Fromages De France, Inc.

 

California

 

Common- 100

 

Common- 100

Select Nutrition, LLC

 

Delaware

 

N/A

 

N/A

UNFI Transport, LLC

 

Delaware

 

N/A

 

N/A

Nor-Cal Produce, Inc.

 

California

 

Common-1,000

 

Common-1,000

Achonodo Transportation, Inc.

 

California

 

Common-10,000

 

Common-10,000

 

2.                                      The record holders of Equity Interests
of each Borrower (other than United Natural Foods, Inc.) and Subsidiary are as
follows:

 

Name

 

Class of Stock

 

Number of Shares

 

Record Owner

United Natural Foods West, Inc.

 

Common

 

1

 

United Natural Foods, Inc.

UNFI Canada, Inc.

 

Common

 

100

 

United Natural Foods, Inc.

Albert’s Organics, Inc.

 

Common

 

579.36

 

United Natural Foods, Inc.

Natural Retail Group, Inc.

 

Common

 

1,000

 

United Natural Foods, Inc.

Springfield Development, LLC

 

N/A

 

N/A

 

United Natural Foods, Inc. is the sole member.

Blue Marble Brands, LLC

 

N/A

 

N/A

 

United Natural Foods, Inc. is the sole member.

United Natural Trading, LLC

 

N/A

 

N/A

 

United Natural Foods, Inc. is the sole member.

Tony’s Fine Foods, Inc.

 

Common

 

122,500

 

United Natural Foods West, Inc.

Tutto Pronte

 

Common

 

100

 

Tony’s Fine Foods, Inc.

Fromages De France, Inc.

 

Common

 

100

 

Tony’s Fine Foods, Inc.

 

S-9.4.1-1

--------------------------------------------------------------------------------


 

NOTE: A request for confidential treatment has been made with respect to the
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.

 

Name

 

Class of Stock

 

Number of Shares

 

Record Owner

Select Nutrition, LLC

 

N/A

 

N/A

 

United Natural Foods, Inc. is the sole member.

UNFI Transport, LLC

 

N/A

 

N/A

 

United Natural Foods, Inc. is the sole member

Nor-Cal Produce, Inc.

 

1,000

 

1,000

 

United Natural Foods, Inc.

Achondo Transportation, Inc.

 

10,000

 

10,000

 

United Natural Foods, Inc.

 

3.                                      All agreements binding on holders of
Equity Interests of Borrowers and Subsidiaries with respect to such interests
are as follows:

 

None, other than with respect to certain Equity Interests of UNFI pursuant to
certain plans and agreements, the forms of which are filed as exhibits to UNFI’s
public filings with the Securities and Exchange Commission.

 

4.                                      In the five years preceding the Closing
Date, no Borrower or Subsidiary has acquired all or substantially all of the
assets of any other Person nor been the surviving entity in a merger,
amalgamation or combination, except:

 

Tony’s Fine Foods.  On October 31, 2011, Columbus Distributing, Inc. merged into
Tony’s Fine Foods. On March 5, 2014, CD Equipment LLC and Columbus Leasing LLC
(subsidiaries of Tony’s Fine Foods) were dissolved.

 

Whole Foods Market Distribution, Inc.  In September and October of 2011, UNFI
completed its acquisition of the Rocky Mountain and Southwest distribution
business of Whole Foods Market Distribution, Inc. (“Whole Foods Distribution”),
a wholly owned subsidiary of Whole Foods Market, Inc., whereby the Company
(i) acquired inventory at Whole Foods Distribution’s Aurora, Colorado and
Austin, Texas distribution facilities; (ii) acquired substantially all of Whole
Foods Distribution’s assets, other than the inventory, at the Aurora, Colorado
distribution facility; (iii) assumed Whole Foods Distribution’s obligations
under the existing lease agreement related to the Aurora, Colorado distribution
facility; and (iv) hired substantially all of Whole Foods Distribution’s
employees working at the Aurora, Colorado distribution facility.

 

B.K Sethi Distribution LTD.  In November 2011, UNFI Canada, Inc. acquired the
food distribution assets of B.K. Sethi Distribution, LTD.

 

Purity Organic Holding Inc.  In August 2012, Alberts Organics acquired the food
distribution assets of Purity Organic Holding Inc., also known as Pacific
Organic Produce.

 

Disley Food Services.  In August 2012, UNFI Canada, Inc. acquired the food
distribution assets of Disley Food Services, Inc., a Canadian distributor of
dairy and deli specialty products.

 

Green Irene LLC.  In September 2012, UNFI Inc. acquired all the assets of Honest
Green (Green Irene LLC).

 

Tony’s Fine Foods.  Tony’s Fine Foods acquired substantially all of the assets
of Bernard & Sons, Inc., a California corporation, on January 27, 2012.

 

Tony’s Fine Foods.  Tony’s Fine Foods acquired substantially all of the assets
of Ideal Food Products, Inc., a Washington corporation, on September 7, 2012.

 

S-9.4.1-2

--------------------------------------------------------------------------------


 

NOTE: A request for confidential treatment has been made with respect to the
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.

 

Trudeau Foods, LLC.  In September 2013, UNFI Inc. acquired all of the equity
interest of Trudeau Foods, LLC (“Trudeau Foods”) from Trudeau Holdings, LLC, a
portfolio company of Arbor Investments II, LP.

 

Tony’s Fine Foods.  In May 2014 United Natural Foods West, Inc. acquired all of
the stock of Tony’s Fine Foods and their wholly owned subsidiaries Tutto Pronte
and Fromages De France (both dormant), a leading distributor of perishable food
products.

 

Select Nutrition, LLC.  In May 2014, Select Nutrition, LLC acquired certain
assets from its affiliate United Natural Foods, Inc.

 

Global Organics.  In March 2016, Albert’s Organics, Inc. (“Albert’s”), acquired
certain assets of Global Organic/Specialty Source, Inc., GO Transportation, LLC,
and Gulfcoast Cold Storage, LLC.

 

Nor-Cal Produce, Inc. (“Nor-Cal”).  In March 2016, United Natural Foods, Inc.
acquired all the outstanding stock of Nor-Cal Produce, Inc. (“Nor-Cal”) and an
affiliated entity Achondo Transportation, Inc. (“ATI”) along with substantially
all the assets of Achondo Properties Limited Partnership, an affiliated entity.

 

5.                                      In July 2012, Millbrook Distribution
Services, Inc. was dissolved into Distribution Holdings, Inc. and Distribution
Holdings, Inc. was dissolved into United Natural Foods, Inc.

 

6.                                      In November 2012, Fantastic Foods, Inc.
and Mt. Vikos, Inc. were each dissolved into United Natural Foods, Inc.

 

7.                                      In November 2012, United Natural Trading
Co. (at the time a wholly-owned Subsidiary of United Natural Foods, Inc.)
contributed its assets and liabilities to United Natural Trading, LLC and Blue
Marble Brands, LLC and then was dissolved into United Natural Foods, Inc.

 

8.                                      In June 2015, Trudeau Foods LLC (at the
time a wholly-owned Subsidiary of United Natural Foods, Inc.) was dissolved into
United Natural Foods, Inc.

 

9.                                      In July 2015, United Natural
Transportation Inc. was merged into United Natural Foods
West, Inc.

 

10.                               In February 2016, UNFI Transport, LLC was
formed as a transportation company for UNFI Inc.

 

S-9.4.1-3

--------------------------------------------------------------------------------


 

NOTE: A request for confidential treatment has been made with respect to the
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.

 

SCHEDULE 9.1.11

 

ROYALTIES

 

No Borrower or Subsidiary pays or owes any Royalty or other compensation to any
Person with respect to any Intellectual Property, other than de minimis amounts.

 

S-9.1.11-1

--------------------------------------------------------------------------------


 

NOTE: A request for confidential treatment has been made with respect to the
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.

 

SCHEDULE 9.1.14

 

ENVIRONMENTAL MATTERS

 

Matters disclosed in writing to the Agents and the Lenders on or prior to the
Closing Date.

 

S-9.1.14-1

--------------------------------------------------------------------------------


 

NOTE: A request for confidential treatment has been made with respect to the
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.

 

SCHEDULE 9.1.18

 

PENSION PLAN DISCLOSURES

 

a)             One or more Obligors contribute to two Multiemployer Plans: the
United Wire, Metal and Machine Pension Fund (the Woodstock Farms location) and
the New England Teamsters and Trucking Industry Pension Fund (the Leicester, MA
location).

 

b)             [*CONFIDENTIAL*].

 

c)              One or more Obligors contribute to Multiemployer Plans: the
Western Conference of Teamsters Pension fund (Nor-Cal Produce Inc.).

 

S-9.1.18-1

--------------------------------------------------------------------------------


 

NOTE: A request for confidential treatment has been made with respect to the
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.

 

SCHEDULE 9.1.20

 

LABOR CONTRACTS

 

(a)         Borrowers and Subsidiaries are party to the following collective
bargaining agreements, management agreements and consulting agreements:

 

Parties

 

Type of Agreement

 

Term of Agreement

United Natural Foods Inc. and Teamsters Local Union No. 117
(Auburn, Washington)

 

Collective bargaining agreement

 

Signed 2/7/13
Retroactive 3/1/12 – 2/28/17

UNFI and Chaufers, Teamsters & Helpers Local Union No 238
(Iowa City, Iowa)

 

Collective bargaining agreement

 

7/30/14 – 7/1/17

United Natural Foods Inc. and Teamsters Local 493
(Dayville, CT)

 

Collective bargaining agreement

 

8/1/14 – 7/31/19

United Natural Trading Co. dba Woodstock Farms Manufacturing Co and Local 810
International Brotherhood of Teamsters
(Woodstock Farms, NJ)

 

Collective bargaining agreement

 

7/1/14 – 6/30/17

United Natural Foods Incorporated Route 56, Leicester, MA 01524 and Teamsters
Union Local 170
(Leicester, MA)

 

Collective bargaining agreement

 

Original agreement date 3/24/14 – 3/23/17
Dissolved

Nor-Cal Produce, Inc. and Chauffeurs Teamsters and Helpers Local Union No. 150
(Sacramento, CA)

 

Collective bargaining agreement

 

6/1/2014-05/31/20

United Natural Foods Inc. and IBT Local 63 (chartered by the International
Brotherhood of Teamsters, Chauffeurs, Warehousemen and Helpers of America)
(Moreno Valley, CA)

 

Collective bargaining agreement

 

3/12/16-3/19/16
(still pending final approval)

 

S-9.1.20-1

--------------------------------------------------------------------------------


 

NOTE: A request for confidential treatment has been made with respect to the
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.

 

SCHEDULE 9.1.25

 

ASSETS OF EXCLUDED SUBSIDIARIES

 

None.

 

S-9.1.25-1

--------------------------------------------------------------------------------


 

NOTE: A request for confidential treatment has been made with respect to the
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.

 

SCHEDULE 10.2.1

 

EXISTING DEBT

 

None.

 

S-10.2.1-1

--------------------------------------------------------------------------------


 

NOTE: A request for confidential treatment has been made with respect to the
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.

 

SCHEDULE 10.2.2

 

EXISTING LIENS

 

None.

 

S-10.2.2-1

--------------------------------------------------------------------------------


 

NOTE: A request for confidential treatment has been made with respect to the
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.

 

SCHEDULE 10.2.5

 

EXISTING INVESTMENTS

 

UNFI owns 1,287,000 units in [*CONFIDENTIAL*].

 

UNFI owns 100,000 shares of [*CONFIDENTIAL*] common stock with a par value of
$0.001 per share.  [*CONFIDENTIAL*] is the parent of [*CONFIDENTIAL*].

 

UNFI owns 7,848 shares of Class A Preferred Stock of [*CONFIDENTIAL*]. 
[*CONFIDENTIAL*] is a [*CONFIDENTIAL*].

 

UNFI is a minority, non-voting partner in [*CONFIDENTIAL*].  [*CONFIDENTIAL*]
was formed with [*CONFIDENTIAL*].

 

UNFI owns approximately [*CONFIDENTIAL*] of [*CONFIDENTIAL*].

 

UNFI owns approximately [*CONFIDENTIAL*] of [*CONFIDENTIAL*].

 

Albert’s Organics owns [*CONFIDENTIAL*] of [*CONFIDENTIAL*].

 

UNFI is a party to warrant agreements with [*CONFIDENTIAL*] pursuant to which
UNFI has the right to acquire up to 992 shares of [*CONFIDENTIAL*].

 

S-10.2.5-1

--------------------------------------------------------------------------------


 

NOTE: A request for confidential treatment has been made with respect to the
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.

 

The following notes receivable:

 

Notes Receivable
[*CONFIDENTIAL*]

 

Short Term
Portion

 

Long Term
Portion

 

Principal Balance
as of 4/2/16

[*CONFIDENTIAL*]

 

[*CONFIDENTIAL*]

 

[*CONFIDENTIAL*]

 

[*CONFIDENTIAL*]

[*CONFIDENTIAL*]

 

[*CONFIDENTIAL*]

 

[*CONFIDENTIAL*]

 

[*CONFIDENTIAL*]

[*CONFIDENTIAL*]

 

[*CONFIDENTIAL*]

 

[*CONFIDENTIAL*]

 

[*CONFIDENTIAL*]

[*CONFIDENTIAL*]

 

[*CONFIDENTIAL*]

 

[*CONFIDENTIAL*]

 

[*CONFIDENTIAL*]

[*CONFIDENTIAL*]

 

[*CONFIDENTIAL*]

 

[*CONFIDENTIAL*]

 

[*CONFIDENTIAL*]

[*CONFIDENTIAL*]

 

[*CONFIDENTIAL*]

 

[*CONFIDENTIAL*]

 

[*CONFIDENTIAL*]

[*CONFIDENTIAL*]

 

[*CONFIDENTIAL*]

 

[*CONFIDENTIAL*]

 

[*CONFIDENTIAL*]

[*CONFIDENTIAL*]

 

[*CONFIDENTIAL*]

 

[*CONFIDENTIAL*]

 

[*CONFIDENTIAL*]

[*CONFIDENTIAL*]

 

[*CONFIDENTIAL*]

 

[*CONFIDENTIAL*]

 

[*CONFIDENTIAL*]

[*CONFIDENTIAL*]

 

[*CONFIDENTIAL*]

 

[*CONFIDENTIAL*]

 

[*CONFIDENTIAL*]

[*CONFIDENTIAL*]

 

[*CONFIDENTIAL*]

 

[*CONFIDENTIAL*]

 

[*CONFIDENTIAL*]

[*CONFIDENTIAL*]

 

[*CONFIDENTIAL*]

 

[*CONFIDENTIAL*]

 

[*CONFIDENTIAL*]

[*CONFIDENTIAL*]

 

[*CONFIDENTIAL*]

 

[*CONFIDENTIAL*]

 

[*CONFIDENTIAL*]

[*CONFIDENTIAL*]

 

[*CONFIDENTIAL*]

 

[*CONFIDENTIAL*]

 

[*CONFIDENTIAL*]

Totals per schedule

 

[*CONFIDENTIAL*]

 

[*CONFIDENTIAL*]

 

[*CONFIDENTIAL*]

 

S-10.2.5-2

--------------------------------------------------------------------------------


 

NOTE: A request for confidential treatment has been made with respect to the
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.

 

SCHEDULE 10.2.17

 

EXISTING AFFILIATE TRANSACTIONS

 

One of UNFI’s non-employee directors Gail Graham has been the General Manager of
Mississippi Market Natural Foods Cooperative, a consumer owned and controlled
cooperative in St. Paul, Minnesota since October 1999. Mississippi Market
Natural Foods Cooperative is a customer of UNFI that purchased the following:

 

Fiscal Year

 

Net Sales Amount

 

2011

 

$

6,600,000

 

2012

 

$

5,300,000

 

2013

 

$

5,900,000

 

2014

 

$

6,400,000

 

2015

 

$

6,800,000

 

2016 (through March)

 

$

5,200,000

 

 

Terms provided to this customer are the same as other customers with similar
volumes and purchasing patterns.

 

S-10.2.17-1

--------------------------------------------------------------------------------